NUMERO = 3208 KR. 19042

MINUTA : 3109

CONTRATO DE LICENCIA PARA LA EXPLOTACION DE
HIDROCARBUROS
PERUPETRO S.A.
COM
THE MAPLE GAS CORPORATION DEL PERU, SUCURSAL PERUANA
31-C
COM INTERVENCION DE x

5 MAPLE RESOURCES CORFORATION

Y
BANCO CENTRAL DE RESERVA DEL PERU
AIN IN NIVINININ INESIS IN INENIN INSI EONIINIIN IN INININ,

LA CIUPAÍ DE LIMA A LOS TREINTA DIAS DEL MES DE MARZO

COMPAREC
EL SEROR: ALBERTO BRUCE CACERES, DE NACIONALIDAD PERUANA,

VECIMO DE ESTÁ CIUDAD, DE ESTADO CIVIL:CASADO, DE. PROFESION:

EJECUTIVO. DEBIDAMENTE IDENTIFICADO CON LIBRETA MILITAR NQa
272028-A, CON LIBRETA ELECTORAL NO: 07270000, SUFRAGANTE EM
LAS ULTIMAS ELECCIONES GENERALES. QUIEN INTERVIENE EN ESTE
ACTO-EN NOMBRE Y REPRESENTACION DE "PERUPETRO S.A. , EN SU

—EALIDAD DE PRESIDENTE DEL DIRECTORIO DEBIDAMENTE —FACUL.TADO
HASEGUN-— CONSTA DEL ACUERDO DE DIRECTORIO DE PERUPETRO S.A.
NUMERO D7009-94, ADOPTADO EM SU SESION DE FECHA 14 DE
FEBRERO DE 1994, CUYO TEXTO SE INSERTARA COMO FARTE
INTEGRANTE DE LA PRESENTE ESCRITURA PUBLICA: Y CON DOMICILIO
HIADGULMUDVE MID DLLOUVULEGAIVO ULOENILUUOU

No 2446026

FARA LOS EFECTOS LEGALES DEL PRESENTE CONTRATO EM LAS

BEGONIAS NUMERO 441 OFICINA 801, DISTRITO DE SAN ISIDRO,

DE ESTA PROVINCIA Y DEPARTAMENTO DE LIMA. ======

Y DE LA OTRA PARTE : El. SR. REX W. CANON DE NACIONALIDAD

NORTEAMERICANA IDENTIFICADO CON PASAPORTE DE LOS ESTADOS

de IZL_
esada, _>

UMIDOS DE AMERICA NQ G-044-8446, DE PROFESION EJECUTIVO,

ESTADO CIVIL CASNDO=========E=R===="==*"

Y DON GONZALO GUILLERMO JOSE RODRIGUEZ RIVERA.- DE

int

NACIONALIDAD PERUANA, —VECIMO DE ESTA CIUDAD, _DE ESTADO
CIVIL CASADO, ABOGADO, DEBIDAMENTE IDENTIFICADO COM LIBRETA
MILITAR N2 3: 2143152540, CON LIBRETA -.ELECTORAL HQ:
08785922, SUFRAGANTE ELECTORAL. ARA SA

QUIENES -PROCEDEN-EM- NOMBRE Y REPRESENTACION-DE- —FHE-—MAPLE

A solicitud de parte

SAS CORPORATION —BEL-—PERU-— SUCURSAL —PERUANA.>,—EN-— SUS
CALIDADES ——DE-——OERENTE - GENERAL Y —MANDATARIO — NACIONAL
RESPECTIVAMENTE: DEBIDAMENTE FACULTADOS SEGUM CONSTA DEL.
PODER REGISTRADO EN EL ASIENTO 1 DEC FICHA Na. 102512 DEL
REGISTRO MERCANTIL DE LIMA Y "EL REGISTRO PUBLICO DE
HIDROCAREUROS EN LIBRO DE MANDATOS EN El ASIENTO No. -T
PAGINA 461 TOMO IV. AMBOS DOMICILIADOS PARA EFECTOS DE ESTE
CONTRATO EN MARCONI 451 SAN ISIDRO, LIMA 5 y
CON IMTERVENCION DEL SR. JACK WN. HANKS DE NACIONALIDAD
NORTEAMERICANA IDENTIFICADO CON FASAPORTE DE LOS ESTADOS
UNIDOS DE AMERICA N2 H409540, DE PROFESION EJECUTIVO,
ESTADO CIVIL. CASADO ============== ===
QUIEN PROCEDE PROCEDE EM REPRESENTACION DE MAPLE RESOURCES
CORPORATION AUTORIZADO SEGUN PODER REGISTRADO EN EL

ASIENTO 1 FICHA NUMERO 4102 DEL. REGISTRO MERCANTIL DE LIMA,
CUYAS PARTES. PERTINENTES FORMAN PARTE DE ESTE CONTRATO.
CON INTERVENCION DEL SR: JAVIER DE LA ROCHA MARIE, DE
NACIONAL.IDAD= PERUANA. DE ESTADO CIVILz CASADO » DE

OCUPACION: FUNCIONARIO, —DEBIDAMENTE IDENTIFICADO COM

LIBRETA — MILITAR NUMERO: 237271-44, COM LIBRETA ELECTORAL .

HMUMERO» 07713953, SUFRAGANTE EM. LAS UL.TIMAS ELECCIONES
GEMERALES Y COM LIBRETA TRIBUTARIA MUMERO: A4-5644555
EL SEÑOR» RICARDO LLAQUE GODARD, DE MACIONAL.IDAD PERUANA.
CASADO, FUNCIONARIO, IDENTIFICADO COM LIBRETA MILITAR MQ 7

1344606941, COM LIBRETA ELECTORAL M2 083206815, SUFRAGANTE

S ULTIMAS ELECCIONES GENERALES Y CON LIBRETA

INTERNAGIONALES

ESPECTIVAMENTE , DEBIDAMENTE FACULTADOS
SEGUN INSTRUMENTO CUYA COPIA SE  IMSERTARÁ COMO PARTE
INTEGRANTE DE LA PRESENTE ESCRITURA PUBLICA, Y paa]
DOMICILIO PARA LOS EFECTOS LEGALES DEL PRESENTE CONTRATO EN
EL IR. ANTOMIO MIRO QUESADA 441 - CERCADO DE LIMA, DE ESTA
PROVINCIA Y DEPARTAMENTO DE LIMás > 222255
DOY FE DE HABER IDENTIFICADO A LOS COPMPARECIENTES Y QUE
FROCEDEN COM CAPACIDAD, LIEERTAD Y CONOCIMIENTO BASTANTE
DEL — ACTO QUE REALIZAN, QUE SON HABILES EN EL IDIOMA
CASTELLANO Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y
AUTORIZADA FARÁ QUE SU CONTEMIDO SE ELEVE A ESCRITURA

PUBLICA LA MISMA QUE ARCHIVO EM SU LEGAJO RESPECTIVO Y CUYO

TEMOK ES El SIGUIENTE

Sres:

el.
interesada.

» alió de carte

e _21de
WIECINULVE MIL SEISCIENTOS OC GENTINTEVE

Ne 2446024

MINUTA. sessions:

SEMOR NOTARIO RICARDO FERNANDINI BARREDA NOTARIO—ABOGADO =:
Sírvase Ud. extender en su Registro de Escrituras Públicas
el Contrato de Licencia para la Explotación en la Selva
Lote 31-C que celebra de una parte PERUPETRO S.A. ======
a la que en adelante se dénominará "PERUPETRO", con RUC He
19678504, con domicilio en Las Begonias NQ 441, Oficina
$01, Lima 27, representada por su- e ntanita del
Directorio, Señor Alberto Bruce Cáceres, nombrado por
Resolución Suprema NQ2 518-93/POM, identificado con Libreta
Electoral NQ 07270000 y Libreta Militar NQ2 872028-A, con
domicilio legal en Las Begonias N2 491, Oficina 801, Lima
27 y facultado conforme aparece del Acuerdo de Directorio
NQ2 D/009-94, cuyo texto certificado deberá usted insertar y
de la otra parte, The Maple Gas Corporation del Perú,
Sucursal Peruanas- a la que en adelante se denominará el
"Contratista”, con RUC N2 19592375, con domicilio en
Marconi 451, San Isidro, Lima, inscrita en el Asiento 1 de
la Ficha M2 1025412 del Registro Mercantil de Lima, y en el
Asiento da Página 405, Tomo 11, del Libro de Contratistas
de Operaciones del Registro Público de Hidrocarburos,
debidamente representada por el Señor , REX W. CANON
identificado con pasaporte de los Estados Unidos de América
HO 6-044-896, según poder registrado en el Asiento N2 I,

de la ficha No. 102512 del Registro Mercantil de Lima y
por su Mandatario Nacional, Señor Gonzalo Rodriguez Rivera,
con Libreta Electoral NO 08785922, Libreta Militar N2

2143152590 y RUC N2 17614975, según poder inscrito en el
Asiento NOS 1, Página 491, Tomo 14, en el Libro de Mandatos
del Registro Público de Hidrocarburos con la intervención
de Maple Resources Corporation, debidamente representada
por su Presidente Señor Jack MW. Hanks, según poder
registrado en el Asiento 1, Ficha No 4102, Poder que usted
Señor Notario se servirá insertar con la intervención del
Banco Central de Reserva del Perú, representada por sus
funcionarios Señor Javier de la Rocha Marie, con Libreta
) Electoral N2 07713953, Libreta Tributaria NS A5699435 y
Libreta Militar M2 237271-49 y Señor Ricardo Llaque Godard,

con Libreta Electoral NS 09206815, Libreta Tributaria NQ

» Libreta Militar N2 T34A606941 con domicilio común
iro Quesada 441, Lima, autorizados conforme al
irectorio de fecha 18 de Noviembre de 1993 cuya

icada se servirá insertarz debidamente
zado porlDecreto Sipremo NQ 24-29-En/ 30 de fecha

1994 que también aprueba y autoriza la

) en los términos y condiciones que constan de las cláusulas

siguientes E ERTEZZIS SES =SERRDESSZ2R.* 2:20

========= PARA LA EXPLOTACION DE HIDROCARBUROS ==========
Soo PERUPETRO S.A. =====================
A EÉCo o AAA
======== THE MAPLE GAS CORPORATION DEL PERU, =========
aensssoonsnnse======  SUCURSAL PERUANA ==================
aeoosss============= CONTRATO DE LICENCIA =================

==PARA LA EXPLOTACION DE HIDROCARBUROS PERUPETRO S.A. CON =
mn

j

Mai y OREA

Jn

ES
*

DIECIMIEVE MIL «EISCIENTOS NOV.

Ne 2446022

ENTA

== THE MAPLE GAS CORPORATION DEL PERU, SUCURSAL PERUANA ===

atenta

CLAUSULA PRELIMINAR === ==

= INDICE ========"==

CLAUSULA PRIMERA == 5 == =2
/

GENERALIDADES = === == =
DEFINICIONES == == ===

OEJETO DEL CONTRATO = = = =

CLAUSULA SEGUNDA ====== 1
CLAUSULA TERCERA====== 2 PLAZO, CONDICIONES Y
===. ===========-= DARANTIAS === === ===
CLAUSULA CUARTA == === ==2 PROGRAMA MINIMO DE TRABAJO
CLAUSULA QUINTA= == === <= 3 EXPLOTACION === == ===
CLÁUSULA = SEXTA ======2 PRESENTACION DE INFORMACI-
==2============== 0N Y ESTUDIOS =======
CLAUSULA SETIMA === <==<==2 COMITE DE SUPERVISION = ==
CLAUSULA OCTAVA === ====:2 REGALIA Y VALORIZACIÓN == =
CLAUSULA NOVENA =======:2 TRIBUTOS ==========
CLAUSULA DECIMA=== =====: DERECHOS ADUANEROS == ===
CLAUSÚLA DECIMO PRIMERA=== 3 DERECHOS FINANCIEROS == ==
CLAUSULA DECIMO SEGUNDA== = 2 TRABAJADORES ========
CLÁUSULA DECIMO TERCERA= == = PROTECCION AMBIENTAL= == =
CLAUSULA DECIMO CUARTA 2 CONSERVACION DE HIDROCAR-
== ===. .<zzo<= 0. 2 BUROS Y PREVENCIÓN === ==
================ CONTRA PERDIDAS === ===
CLAUSULA DECIMO QUINTA 3 CAPACITACION Y TRANSFEREN—
== === =..==>=====CIA DE TECNOLOGIA = = ===
CLAUSULA DECIMO SEXTA= === 2 CESION== == == . ==
CLAUSULA DECIMO SÉTIMA= === 2 CONTABILIDAD ========
CLÁUSULA DECIMO OCTAVA === 2 VARIOS===========
CLAUSULA DECIMO NOVENA= == 3 FUERZA MAYOR Y CASO

FORTUITO 3 ===== ===
um

CLAUSULA VIGESIMO SEG

CLAUSULA ADICIONAL == == +=. ===. z
DESCRIPCION DEL AREA DE

CONTRATO — LOTE 31-0= ===

—MAFA DEL AREA DE CONTRATO

LOTE =======2*
sonas 2823251 CARTA —FIANZA-.FARA- -—EL
2 === == =-====-=- PROGRAMA MINIMO DE TRABAJO

= ; GARANTIA CORPORATIVA
== ===: PROCEDIMIENTO DE MEDICION,

=== = = = FISCALIZACIÓN Y CONTROL DE
= CALIDAD DE HIDROCARBUROS

1

====== DEL LOTE 31-C.== === ==,
2 EQUIPOS, INSTALACIONES Y
=======P0Z0S EXISTENTES EN EL

========= AREA DE CONTRATO = =

===

_ Integral  Aguaytía", que ;

explotación

O mgr y "B" del presente Contrato. =======

DIECINUEVE MIL SELDULEMIVO mur a

No 2446020

Petróleos del Perú — PETROPERU S.A.. mediante aviso
pubiicado en los diarios "El paran” Y "el Comercio”
los dias 27 y 29 de Noviembre de 1972, condneó al
Concurso Público Internacional Me GASN-001-92,
denominado "Proyecto Integral Aquaytia" . con el abjeto

de seleccionar auna empresa para que contrate con

Petróleos del Perú - PETROPERU_S. fi, la ejecución de

las operaciones hidrocarburiferos_ del "Proyecto

prende la explotación de.

1

Gas Natural en el Yacimiento de Aguaytiías la

_Yacimientos Maquía-—= -Agua-Caliente y el arrendamiento-—

de la Refinería y Planta de Ventas Pucallpa “==““en===

ode Hidrocarburos —- Líquidos -en- los —

]

Petróleos dei- Perú — PETROFERY-S:A adjudicó la Buena —

Proa ta Cías The taple Gas Corporation; en base a la

== propuesta presentada. === A y

cuya descripción y ubicación aparecen en los Anexos

esos ms=="

Concurso Público Internacional para el Desarrollo de
las operaciones hidrocarburiferos del prayecto

Integral Aguaytía" Me GASNO0ITEs ==

A partir de Ee entrada en vigencia ae la Ley Orgánica

de Hidrocarburos, Ley Na 26221, corresponde a

PERUPETRO, en nombre y representación del Estado

peruanos, suscribir los contratos de exploración A

explotación de Hidrocarburos en el territorio de la

Ta=s= El área materia de Contratos, comprende el Lote 31-C '

El presente “Contrato se se celebra como Oo resultado. del

=== República del Perú ======nmm======
111. PERUPETRO es titular del Area de Contrato, siendo los
=== Hidrocarburos "in situ" de propiedad del Estado y los
=== extraidos de propiedad de PERUPETRO. ===
IV. Interviene FERUPETRO, en virtud de la facultad
=== concedida por la Ley N2 26221, para celebrar el

=== presente Contrato de Licencia para la Explotación de

Hidrocarburos y transferir el derecho de propiedad de

extraidos del Area de Contrato por

los Hidrocarburos

el Contratista, conforme a. lo estipulado en el.

Contrato. == INTENSA ASES

EnContratista-se-obliga-a-pagar-—al- Estado -a través de
FROs la regalía en efectivo, en tas “condiciones
idad establecidas en el Contrato. ===========
los efectos relativos y derivados del
s Fartes convienen en que los títulos de
=== las EXAURUIAR SO APrOlaVantez para la interpretación

ntenido de las mismas. ====""=

Vi. Los anexos del Contrato firmados por ambas Partes

=== forman parte integrante del mismo, de modo que

cualquier referencia al Contrato comprende los anexos.

mm En caso de discrepancia, prevalecerá lo estipulado en

=== el Contrato. ==s=r==eecroosererossorereonasioceeecemprs:

cameron
Las definiciones acordadas por las Partes en la presente

] cláusula tienen par finalidad darle el significado requerido
a los conceptos que se emplean en el Contrato y dicho

significado será el ínico aceptado para los efectos de su

hi
DIECINUEVE MALL DELDULONIVO NU vn Ls

No 2446018

interpretación en la ejecución del mismo, a menos que las
Partes lo acuerden expresamente de atra forma por escrito.

Las definiciones utilizadas en el Contrato, sean en

singular o en plural, tienen los siguientes significadosi =

1.1 Afiliada

=== Cualquier entidad, cuyo capital accionario con derecho

=== a yoto sea de propiedad, directa o indirectamente, en

== una proporción igual al cuarentinueve por ciento (49)

=== 9 persona que sea propietaria, directa O |

| === indirectamente, del cuarentinueve por ciento (49%) a

E
l <= de las FPartes—o cualquier entidad cuyo capital
=== accionario con—- derecho - a voto-——sex* de —propiedad,s —
=== directa o indirectamente, en cuarentínueve- por-——ciento--
== (99%) 0 más del mismo accionista-o “accionistas que —
| === posea (0. posean, directa 6 —Andireciamente, el 1

=== cuarentinueve por ciento (49%) O más del Capital

===" accionario con derecho a voto de alguna de las Partes

EPs

del Contrato.

Año =s=mmmmmmranonca coneccion

Í === Período de doce (12) Meses consecutivos de acuerdo al

=== Calendario : Gregoriano, contado desde una fecha

1.3 Area de Contrato ===========sseesessesesesoass:

=== Es el área descritá en el Anexo "A" y que se muestra

=== en el fnexo ”B”, definida como Lote 3i<C con una

extensión de. diez y seis mil seiscientos treinta
=== (14,630) Hectáreas. En cualquier caso de duda
=== prevalecerá la descripción contenida en el Anexo "A”.,
=== El Area de Contrato también será la que resulte luego
=== de excluir las áreas de las que haya hecho suelta el

=== Contratista, de acuerdo a los términos del Contrato. =

Es la unidad de medida de Hidrocarburos Líquidos que

consiste en cuarentidos (42) galones de capacidad de

los Estados Unidos de 6mérica, corregidos a una
temperatura... de sesenta grados Fahrenheit (60% F) , a
esión-—del -—nivel-del-mar,—sin—agua,—barro--—u - otros

A A

rgano que Supervisa el cumplimiento y la ejecución —
cuya conformación y atribuciones están
la cláusula sétima. ==========2=======

=== estallecidas

1.6 Comité de Conciliación ===============

¡AA

y Organo no permanente compuesto por tres (3) miembros
|| === para Opinar respecto a las discrepancias que surian en

¡| === relación a la aplicación de lo estipulado en los 3

| === acápites 5.6 y 8.9 de eq. Contrato. ===c=scermreememmso

1.7 Condensado =========mcrmrepesmm RAI

==" Es el líquido formado por la condensación de un vapor
+== 0 gas, especificamente los Hidrocarburos separados del
== as Natural, / debido a cambios en la presión y
a temperatura cuando el Gas Natural de los Reservorios

ss= es liberado en los separadores de la superficie o en

===_un ducto. Tal Condensado permanece líquido a la

DIECINUEVE MIL SEISCIENTOS NOVENTITRES

No 2446016

=== presión y temperatura atmosférica. ========reess=====*=

The Maple Gas Corporation del Perú, Sucursal Peruanas
sm calificada técnica, legal, económica a financieramente
=== Capaz por Petróleos de Perú -— PETROPERU S.A. y que se
=== encuentra inscrita en el Registro Público de

=== Hidrocarburos en el asiento 1, página 405, Tomo II,

=== del Libro de Contratistas de Operaciones. =e========"=

io=== Es el presente acuerdo aceptado por las Partes, en el;

—== cual —se estipulan los términos y-condiciones——que- se |
|
Laws encuentran - contenidos ——en—este-documento-y- —en—los--
1] E
=== anexos que loma ra

10 DEFÍVAOOS E

=== Son los productos liquidos resultantes del proceso de *

?

=== refinación de Hidrocarburos. FSE

(1,11 Desarrollo. ========s===s=====ieame=

Sue Es la perforación, profundización,  completación,
reacondi. cionamiento y rehabili tación “de pozos. s los

estudios y trabajos para la recuperación mejorada, así

| === como el diseño, construcción e instalación de equipos»,

= tuberías, tanques de almacenamiento y de ser el caso

lo === la construcción de un Ducto Principal y otros medios e

=== instalaciones y la ejecución de cualesquiera otras

= actividades apropiadas para la Praducción de
=== Hidrocarburos, incluida se ser necesario, la
=== ampliación del Sistema de Transporte y Almacenamiento.

1.12 Descubrimiento Comercial.

Es el descubrimiento de reservas de Hidrocarburos

=== Líquidos que en Opinión del Contratista justifigue el

=== Desarrollo de dichas reservas. ERAN

1.13 Día

Sres
Un día calendario, comprende un período de
veinticuatro 24) horas que se inicia a las cero

(0:00) horas y termina a las veinticuatro (24:00)

ames

horas.
o

la Util ==scesesosecosocsoconseemeooooos=s=essseess====

godos los Días laborables de lunes a viernes.
E

tubería principal que partiendo del Area de
Contrato conduce los Hidrocarburos allí producidos
hasta un Punto de Fiscalización de la Froducción, a
un ducto propiedad de terceros o a otro lugar que las
Partes acuerden, pudiendo Bnpreñder puntos de
medición Conectados A la AAA, áreas de
¿lmacenamiento y enbarque requeridos, tuberías
Sencres, estaciones de bombeo/o compresión, sistemas
de comunicaciones y carreteras de acceso y de
mantenimiento y cualesquier otras instalaciones que

sean necesarias y requeridas para el transporte de los

Hidrocarburos en forma permanente y oportunas

DIECINUEVE MIL SEISCIENTOS NOVENT ICUATRO

No 2446014

incluyendo el diseño, construcción. mantenimiento y

equipamiento de tado lo antes mencionado.  —========ms=

1.17 Equipo Existente "===="===="
Son los pozos y equipos detallados en el anexo "F". ==
1.189 Exploración A
Es el planeamiento, ejecución y evaluación de todo
=== tipo de estudios geológicos, geofísicos, —geoquimicos y
=== Otros, asi como la perforación de Pozos Exploratorios
=== y estratigráficos y actividades conexas. _ necesarias
=== para el descubrimiento de Hidrocarburos, incluyendo la

=== perforación de Pozos Confirmatorios. para la evaluación

de los Reservorios descubiertos, PA

1.19 Facilidad para. Fraccionamiento ARSENAL
=== Es el trabajo-obligatorio descrito -en-el acápite-—4.2
=== Jiteral GQ del Programa Minimo -de-Trabajor ===="========
1.20 Fecha di A ooo

=== La Ffecha dentro de los ciento veinte (120) Días

Ed posteriores a la Fecha de Suscripción en que el

Contratista deberá dar inicio a las Operaciones

za= materia de este Contrato. ========= caes
1.21 Fecha de Inicio de la Extracción Comercial ===
=== La fecha de la primera medición de Hidrocarburos en un
=== Punto de Fiscalización de la Producción que de lugar

al pago de la regalía por el Contratista. “"“==========

se= Para efectos de esta definición no se considerará las

=== mediciones que se hagan para prueba a para otros fines

== que especificamente acuerden las Fartes. = mm

1.22 Fecha de Suscripción ======"=="

LEIA
a

ais

as

sn Líquidos.

Es €el .. de .ooanooos. de 19%., en que las Partes

suscriben el Contrato. ========scmatemacmamamrmss:

Fiscalización HAALIAENE ce
Las acciones que realiza la Dirección General de
Hidrocarburos para controlar las Operaciones que lleve

a cabo el Contratista de acuerdo a los términos y

===

condiciones establecidos en el Contrato.
Gas Natural  —==========mmmmmmmmnnoniconornnocosenesme== *
en su estado _natural. Puede ser húmedo si tiene

Condensado, 0 ser seco si no tiene Condensado. =======

A E EEE

Natural Asociado-
as Natural —producido con -los——Hidrocarburos

-del Reservorio. ==cermscerosoooorncrero ms

Asociado ====conmiancooooaerian

fquel cuya ocurrencia tiene lugar en

un Reservorio

natural en el que no hay presencia de Hidrocarburos

ca

Hidracarburo

Todo compuesto orgánico, gaseoso, líquido o sólido,

que consiste principalmente de carbono e hidrógeno.

Hidrocarburos Fiscalizados o Producción Fiscalizada de

A

Hidrocarburos
Son dos Hidrocarburos producidos en el Área de

Contrato, medidos en un Funto de Fiscalización de la

DIECINUEVE MIL SEISCLENIOS NUVENIL UL

No 2446012

AA: AA

=== Producción. ===

iia

1,30 Hidrocarburos Líquidos ===========*="===222
[passe Petróleo, Fetróleo Pesado, Condensado y Líquidos del
== Gas Mátural (LON). Se excluyen los productos líquidos
az resultantes del proceso de refinación de Hidrocarburos
=== Líquidos. EE
4.31 hidrocarburos Liquidos Fiscalizados —S=====o=oomunm”
io === Los Hidrocarburos Líquidos producidos en el Area de

ze= Contrato y medidos en un Punto de Fiscalización de la

e Prodicctón» A

1.32. Líquidos del Sas Natural e 3

=== Mezcla de Hidrocarburos extraidos 6 del Gas Natural |

=.= Asociado o Gas Natural No Asociado compuesto

al predominantemente de propano, Eukano y otros 4
A NN. 24
=== Hidr rburos más pesados. Norsslaen te se le refiere

AS Líquidos del Gas Natural Fiscalizada |

—— > |

os== Son los. Líquidos del 6as Natural “prodúcidos en el Área

|

am de — costrata. delitos: en un Punto de | Fiscalización de

e
L—awe— Período —contado a partir de cualquier Día de un mes |
=== calendario que termina el Día anterior al mismo Día.
=== del mes calendario siguiente-0, en caso de no existir

=== éste, el wltimo Día de dicho Mes. Smart:

1.35 "MPC” HERE AAA

=== Significa mil (1,000) pies cúbicos estándar —("SEF").

ay *SCF" es el volumen de gas necesario para

=== llenar un espacio de un (1) pié cúbico a 14.65 libras
=== por pulgada cuadrada de presión absoluta a una

=== temperatura base de sesenta grados Fahrenheit (40*F).

1.346 Operaciones ="== ARREDRACEEATEAAA
=== Toda actividad relacionada con la explotación.
=== recuperación secundaria, recuperación terciaria y

=== Otros métodos de recuperación mejorada de los

=== Hidrocarburos en las que se incluye el Desarrollo,

comprendiendo además Exploración, y de ser requerido

pino Producción y Sistema de Transporte y Almacenamiento,
4
pate

1)
51 diseño, construcción y mantenimiento de un Ducto

=== N* 26221, Ley Drgánica de Hidrocarburos, ==========
Á

Sacos

) 1.39 Petróleo

Hidrocarburos ¡que á condiciones de presión y

| === temperatura de lReservorios se encuentran en estado

== Hidrocarburos Líquidos, a causa de cuya densidad y

=== viscosidad se requiera para su explotación el empleo

+== de métodos no convencionales de recuperación, tales

como minería de Petróleo, combustión "in situ",

mz inyección de vapor, u otros métodos de recuperación

ii e e dd

==.

mm

==.

AS:

Loma:

1.41 Pozo Confirmatorio ==="====-

1.42 Pozo de Desarrollo ====

==== Hidrocarburos descubiertos. ==

1.43 Pozo Exploratorio =========:

| ..

1.46 Punto de Fiscalización de la Producción ===

DIECINUEVE MIL SEISCIENTOS NOVENTLSELS

N2 2446010

mejorada. =======

ERE

Es el pozo que se perfora para evaluar los Reservorios

de Hidrocarburos descubiertos. =

Pozo que se perfora para la producción de los

Es el pozo que se perfora con el propósito de

descubrir un nuevo Reservorio a para determinar la

44 Producción =esessssa=====

Todo tipo de actividades en el Area de Contrato o

fuera —de- ella en la que resulte necesario, cuya

finalidad sea el fluio de Hidrocarburos, y que incluye

la —operación—de-——pozos, equipos, —tuberías, —Ducto-

Principal, —Sistema—de Transporte-—y-— Almacenamientos

=== —+tratamiento-y-medición de Hidrocarburas-y—todo-—tipo-de-

métodos de recuperación mejorada, “====="===nminlen==

(1.45 Programa Miniao de Trabajo ==========

Las obligaciones de trabajo del Contratista con

respecto al Lote 3i-C (Aguaytía) descritas en el

acápite 4.2. =======

Es un lugar o lugares acordado por las Partes, donde

se realizan las mediciones 5 determinaciones

volumétricas; ajustes por la temperatura»

determinaciones del contenido de agua y sedimentos y
=== Otras mediciones, a fin de establecer el volumen de

A

a

=== Hidrocarburos Fiscalizados. *

=== El Punto de Fiscalización de la Froducción para los

Hidrocarburos Líquidos estará ubicado en la Refinería

ss de Pucallpa y/u otro lugar que las Partes acuerden. ==

=== El Punto de Fiscalización para la Producción de Gas

=== del comprador O distribuidor según sea el caso y/u

Ys otro lugar que las Partes acuerden. =======s==s=======ee

la refinería de propiedad de Petróleos q del Perú—
U_S.ñrs que es materia del "Contrato de
iento de Refinería y Planta de Ventas |
c4ue_ forma parte del "Proyecto Integral.
Comprende las instalaciones existentes y
—se-— ubican asi como las ;
===-——instalaciones--adicionales de carácter permanente —que-
+==-—el-—Contratista-—construya bajo dicho contrato —con el

=== objeto ——de refinar, procesar — y/o fraccionar

=== Hidrocarburos. "eemmmmceensssrocermumanmeeesssesecenes

NIN Reservorio” ===============%=

anio oe
=== Es el estrato o estratos bajo la superficie y que

=== forman parte de un Yacimiento, que estén produciendo o

***- que se haya probado que sean capaces de producir

==5*- Hidrocarburos y que tienen un sistema comn de presión

=== en toda su extensión.

|
[1.49 Sistema de Transporte y Almacenamiento =enernomameae

s=  Condunto de tuberías, estaciones de bombeo, estaciones

DIECINUEVE MIL SEISCIENTOS HOVENY LS Lect

No 2446008

s2== de compresión, tanques de almacenamiento, sistemas de
¡== entregas caminos, demás instalaciones y todo otro
sw medio necesario y util para el transporte de los
| Hidrocarburos producidos en el Area de Contrato

=== incluyendo el : igaños cons strucción, mantenimiento. y

| om equipamiento de 2099 lo antes mencionado. ERE

1.50 Subcon atiata EURASIA aa

=== Toda persona natural O jurídicas nacional o

extranjeras contratada por el Contratista para prestar

Rica servicios relacionados con las Operaciones. =====

(51 Dupevis in TT »

[mm Las acciones que PERUPETRO realice para verificar _ _el__

cumplimiento -—de las obligaciones del Contratista de -——-
am= acuerdo con-lo estipulado en el Contrátos ======"S23B==

-3.52 Tributos A e

Las= Periodo comprendido entre la Fecha de Suscripción y el.

vencimiento del plazo pertinente establecido en el

Epa proa Sois ER

Fás= acápite 3.1. =

ll

1.54 Yacimiento ==="

Área de superficie debaio de la cual existen uno o más

ss Reservorios, traslapados, contiguos 0 superpuestos »

que están produciendo a que se haya probado “que son

=== capaces de produekt Hidrocarburos, ubicados en una

== misma estructura geológica. IRALA: EEE

CLALISULA SEGUNDA.— OBJETO DEL CONIRATO > ==

PER

2. 1 PERUPETRO autoriza al Contratista para la realización

de las Operaciones, en concordafítila con lo establecido

=== en la Ley NO26221, Ley Orgánica de Hidrocarburos,
=== normas reglamentarias y modificatorias, la legislación

=== pertinente y las estipulaciones del Contrato con el

obieto común de producir Hidrocarburos en el Area de

=== Contrato. ===

AAA

2.2 El Contratista ejecutará todas las Operaciones de
=== acuerdo a los términos que se estipulan en el Contrato
== y las llevará a cabo, directamente o a través de

sa Subcontratistas, en el Área de Contrato y fuera de

rvisión —de-—las Operaciones —y la- Dirección —

General Xde —Hidrocarburos —la Fiscalización de las-—

ASI A

artes de PERUPETRO y de la” Dirección

era de Hiakocarburos podrán realizar sus funciones

en cualquier | to, con previo aviso, debiendo

identificarse y estar autorizados para tal función por
=== PERUPETRO y la Dirección General de Hidrocarburos,

: respectivamente. El Contratista proporcionará todas

las facilidades, que estén a su alcance en el frea de
=== Contrato y en sus oficinas, a fin de que dichos

=== representantes cumplan su misión, la que será llevada
=== a cabo de modo que no se interfiera con las

=== Operaciones. Los gastos y costos correspondientes a

=== los representantes antes indicados, serán de cuenta y

=== cargo de — PERUPETRO, la Dirección General de

=== Hidrocarburos "O el Contratista en lo que le

4

la, en lo que resulte necesario. PERUPETRO ejercerá -

DILUIDA LI ANA AL

Ne 2446066

ú

corresponda de acuerdo a ley.

EosrEnEs:

2.3 El Contratista proporcionará y será responsabie de

== todos los recursos ¿AOCNILOS y TINANCARROS: y económicos

Ino CU) eya requieran para las Operaciones. =======:

Contrato y or el derecho de srualbadad: eN los

=== mismos, de conformidad con lo establecido en el

=== numeral IV de la cláusula preliminar, =e==============

2.5 Durante la Vigencia del Contrato PERUPETRO otorga al

¡=== Contratista, —el derecho de-uso del Equipa- Existente,

las= En la Fecha-de Inicio, PERUPETRO- se compromete a

¿=== entregar al Contratista los bienes que se detallan -en-
=== el anexo E"-en el Area de Contrato.-—El-—anexo -*F"-—
"=== contendrá uma descripción de la condición operativa —

=== del Equipo Existen A O

=== Para efectos de dar cumplimiento a este, acápite, el

=== Contratista certificará el. inventario del Equipo -

=== Existente dentro de los sesenta (60) Días siguientes a

la Fecha de Suscripción. Los representantes. de las

Partes suscribirán el acta correspondiente en la Fecha

de Inicio. ENEE aia:

Las Fartes Ataca expresamente que el Contratista no

run ninguna responsabilidad, abl igación, deuda a

| compromiso, pasada, presente o futura, con respecto a

los contratos, acuerdos 6 convenios suscritos por
=== Petróleos del Perú - PETROPERU 8.4. y/o PERUPETRO con

=== terceras partes y FERUPETRO lo mantendrá libre de toda

responsabilidad con respecto a ellos. Asimismo, el
=== Contratista mantendrá libre de toda responsabilidad a

=== PERUPETRO con respecto a sus contratos con terceras

=== partes. ===" ooo eos
=== Todos los contratos, acuerdos o convenios suscritos
== por Petróleos del Ferú — PETROPERU S.A. y/o  PERUPETRO
=== con terceras partes relacionados con las Operaciones
=== bajo el Contrato dentro y fuera del Area de Contrato
=== serán terminados por Petróleos del Perú — PETROPERU

pe S.A. y/o PERUPETRO con anterioridad a la Fecha de

Inicio. ======s=====

GAO, comtados-a partir de la Fecha de Suscripción, a
formidad-con lo establecido en otras

1 Contrato varíe este plazo. ====e=="

=== plazo antes se

=== explotación de

O TIN TE Y NE
exceder de cuarenta (40) Años, contados a partir de la

¡=== Fecha de Suscripción. Fara este efecto y con previa

solicitud justificada del Contratista, las Partes

=== fijarán la extensión del piazo para la explotación de

ss= dicho Gas Natural No Asociado, teniendo en cuenta los

criterios que señala la ley y sin exceder dicho plazo

máximo. ==:

Secc one eos: penes

3.2 El Frograma Mínimo de Trabajo deberá encontrarse

=== garantizado mediante el otorgamiento por el

=== Contratista de una fianza solidaria, sin beneficio de

AS

ma

mm

===

== Mínimo de Trabajo, =m=== ==

—será de aplicación el sub-acápite 22.7

DIECINUEVE MIL SEISCIENTOS NOVENTINUEVE

No 2446004

excusión, incondicional, irrevocable y de realización
automática, emitida por un banco establecido en el
Perú y aceptada por PERUPETRO. La fianza para el
Programa Mínimo de Trabajo será entregada a PERUPETRO

en la Fecha de Suscripción y entrará en vigencia en

Socorro

dicha fecha. ===

La fianza para el Programa Mínimo de Trabajo se
mantendrá vigente en un plazo que exceda en treinta

(30) Días Utiles al plazo de cumplimiento del Programa

dl

En caso que la fianza que debe entregar el Contratista
para-— garantizar-el-Programa Minimo de Trabajo ——no-—se-
mantuviera vigente- por el-plazro- establecido, PERUPETRO
comunicará cesta circunstancia al Contratista —y—éste
deberá cumplir con” entregar una nueva fianza 07

prorrogar la existente, dentró del plazo de quince

(15) Días Utiles siguientes a la” receptión por el —

Contratista de la notificación de  PERUPETRO,

comunicándole dicha circunstancia. En caso contrario

El monto de la fianza para cubrir el Programa Mínimo

de Trabajo descrito en el acápite 4.2 será de US$

1"550,000.00 (Un millón quinientos cincuenta mil

Dólares) conforme se indica en el Anexo "C”, =========

La fianza contemplará un plan de reducciones, de
manera que trimestralmente se reduzca conforme el
Contratista cumpla con la ejecución del Programa

Fliínimo de Trabajo señalado en el acápite 4.2. Para

)
m==

F) Por el trabajo del acápite 4.2, lit.
) 9) Por el trabajo del acápite 4.2, lit.

h) Por el trabajo del acápite 9.2, lit.

ji) Por el trabajo del acápite 4.2, lit.
k) For el trabajo del acápite AZ lit.
1) Por el trabajo del acápite 4.2, lit.
m Por el trabajo del acápite 4.2. lit.

n) For el trabajo del acápite 4.2, lit.

i) Por el trabaio del acápite 4.2, lit.

este efecto, el Contratista deberá adjuntar a la
solicitud de reducción de fianza, la certificación de
PERUPETRO correspondiente al cumplimiento de los
trabajos ejecutados del Programa Mínimo de Trabajo. ==
A solicitud del Contratista, PERUPETRO deberá
comunicar al banco el nuevo importe de la fianza, el
cual resultará —de restarle al monto de la fianza
vigente anterior-a-la solicitud del Contratista, la

valorización de-los-trabajos-efectivamente-—ejecutados

por el Contratista, los que serán—caiculados conforme

rabajo del stápite 4:25 Mt. A. US$ 70,000
B "US$ 10,000

trabdjo del acápite 4.2, lit. C.D 3 70,000
3

US$ 70,000

hrabajo el acápite ada lit.

US$ 70,000

130,000

A
.
5
e

US 140,000

E

20,000
US$ 20,000
2. :US$ 70,000
200,000
US$ 500,000

¿US$ 160,000

E E E E
3
-*

:US$ 10,000

o) Por el trabajo del acápite 4.2, lit. Ask “US$ 10,000

Las expresadas reducciones sólo podrán efectuarse por

elomonto aprobado por PERUPETRO, aprobación que deberá

DIECINUEVE MIL SETECIENTOS

No 2446002

=== realizarse en forma expresa y por escrito e indicando

== el monto de la reducción y el nuevo monta de la

=== fianza, conforme al formato que se incluye como Anexo

"nC-1" y dentro de los quince (19) Dias Utiles _de

=== recibida la solicitud del Contratista al respecto. ==
| === La fianza será pagadera dentro del piazo de vigencia _
== de la misma a la presentación de una. carta notarial
=== dirigida por PERUFETRO al banco solicitando el pago de
_s== Una Suma -—NO- Mayor al importe de la —fianza— por-——Jos
pee trabajos no ejecutados, declarando-que-el Contratista 3
| === no ha cumplido-con _ja-obligación del-referido Programa - A
puma mínimo -de Trabajo acompañando-—a dicha cartas MS
== único Fecaudo y justificación, una copia certificada

=== notarisimente de - Ja intención de hacer efectiva 1x7]

=== Ffianzaj dicha carta notarial de” FERUFETRO al S'

sz Contratista deberá haber sido entregada a éste por lo

menos 30. (treinta) Días antes de, Aa “fécha en que

PERUPETRO. “presenta la reclamación de pago go al banco. ==

| 33 El Programa Mínimo de Trabajo aran izada tiene una

===" duración de dos (2) AñOS» contados a partir de da

Fecha de Inicio. ======= AAA

A

Si, durante el plazo de cumplimiento del Frograma

Mínimo de Trabajo a que se refieren los acápites 3.3 y

| A 4.2, el Contratista se viera impedido de concluir dos
[mama trabajos» Jebido a razones técnicas o de mercado el
=== plazo para la terminación del Programa _Mánimo de

=== Trabajo se extenderá hasta por dos (2) _AñOs-

=== Finalizado dicho períodos y dependiendo del avance de

la ejecución de dos trabajos y con la previa

=== aprobación de PERUPETRO, el plazo antes señalado se

podrá prorrogar adicionalmente hasta por dos (2) Años,
=== Como plazo máximo. En cada caso el Contratista antes

=== del vencimiento del plazo del Programa Mínimo de

Trabajo, deberá presentar una nueva fianza o prorrogar

la existente, por el nuevo plazo y conforme a los

requisitos. y condiciones estipulados en el acápite

) E 4-2. ===

0) ¿Soncluidos A0s períodos-de-prórroga referidos —en -el
E

ANAND AENSSRASANPAS So

prirrato anterior, si el Contratista-no-ha-cumplido con

a ejecución total del Programa Mínimo de Trabajo

estipulado en el acápite 4.2, la fianza bancaria

z
aplicación la terminación automática y de

o derecho que prevé el sub-acápite 22.3.2 del

DIETA

HA

Sin embargo si concluidos los períodos de prórroga

referidos en el primer párrafo de este acápite, el
ma, Contratista ha cumplido con la ejecución de los
=== trabajos estipulados en los literales A, B, Cs D, E,
=== F, Ga H, L, 3, Ks La 0, PP. U y, R del acápite 4.2 del
=== presente Contrata no será IATAPILEA cin, para . este
=== Caso, el sub-acápite 22.3.2 del "Contrato de Licencia
para la Explotación de Hidrocarburos -= Lotes 3S1i-E y

31-D" suscrito entre las Partes. =

interviene Maple Resources Corporation, para efectos

de —prestar la garantía corporativa que aparece en el

36

DIECINUEVE MIL SETECIENTOS UNO

No 2446051

Anexo "PD", la que deberá entregarse a PERUPETRO en la
=== Fecha de Suscripción y subsistirá en tanto la garantía
=== corporativa se mantenga validamente existente y

¡menes corresponda a la compañía matriz del Contratista, en

caso contrario será de aplicación del  subacápite

IEEE CERO

asomo:

sem RR ES

En caso de producirse una cesión total o parcial del

=== interés del Contratista bajo el Contrato a otra parte

=== conforme a la cláusula décimo sexta o la venta, fusión —|
isa y consolidación de Maple Resources —Corporation, sin-——
pu perjuicio de mantener vigente-la garantía corporativa y
ms otorgada en el presente Contrato, la se
=== corporativa que lá sustituirá debera” ser otorgada — 4
=== dentro de lós cuarenticinco (45) Diás” siguientes de _
“=== efectuada la transacción correspondiente. En caso 4

=== contrario PERUPETRO podrá aplicar el sub-acápite

8
|

=== 22.3.4 previa notificación “con cinco (5) Días de —

=== antelación transcurridos los cuales sin que se opere

=== la sustitución el Contrato se resolverá de pleno

=== derecho.
CLAUSULA CUARTA.— PROGRAMA MINIMO DE TRABAJO ===="==am=====
4.1 El nera FIRES se obliga a iniciar as: Operaciones
=== bajo Contrato, los que incluyen las EXE del

acápite 4.2, en el Área de Contrato dentro del plazo

de ciento veinte (120) Dias contados a partir de la

nuel Reátegui [omatis

=== Fecha de Suscripción, salvo causa de fuerza mayor _0

Mal
VICE-DECANO

=== caso fortuito o razones justificadas y aceptadas por

—

=== PERUPETRO . En caso contrario perderá todos sus  j

=== derechos sóúbre el Area de Contrato y será de

=== aplicación el sub-acápite Pads y se ejecutará la

La
| carta fianza del Programa Minimo de Trabajo. =====m=m==

14.2 Conforme al acápite 3.3 el Programa Mínimo de Trabajo

= para el Área de Contrato tiene una duración de dos (2)

áños a partir de la Fecha de Inicio, y constará de lo.

IET

[=== siguiente 3

A. Prueba de integridad y capacidad-de producción —de

caja al

de pozo de A e

1) —Despejar-los caminos desde Zorrillos hasta el.

OS MD 1X. Despejar todos los sitios y reparar
s derrumbes causados por el agua en dichos

Fiat CMejorar el camino que va entre Zorrillos

"NO 3X, NO 2X y NO 1X. ==s=e==es==ecmanan

] 2) Probar la resistencia de presión de la tubería

(tubing)» “Casing (espacio anular) en el pozo NS 3X.

Observar para determinar si hay alguna comunicación

entre ellos. =

¡Egg IEC

1. L -
3) Instalar unidad de mástil, Wire Line: y líneas

para hacer pruebas de producción con choques

hidráulicos, quemadores y por lo menos dos

ss====m

generadores con iluminación de postes. =

) 2 Correr registros de temperatura, localizador de

_ collares, registro de sonido y anotar las anomalías

encontradas y confirmar la profundidad total

Correr registro de inspección -- del —tubing-—para

DIECINUEVE MIL SETECIENTOS DOS

No 2446653 :

mesos determinar condición del mismo. ==========s=saema

Pu 5) Recuperar del obturador los tampones a 8,045.57

| pies y a 8,07%.30 pies de profundidad. coser
a 6) Correr registros de temperatura, localizador - de
amm collares y registro de sonido, probar formación |

ia matriz (well bore) para obtener comportamiento de

meses " la formación. ""=TRSessossnonencooonorreoossesssse=

mmm 7) Armar un separador trifásico para probar la

E simsinal nie producción con tanques y medidores al quemador.

Entrar al pozo con las herramientas apropiadas para

| sema probar las presiones de fondo.

y

===== presión con 12 horas de producción por punto y |

seria de 48 horas, con cuatro puntos de reducción de

después — conducir una prueba de 72 haras de |
|
|

A A ——_—_—_——_ _QÁ__=>E--- —_—— ——— |

-=mmz=z  - 8) Volver a- poner AL: AI .
|

— ama lienar el aguiero con diesel. —Desmantelar y llevar— SA
todo —el—equipo- al poro NM2-2X, —Repetir —el— )

procediatento de hacer listas del agujero, sacar el |

tampón a 8.132, 10 pies de profundidad haciendo una

|
ia prueba de reducción de presión y una prueba de 72 ]
|
|

=== horas de acumulación y luego reemplazar el tampón-
====w= 9) Llevar el camión de mástil y la unidad para el |
S==== alambre de línea al pozo NO 1X. Armar todo y

entrar en el agujero con un medidor de diámetro

interior entre la tubería y la caja del pozo y

hacer una anotación con las observaciones

encontradas para determinar la condición de la casa |

del pozo y para saber donde esta la caja del pozo

ess doblada. ========== ERASE

=== B, Reparar el camino desde Neshuya hasta el lado sur

=== del río cerca de Zorrillos. ==== Saseoseessssenmooen
=== CC. Construir el sitio de la planta donde está el

=== pozo NO 3X, =s==eeesseo=oseoosconesacoanemmms

suss=mmuee
=== D, Instalar una planta de procesamiento de gas que

=== tenga una refrigeración a propano capaz _ de procesar

ntre 15 a 20 MMCFD de gas. El diseño básico de la
ta- será para recobrar aproximadamente el 65% + del

o 103), 80% + de los butanos (045), y 98% + de

y boca de entrada a menos de 20 grados
usando refrigeración A propano y
bilizando Nel producto mezclado en la torre de
después en la torre de deethanizer. El
=== producto de la Mezcla de propano, butano y gasolinas
naturales serán tones enviadas vía oleoducto a la

o a

=== Refinería de Pucallpa. Los más importantes componentes

mu de la planta incluirán : ==

como
=== Equipo para separar el chorro en la boca del pozo. ===

Unidad para deshidratación de trietyleno glycol. =====

Compresor de refrigeración a propano. =====s=====me

Enfriador a gas de la boca de entrada. ===========s==e=

satis Sistema de refrigeración a propano con vasija

===  Separadora y vaporizadora, condensador y receptor. ===

| as Equipo de separación de agua y condensado. =======e=e=

Compresión reciclada de vapor condensado. =====es=====

sidad ia

ibas

Úinosiótis sra
DIECINUEVE MIL SETECIENTOS “kb

No 2446655

Enfriador para recirculación del condensado a las

=== torres. ==

(UREA

mamas
=== Bombas para recirculación del condensado. ========mr==

=== Torre de demethanizer.

ENERNEEERaSOs:

ETT

=== Caldera de demethanizer.

EEE

=== Torre de deethanizer. ”

=== Caldera de deethanizer. ==

=== Compresor para reciclar por arriba el deethanizer. ===

=== E. Instalar compresoras con 2,200 caballos de fuerza

=== para procesar y reinyectar el residuo de gas de la .

planta. ==sseseesonmssoncascooonoseroeesses==e=e==s==

===  F. Construir una línea de acero de cuatro pulgadas de
=== diámetro para el transporte de- líquidos de gas
=== natural, de aproximadamente 77 kilómetros de —largoy
=== desde la planta de procesamiento de gas hasta la

=== refinería de Pucallpa: === —— no. —

6. Construir una linea de acero de seis pulgadas de —
=== diámetro pará el transporte de gas natural, de
=== aproximadamente 77 kilómetros de largo, desde la

=== planta de procesamiento de gas hasta la planta

H. Construir una línea de alta presión para reinyección

de gas al pozo NQ 2X. ==

Sc ccoo on
=== 1, Construir una línea para el deshecho de agua de la
=== planta al pozo N2 1X. Reparar el cabezal del pozo y

=== acondicionar zona poco profunda del pozo para la

inyección de agua. Instalar bombas de inyección en el

=== sitio de la planta para desechar el agua. pan

J. Pertorar otro pozo en el «yacimiento q

aproximadamente a dos kilómetros al sudoeste del poz

== NQ 3X al lado de la cumbre anticlinal, para producir

desde la zona de Cushabatay. Este pozo suministrará

= gas adicional ala planta termoeléctrica de Tingo;

K. Una vez que este

pozo esté perforado, se pondrá una

y

| === línea de circulación desde el nuevo pozo hasta el

io de la planta en el pozo NO 3X. ================

procesamiento de gas con refrigeración a

z de procesar otros 20 MMCFD de gas. ===="=

¿ e i anente de 175 kilómetros -—de —largo——
Le para Lransp an s desde-la-planta- de —procesamiento-
e se encuentra la planta “eléctrica de

bars des megavatios -en Tingo Maria. ==e=============
|

¡oem — Construir en la región de Tingo María una planta

Pa eléctrica de 140 megavatios con una turbina de gas de 1

“=== ciclo combinado con la capacidad de usar petróleo NS 2

=== como combustible alternativo. ===sssss=sneseoamsne=====

[=== QQ En la Refinería de Pucallpa, construir una

=== facilidad para destilación fraccionada de A gases
| mm liquidos naturales para Aguaytía y ser transportados a
la Refinería vía oleoducto.  Fraccionar el chorro

líqu do en propano (03), butanos (04s) y gasolinas

naturales (05). El diseño básico de la planta será
mo

Caldera de debutanizer. ====

Dutano: Y propano en la Refinería de Ace IR

DIBUANUDOVS MU MULA

No 2446057

para producir un 92% + de producto de propano un 92% +
de producto de butano, y de gasolinas naturales (C%+).
Los mayores componentes del fraccionamiento de la
planta incluiránz HENTAI
Torre de depropanizer ====s=senoassareenaooaeeeeeereNo—
Condensador por arriba de depropanizer ================-
Caldera de depropanizer "=== ono
Bombas enfriadoras para recirculación de depropanizer. —

Torre de debutanizer. soso ===

Condensador por arriba de debutanizer. A

+

Eombas enfriadoras para recirculación de debutanizer. |
|

P. Construir almacenamientos de propano y “butano en la

Refinería de Pucallpa- a:

a. Construir facilidades para cargar camiones' con l

a

R. Construir facilidades para encallamiento de barco |

con propano ash butano en el río de Ucayali. Construir )

oleoductos desde la Refinería hasta la nueva facilidad

A. AAA

Las Partes acuerdan que el Contratista tendrá derecho

a cambiar todas y cada una de las características,
especificaciones y ubicación referenciadas en el

literal M de este acápite siempre y cuando la planta

termoeléctrica referenciada en dicho literal N de este

acápite 2 use como-—combustible Gas Natural, tenga una
capacidad de por lo menos ciento cuarenta megawatts-—

(190-1iw) y se ubique dentro del -área de-influencia del-+
"Proyecto Integral Aguaytia".

.

Igualmente, las Fartes acuerdan que, en caso de

ocurrir cambios en el trabajo descrito en el literal N

===" de este acápite, €el Contratista tendrá derecho a

=== cambiar todas y cada una de las caracteristicas,

=== extensión, ubicación y especificaciones del trabajo

=== descrito en el literal NM de este acápite, para

mo decuarlo a dichos cambios.

) 4.3 GConforme avance la ejecución del Programa Mínimo de

Erabajo y se vayan conociendo y evaluando los

ados, el Contratista sólo podrá solicitar a

e trabajos específicos, -—sin—alterar el

de dichos —trabajos-—-especificos del

emente procederán con la previa y

en
DN En caso de que el Contratista incumpla con el Programa

bes= Minimo de Trabajo, salvo causa de fuerza mayor o caso

cae fortuito o por razones técnicas o de mercado

debidamente comprobadas y aprobadas por PERUPETRO,

PERUPETRO ejecutará la carta fianza prevista en el

|
[az
1

acápite 3.2 liberando al Contratista y al garante

corporativo de la obligación de lievar a cabo dicho

l=== programas quedando cancelada, exclusivamente en este

¡=== CAas0s la garantía corporativa, siendo de aplicación lo

estipulado en el sub-acápite 22.3.2. ===========sc=c====

(4.5 Yniciada la perforación de un Pozo de Desarrollo podrá

modificaciones de carácter técnico enla —

-—de Trabajo propuesto;- dichas —

|

do sima. rábano
DIECINUEVE MIL SETECIENTOS CINCO

No 2446059

darse por terminada la obligación de perforar dicho
pozo del Programa Minimo de Trabajo estipulado en el

acápite 4.2, debido únicamente a problemas mecánicos o

geológicos insuperables y si PERUPETRO- asi lo aprueba.
Igualmente, podrá dejarse de completar uno de dichos

Pozos de Desarrollo, si en base a la evaluación de los

resultados. (registros, pruebas, etc.) de — la

perforación, el Contratista asi lo solicita” y )

A

- PERUPETRO razonablemente lo concede. ================= 14

Asimismo, en caso que por razones técnicas las Partes |

acuerden que sería inconveniente rehabilitar .o

|

recompletar a2QoO pozo de los indicados en el acápite ¡

4.2 a 7 dira o por — cumplida la obligación del

+ CLAUSULA QUINTA.— EXPLOTACION.

5.1 en el Area q Contrato por

a Contratista comienza en la Fecha de Inicio. ==========  )
5.2 El Contratista está obligado a que la Fecha de Inicio |
*== de la Extracción Comercial tenga lugar dentro del

|
=== plazo del Frograma Mínimo de Trabajo, estipulado en el 4
1

=== acápite 3.3 y de conformidad con el acápite 3.4. =====

S 5.3 Dentro de los noventa (90) Días anteriores a la
s== terminación de cada Año calendario durante la fase de

explotación, el Contratista presentará a PERUPETRO y a

mes
y

E _—=== la Dirección General de Hidrocarburos, lo siguiente
Ld === a) Un programa anual de trabajo y el presupuesto
=== detallado correspondiente al siguiente Año calendario ]

=== de explotación. = AA

ss bh) Un programa anual de trabajo y presupuesto

== detallado para. la Exploración tendiente a buscar
== reservas adicionales, de ser el caso. ==s==masasam
=== Cc) Un programa de trabajo y su proyección de. costos,
=== gastos e inversiones correspondientes para el
| === Desarrollo y Producción para los siguientes cinco (5)
| =s= Años de la fase de explotación. =====esms=orrsarassesa

os El Contratista podrá —reajustar--o--cambiar dichos

ya $ programas —en- cualquier—momento-previa presentación —y

justificación a PERUPETRO y a la Dirección General E
POS TEIDE rene
vo programa de trabajo, lo presentará el.
a PERUPETRO a más tardar con treinta (30) -

] además, si la Fecha de Inicio se da entre los noventa

y (90) ' a a la terminación del Año

pos pertinente, contendrá el programa para el siguiente

| === Año calendario. ======nmcanaaiccecoscossarroaranareso

PAR di

.- Cumplido el Frograma Mínimo de Trabajo PERUPETRO

=== revisará los programas y presupuestos señalados en el

[=== acápite 5.3. =
=== El Contratista será el responsable y tendrá el control

técnico de todos las Operaciones, ===

(5.5 El Programa Mínimo de Trabajo ha sido elaborado de
ses=" acuerdo con los requisitos para una adecuada

l_ === explotación y recuperación económica de las reservas

===

a

2d) Características físicas xXx. químicas pa los

de Hidrocarburos de los Yacimientos, asimismo cada
programa de trabajo tendrá como obietivo la
explotación y recuperación económica de las reservas
de Hidrocarburos de los Yacimientos. Para esecutar

cada progresa de trabajo, el Contratista utilizará. el

equipo y/o métodos que sean necesarios y apropiados

para permitir una evaluación continua del ============

a) Presión del Reservorio. IEEE NE

b) Indice de productividad. cio ici

Hidrocarburos. F=S========s=sseesooesoosreesoo=nso=eme”

=== e) Parámetros típicos de los fluídos y de la roca. del

—Reservorio.. S=====22=3==55=== PA ci!

4) Eficiencia-de recuperación». ARAREESS REE

|

q) Reservas de- Hidrocarburos probadas, —probables-—y—

posibles, debiendo comunicar sus revisiones periódicas
a PERUPETRO y a la Dirección General de Hidrocarburos.
Esta relación es enunciativa mas no limitativa. s=====
1£1 Contratista está obligado xa 1xX explotación y

recuperación económica de las reservas dae
Hidrocarburos de los Yacimientos dei Area de contratar”
de conformidad con los programas a que se refiere esta
clausula quinta. Sujeto a lo dispuesto en el acápite
3.5, en caso de que FERUPETRO considerara que el
Contratista no esta cumpliendo con esta obligación»
PERUPETRO, basado en una razón técnicamente ¡
justificadas comunicará dicha circunstancia a]
Id

5 que se alega. —En este último caso, —dentro-—de-— los

Contratista. =============

Dentro de un período de sesenta (60) Días siguientes

al recibo de la comunicación de  PERUPETRO, el

Contratista corregirá el incumplimiento alegado o dará

_ inicio a las medidas que sean necesarias para

corregirlo, las que serán ejecutadas de manera,

nte o inmediatamente notificará a

calificados en la materia. Para tal

Conciliación se emitirá dentro de los treinta (30)

Días siguientes a la fecha en que quede constituido.

mum

Si el Contratista esta de acuerdo con la opinión

emi ida, y siempre que éste no haya actuado con

antelación para remediar el incumplimiento que se

] alega, dentro de los treinta (30) Días siguientes a la-

fecha en que el Comité de Conciliación se pronuncie,

el Contratista tomará las medidas para corregir su

ind incumplimiento o dará inicio a las acciones que sean

[pes Mircesartas para corregirlo conforme a- la opinión

iia

emitida. Si_ las Partes no están de acuerdo con la

ón del Comité de Conciliación, cualquiera de

—£45) Días Utiles siguientes-a-la notificación
ndiente, las Partes constituirán—un Comité de

ón ——compuesto——por — tres — (3) miembros —

designados porllas Partes. La opinión del Comité de

dl
=== ellas, podrá someter el asunto a arbitraje, conforme a
=== lo dispuesto en la cláusula vigésimo primera. ========
5.7 El Contratista tiene el derecho a utilizar en sus
=== Operaciones los Hidrocarburos producidos en el frea de
=== Contrato, sin costo alguno. "=== ec=ame ]
5.8 El Contratista tendrá el derecho de enfriar y - separar
=== los Hidrocarburos Líquidos de cualquier -Gas- Natural

=== Asociado -o- Gas Natural No Asociado que haya producido -
¿s== en el Area de Contrato-y extraer los Hidrocarburos

bones is

=== Los Tíquidos así separados serán considerados Como

o e

=== Hidrocarburos Líquidos para efectos de dete minar Ta

8 —regal ía del Contratista. PO EEÓ0_X 0 E 0qu$0$uU/[-I

5.4 El Gas Natural que no sea utilizado por el Contratista

“a== en las Operaciones de acuerdo al acápite 53.7, podrá dE!

== ser “comercializado, reinyectado al Reservorio a: ambos |

ama por el Contratista. En la medida en que el Gas Natural

=== no seas utilizado, comercializado o —reinyectado, el

e

=== Contratista previa aprobación por el Ministerio de

A
=== ENEEgtR y Minas podrá quemar el Gas Natural. PRA |
5.10 Cuando un Yacimiento O Yacimientos comercialmente

¿=== explotables, Se extiendan en forma contínua de una
(== estructura ubicada en el Área de Contrato a otra u

otras áreas, el Contratista y los contratistas que

| === tengan estas áreas, deberán ponerse de acuerdo en la
=== realización de un plan de explotación unitario o un
==

= plan común de explotación. De no llegar a un acuerdos

=== el Ministerio de Energía y Minas dispondrá el.

=== sometimiento de las diferencias a un comité técnico de

=== conciliación y su resolución será de obligatorio

== cumplimiento. o

SRA

5.11 Completada la perforación de un pozo productora el

Contratista debe informar a PERUPETRO: . de la

ma oportun idad en que el pozo será probado y

===  subsecuentemente debe informar a _PERUPETRO sobre el

| estimado de producción. esse ====

E

-12 Los registros y gráficos diarios de los pozos en

ción completación, de ser el caso, deben.

ocarburos y el agua fresca em

e" ni Causará demoras O costos adicionales para

5.14 El volumen y la calidad de los _ HERrRESbaras

— Suelo y subsuelo. ======ammscs=s

[5.13 PERUPETRO por su exclusiva cuenta y riesgo, tendrá

¡== libre acceso al Área de Contrato, previo aviso al

¡=== Contratista, en tanto dicho acceso no interfiera con

[=== las. Operaciones. Sin perjuicio de lo dispuesto en el

=== acápite 2.2, cualquier actividad u operación del

ma Contratista fuera del Area. de Contrato no. interferirá

=== producidos en el Area de Contrato y no utilizados en

=== las Operaciones serán medidos periódica. y

2%

DIECINUEVE MIL SETECIENTOS OCHO

=== oportunamente pla las Partes, para cada clase de
=== Hidrocarburos en un Punto de Fiscalización de la
=== Producción, con métodos, equipos e instrumentos de
=== medición, usualmente utilizados en las buenas
=== prácticas de la industria petrolera internacional,
=== proporcionados por el Contratista y aprobados por la
s== Dirección General de Hidrocarburos, de acuerdo con
=== el=+”Procedimiento de Medición, Fiscalización y Control )
=== de Calidad de Hidrocarburos del Edda 310", presente

== en el Anexo "E". DENTADA

_— ps |

5.15 PERUPETRO, de acuerdo al Anexo "E", y la Dirección

General de Hidrocarburos podrán en todo momento -
inspeccionar y probar las equipos e instrumentos; de.
medición utilizados para medir el volumen. y determinar —

la calidad de los Hidrocarburos producidos, —cuidando. -

las Derio :

)

===
==
===
a.
=== que-—tales-ánspecciones o pruebas no-—interfieran- con-
===
=== Los —equipos —e instrumentos de ——medición — serán
s=s periódicamente” calibrados conforme establecen las
=== normas vigentes, previa notificación con quince (3)
=== Días de anticipación a FERUPETRO y a la Dirección
=== General dé Hidrocarburos, cuyos representantes .podrán
=== estar presentes en el acto. ERES
== Si se encuentra que alguno de - los equipos e
=== instrumentos de medición no debe ser empleado, por
=== encontrarse defectuoso u obsoleto, el y Contratista
=== deberá repararlo o reemplazarlo por otro cuyo uso sn

- 4
aprobado por la Dirección General de Hidrocarburos. == |

5.16 Los Hidrocarburos Líquidos medidos en un Funto de
=== Fiscalización de la Producción no podrán contener más”
=== de ¿ano punto sesenta por ciento (0.60%) de agua libre
=== O agua €n cavición y 0animitor (ES8W), medidos con la

=== OMA ASTM-D-4907 . La temperatura de . dichos

Hidrocarburos Líquidos no deberá ser mayor de ciento
=== cuarenta grados Fahrenheit (190%), ================e=
=== Úlas especificaciones para el Gas Natural No Asociado,

) =3y caso de declaración de descubrimiento comercial,

descubrimiento —comercial de —Gas-——HNatural-——Ho-——
Pe o» »-.-.o>.>»>.>o>»p»>»OypPr 55 Ep E gon
podrán llegar a acuerdos distintos a los

iados respecto a los limites de las —

sw también acordarán nuevos límites bajo los nuevos.

=== y métodos. Los nuevos métodos serán atados a la

=== “aprobación de la Dirección General de Hidrocarburos.

5.17 Cuando el Contratista EA un descubrimiento. de

aid Hidrocarburos Líquidos que considere que puede

=== conducir a un Descubr imiento Comercial deberá proceder
=== de la ¡guiente MURAL AAA
ia a) Completado un pozo descubridor que considere que
E tiene potencial económico, deberá darle aviso a

=== PERUPETRO. y a la Dirección General de Hidrocarburos,

| === dentro de un plazo no mayor de sesenta (60) Días de

soso

DIECINUEVE MIL SETECIENTOS NUEVE

-

v 2446067

dicha -completación, comunicando que se ha realizado

tal descubrimiento. ====e===== one

b) Durante los doscientos setenta (270) Dias
siguientes a dicho aviso se deberán ejecutar los
trabajos de comprobación perforándose el (los) Pozo

(s) Confirmatorio (s) que sean necesarios. ===========

De acuerdo a llos resultados de dichos trabajos: de ]

comprobación, el Contratista procederá de la siguiente

Maneras ===mc=mmnmnonooorancccacona carreras:

i) Dentro de los ciento veinte (120) Días siguientes a

la culminación de los trabajos confirmatorios, si no

se hubiere confirmado a esa fecha la factibilidad

económica del descubrimiento, el Contratista

deberá

falta de factibilidad económica. =======c====m===ms=o==

ii) --Si——se-—hubiere confirmado la factibilidad
económica del descubrimiento, se procederá conforme a —
lo siguiente 1 ascosrocosooesoonosonos ooo
Presentar a PERUPETRO y a la Dirección General de

Hidrocarburos, tan pronto sea posible y dentro de los —

doscientos setenta (270) Dias posteriores a Ja
conclusión de los trabajos mencionados en el punto.

b), lo siguiente: ==nammanccarssoaian osa rissesnotace
1” "Plan Inicial de Desarrollo y Ducto Principal”
para viabilizar el Desarrollo y Producción del
descubrimiento de Hidrocarburos Líquidos
indicandor====accemenncaoneannacanencooes=o===
los

> Características físicas y químicas de

)

)
Hidrocarburos Líquidos descubiertos y

porcentaje de productos asociados e ¡impurezas

que éstos contengan. =ee=ess=sosarosseso==es

namnianss — Plazo propuesto para su explotación. ======="

AE - Perfiles estimados de producción durante la

Vigencia del Contrato para el o los

1
- Sistema de Transporte y. Almacenamiento, —|
Punto de Fiscalización de. la Producción y ——
erminal de exportación de ser aplicable. =====-

cto Principal. ===s=====oss=ess=seemsse====

incluyendo sus evaluaciones. "assess
NENE de seguridad y los términos de |
e : estudio de impacto ambiental
s========" aplicable 3 Desarrollo y Producción. =======e==

= Cronograma tentativo de todas las actividades

ps A jetarses == e cs 2

IRE - Fecha de inicio de la extracción comercial |

estimada. ===mem=m==m=: ¡aro ermocreomene

2% El plan propuesto debe incluir las
inversiones, costos especificos estimados - del

Desarrollo y Producción del descubrimiento,

tomando en consideración la ubicación, profundidad

is==e==== del descubrimiento, conforme a lo indicado, así

mames COMO Cualquier otra información que a juicio del

5.18

5.21

===

DIECINUEVE MIL SETECIENTOS DIEZ

No 2446069

==os===== Contratista permita efectuar una evaluación
======== económica del descubrimiento, salvo

soss=m== estimaciones sobre precios de los Hidrocarburos.

Dentro de los sesenta (60) Dias de haber recibido el
"Plan Inicial de Desarrollo y Ducto Principal" a que
se refiere el acápite anterior o de haberse resuelto
las observaciones planteadas por PERUPETRO,s
observaciones que deberán ser resueltas dentra de los
diez (10) Días Utiles de haber sido respondidas por el
Contratista, PERUPETRO deberá indicar al Contratista
su aprobación al "Plan Inicial de Desarrollo y Ducto
Principal". ==========
Una vez producida la aprobación del "Plan Inicial de

Desarrollo y Ducto Principal", el Contratista deberá -
notificar —a--PERUPETRO y a la Dirección General —de

Hidrocarburos,-—dentro- de los cinco €5)-Dias Utiles de

recibida la aprobación a que se refiere, el acápite

5.18 anterior, su decisión de efectuar la declaración

de Descubrimiento Comercial. ====== ===
En caso el Contratista haya efectuado la declaración
de Descubrimiento Comercial conforme a lo estipulado
en el acápite 5.19, deberá iniciar el Desarrollo
dentro de los ciento ochenta (180) Días siguientes a

la declaración de Descubrimiento Comercial. ========="=

Si durante la explotación una vez cumplidas las

obligaciones del Programa Mínimo de Trabajo cualquier

Yacimiento productor de Petróleo dejara de producir

durante ciento veinte (120) Días consecutivos, salvo

)
x= Causa de fuerza Mayor 0 caso fortuito, dicho
=== Yacimiento revertirá a PERUPETRO, sin reembolso alguno
=== de gastos e inversiones efectuados. El Contratista z

=== conservará todos los derechos bajo el Contrato,

incluido el derecho de acceso, de servidumbre y de

=== transporte que tenga bajo este Contrato y que- sean

necesarios para las Operaciones. Con respecto a ese
=== Yacimiento O porciones del Area de Contrato que hayan

ertido por el Contratista bajo el presente acápite, -

aplicará el acápite 22.5 en lo. que respecta a los-——
y facilidades conexas-a- dicho Yacimiento —o a

Área —de Contrato —revertida  por——el-

¡EE

me cumplidas a satisfacción de PERUPETRO  lás

=== en el  acápitel4.2 del presente Contrato, el

Contratista podrá cualquier momento hacer suelta

y total o parcial del Area de Contrato, con notificación
=== previa por escrito. a 'PERUPETRO, con no menos de
==" treinta (30) Días de anticipación, sin penalidad —
=== cargo alguno. correr 1]
CLAUSULA SEXTA.— PRESENTACION DE INFORMACION Y ESTUDIOS.
6.1 El: Contratista PAOERAER 3 PERUPETRO y a la
=== Dirección General de Hidrocarburos informados
=== permanente, Oportuna y regularmente sobre las
=== Operaciones, proporcionándoles toda la información en
=== la forma prevista en esta cláusula y en el "Reglamento

== de las Actividades de Exploración y Explotación de

DIECINUEVE MIL SETECIENTOS ONU

No 2446071

=== Hidrocarburos” aprobado mediante Decreto Supremo NQ
=== 055-93-EM, en lo que resulte aplicable. Asimismo
¡=== proporcionará información respecto de lo que encuentre
=== O descubra en el Área de Contrato durante la Vigencia
=== del Contrato. =Re=====sSoeroaaeonncc ntc
=== El Contratista se obliga a remitir a PERUPETRO: una
=== copia de toda «aquella información y reportes de
=== geología, geofisicas perforación, pozos, producción y

=== Otra que obtenga con relación a las Operaciones. *==== +

=== Incluida en la información y reportes arriba indicados

=== están las cintas magnéticas conteniendo la información
'ozu== sísmica, mapas geológicos, estructurales, secciones
=== sísmicas, registros, todos éstos en película o segundo
=== original y-análisis de muestras y núcleos Si fuera
=== factibles -—el-Contratista entregará a —FERUPETRO _.
=== fracciones delas muestras y Núcleos.—F=RE==S= PEE
=== Adicionalmente, el Contratista proporcionará-una—copia- )

=== de todos los estudios básicos relacionados - con: el-

=== desarrollo de los Yacimientos; aprobados del
=== Contratista, que prepare basados en La información
=== técnica obtenida del Área de Contrato. El Contratista
=== proporcionará también cualquier aclaración que le
=== solicite PERUPETRO en relación con dichos estudios. ==
6.2 El Contratista proporcionará a PERUPETRO la

=== información técnica para el "Banco de Datos de

=== PERUPETRO", en la forma y oportunidades que se

eee establezcan. “S==umesesesoesssere=: IEA

6.3 Dentro de los noventa (70) Días siguientes - al |

=== vencimiento del plazo del Programa Mínimo de Trabajo
=== el Contratista deberá presentar a PERUPETRO, un
=== informe de evaluación para ese período. =========e====
5.4 Dentro del primer Año posterior a la Fecha de Inicio,
=== el Contratista presentará a PERUPETRO un pronóstico de
=== producción por Yacimiento a cinco (5) Años calendario
=== y, de ser posible, a diez (10) Años calendario. ==="==

| === Jgualmente, cada Año calendario el Contratista

presentará a PERUPETRO las variaciones o reajustes si |

|
A A A —— A |

caldpeario, ingicando lo siguientes =s===ecaesesaces= |

ca) La) cantidad A calidad de cada una de las clases de  |-
=== Hidrocarburos producidos en el Mes calendario. ======= |
=== bj) La cantidad y calidad de cada una de las clases de
| == Hidrocarburos E producidos desde la Fecha ode Inicio 4
===" hasta el fin del Mes calendario pertinente. asuman |
=== Cc) La cantidad y calidad de Gas Natural reinyectado y ¡
=== quemado en el Mes calendario, así como la contidad:
=== acumilada desde la Fecha de Inicio hasta el fin del
=== Mes calendario pertinente. ============o====smon=====
=== d) La cantidad y calidad de cada clase ae
nal Hidrocarburos utilizados durante el Mes calendario en
=== las Operaciones, asi como la cantidad acumulada desde

[=== la Fecha de Inicio hasta el fin del Mes calendario

se.

mar

DIECINUEVE MIL SELECIENTOS DOCE

UARISRCARER: SRT CR E

Ne 2446073

- pertinente, =u=smonanaroacc ses

e) -El nivel de existencias de cada clase de
Hidrocarburos en el Sistema de Transporte y
Almacenamiento y en el Ducto Frincipal, al inicio del
Mes calendario. =======rosnnacanaail conan
+4) La cantidad acumulada y calidad de cada clase de
Hidrocarburos exportados desde la Fecha de Inicio

hasta el fin del Mes calendario pertinente. =======“r==

9Q) La cantidad y calidad de cada clase de

6.5.2 "Informe Mensual de Ingresos y Egresos",.a más

tardar treinta (30) Días después de

calendario. ========mammmmems=

El informe hará distinción entre las inversiones de

caso, los gastos de operación y los- gastos generales

y administrativos -e identificará los .¡ principales

_ rubros de inversiones y gastos dentro. de estas

categorías —discriminando los correspondientes a. cada-

clase de Hidrocarburos. “==naracanannennarososol====
El Contratista deberá entregar a PERUPETRO. -—copia de
toda la información que proporcione al Banco- Central.
de Reserva del Perú, de acuerdo a la cláusula —décimo-

primera, en las mismas oportunidades, detalle y

extensión. == €P-EEE0_50q_qBEREO «mmm
El Contratista deberá comunicar oportunamente y
entregar a PERUPETRO, cuando así lo solicite, - copia de

los contratos celebrados con sus Subcontratistas. =*==
===

===

El Contratista tiene el derecho de usar la información
y datos obtenidos de las Operaciones, con el propósito

de elaborar informes que otras autoridades lo

soliciten. Asimismo tiene el derecho de preparar,

publicar informes y estudios usando dicha información

y datos, ===mcercmemecaoesass:

Otra forma _dar_a conocer los datos e informes |

PI O Dg

las Partes puede revelar la información —

Parte, en los siguientes casos: =o=s=samasnoossancas==

a) A una Afiliada de dicha Parte, cuidando que la

b) En relación a financiaciones, obteniendo compromiso
similar de confidencialidad; Inner

——- — _—:

Cc) En tanto así se requiera por ley, reglamento OU

resolución de autoridad competente, ¿incluyendo sin:!|
limitación, los reglamentos a resoluciones: de

autoridades gubernamentales, organismos aseguradores o ¡?

o de las Afiliadas de dicha Parte estén registradasz  *

DIECINUEVE MIL SETECIENTOS TRECE

No 2446075

profesionales, posibles adquirientes de las Partes, O
de una participación en el Contrato, conforme sea
necesario en relación a las Operaciones obteniendo
similar compromiso de confidencialidad. =============
En los - casos en que las Partes acuerden ¿comunicar
cierta información de carácter confidencial o
reservada a terceros, deberán dejar expresa constancia
del carácter de tal información, -a-—fin-—de-que ésta no
sea divulgada. —========ncaerecccooaoonenan ooo
El Contratista tiene la obligación de suministrar”
] directamente la información pará la Fistalización que, -
de acuerdo a ley, corresponde a la Dirección Deneral-

de Hidrocarburos, sin perjuicio que PERUPETRO, en :su

calidad de titular de los derechos sobre el ¡Area de

Contrato, proporcione al Estado los informes

oficia 1 A

A Poe E o pS

La Ur aiRiON de la ejecución del Contrato, sin

perjuicio de lo establecido en el acápite 2 La E

efectuará un Comité de Supervisión que: estará
integrado de una Parte, por tres (3) miembros del
Contratista O sus alternos, y de la Otra Partes par
tres (3) miembros de PERUPETRO o sus «alternos. as

Dicho Comité de Supervisión se instalará y elaborará

su correspondiente reglamento de funcionamiento dentro
de los treinta (30) Días siguientes a la Fecha de

Suscripción. ======s=asassanaecacsaoran nana

El Comite de Supervisión tendrá las. siguientes —-

=== atribuciones] ===le=soaooceasoceroocoreaneoes:

=== a) El intercambio y discusión entre sus miembros de
=== toda la información relativa a las Operaciones bajo el-: >

Contrato. ===

b) Evaluar la ejecución del Ercucaes Minimo de >

e Trabajos a que se refiere el acápite 4-2» ER

=== E) Evaluar los planes y programas de trabajo aque se

=== refiere el acápite 5.3. ==="===n=n=ooc=rcroiaesiooecoe

d) Supervisar la ejecución de los planes Y programas |

de trabajo referidos en los acápites 4.2. y 9.3. ===== |

) Ejercer la supervisión técnica y contable de las |

el cumplimiento —de— todas — las ]
letivas- a las Operaciones que —se-
Contrato o que las Partes acuerden
“== por cualquier otro documento. =s==s====smecmaseecessea
=== (9) Las demás atribuciones que se establecen en el
=== Contrato o que lás Pártes acuerden. =====mm=saniamo===
7.3 El Comité de Supervisión estárá presidido por un (1)
=== representante de PERUFETRO. Se reunirá cada vez que
=== lo solicite cualquiera de las Partes y con la
=== periodicidad que establezca su reglamento. Se
Fequerirá la asistencia de representantes de ambas

a, Partes para que se Conca constituído el Comité de :

=== Supervisión. noannr=o==ascocaoncereccaneconennoamesme

¡Ms ll Cada una de las Partes se hará cargo de los gastos que ¡£

ES

DAISUL IU WE Mio DLOLEULDILASs WALL

No 2446077

¡== implique mantener a sus respectivos miembros en el

s== Comité de Supervisión. ==

Enanos soso eros
7.4 Sálvo lo expresado más adelante 'en el ¿presente >

== acápite, en todos los casos las decisiones del Comite

=== de Supervisión se adoptarán con el woto unánime de las

=um Partes. S9TTSTSroonosoenoroo orcos
=== En la eventualidad de producirse y mantenerse. en el

=== Comité de superyhtión una discrepancia. entre ' las” )

=== Partes, cada una de ellas padrá solicitarz las

¿=== opiniones técnicas o legales que jestime c convenientes y

== las someterá al Comité de Supervisión en reunión

2 extraordinaria. En. caso de subsistir. la discrepancia, >

===. una vez concluida la reunión _ extraordinaria: los *

¿=== plazo más breve dentro de los treinta (30): Días
pe E siguientes. PEPSI ESSE SS =>
-El Contratista, -en concordancia;con el —arápite—34-— -

)

7.5

=== presentará—y explicará al Comité-de —Supervisión —los—
[rn programas con respecto alas perfiles-de producción de-
s==

cada Yacimiento y por Reservorioz para-los efectos del—

ejército de las atribuciones del acápite 7.2. ========
|CLAUSULA OCTAVA — REGALIA Y VALORIZACION =================
¡B.1 De conformidad con lo establecido por la -Ley No.
[=== 26221, Ley Orgánica de Hidrocarburos, y el Reglamento
=== de Regalía y Retribución aprobado por Decreto Supremo
=== No. 049-93-EM, conforme a lo previsto en la cláusula

=== preliminar del Contrato, el Contratista pagará Una.

=== regalía en efectivo, en la oportunidad prevista

—

acápite 8.10 de esta cláusulas equivalente “a un
=== porcentaje del total de la valorización de la
=== producción de los Hidrocarburos Fiscalizados en el

=== Punto de Fiscalización de la Producción

=== correspondiente, según lo estipulado en el “acápite ñ

q. 8.8, de acuerdo a los acápites 8.2 y subsiguientes de |
=== la presente Cl
8.2 Para el Gas Natural el porcentaje de regalía estará

) === basado en el valor de la canasta de petróleo residual.
$ Ho.ó6 descrita en el subacápite 8.3.1 de esta cláusulas. |

E BT calculado con base en lo -estipulado-en el acápite 8.4 —

—elvalor de la canasta de petróleo crudo
el subacápite 8.3.2 de esta cláusula, —

cutado con base en lo estipulado en el acápite 8.5

— para ellGas HNatural la regalía que el

=== Contratista paga

= resulte de multiplicar el monto de la valorización de

=== la producción quincenal de Gas Natural Fiscalizado por

=== Yicimiento por el porcentaje que “resulte de la
y

== aplicación del precio correspondiente de la canasta de

| === petróleo residual No-ó, de acuerdo a la siguiente

=== tabla: ====== cadenas

=== VYalor de la Canasta Porcentaje de ====

=== de Petróleo Residual

Regalía por

a No. 6 ] Aa Yacimiento maszz

=== (U.S. $/Barril) 16/33

sion ori cl dll ¿dia lecalllll
DIECINUEVE MIL SETECIENTOS QUINCE

”

No 2446079

=== 10.50 A 17.0 pn
=== 17,50 22.0 mm
=== 24.50 cunas 26.0 ===

=== Para valores intermedios de. la canasta de residual
===  NMo.ó ne incluidos en Ja tabla precedente, el
=== porcentaje de regalía se calculará por el método de
=== interpolación lineal en el tramo correspondiente,

=== usando las cifras más próximas del porcentaie de

=== regalía y de valor de la canasta de petróleo residual

===  No.ó consideradas en dicha tabla en

cada _ Casos

¿=== usándose en el cálculo cuatro (4) números decimales,

A redondeándose el porcentaje de regalía calculado a- un

=== _(1) número decimal. =

=== En los casos en que el valor de la canasta de petróleo |

=== residual No.6 sea menor a U.S.$ 10.50/Barril o mayor a

=== US. $ 24.50/Barril, el cálculo del porcentaje de
==  regalía se realizará aplicando- las siguientes. fórmulas
=== según —seá-—el-caso, redondeándose--el. porcentaje -de
===  regalía celculado-a un (1) número decimala-===========
=== a) Cuando el vator-de-ha—canasta de petróleo residual

=== MG.6 sea menor a U,39.$ 10.50/Barril, la fórmila será:

=== Y 10.2506 + 0.6927 k X ====:

Teniéndose presente, que, en este caso, el porcentaje
=== de regalía que el Contratista pagará nunca será menor
=== de doce punto cinco por ciento (12.594). ====="=======
=== b) Cuando el valor de la canasta de petróleo residual

=== No.ó sea mayor a U.S.$ 24.50/Barril, la fórmula seráz

=== Y= 10.2514 + 0.6429 k X ==

sm Para efectos de dar aplicación a las fórmulas

establecidas en los literales a) y b) de este
=== subacápite 9.2.1, los términos "Y" y "X" se definen

=== COMO SÍQue: === nooo som

=== Y = Porcentaje de regalía,. ==e===s=eerensooeo==========

=== X= Yalor absoluto del valor de la canasta de petróleo.

| === residual No... Seerrrrcansssnnccenncenooerccccrrrsasema |

- ==. 8.2.2 Para los Hidrocarburos Líquidos, la regalía que

|

) =N el -Contratista-pagará-será-la cantidad -en- Dólares que.
$ ¿resulte-de-maultiplicar-el monto-de- la-valorización de!

me Porcentaje de ===|

ses====== Regalía por i ===
) ===  Ho.é Acc esa====== Yacimiento  ===|
=== (us. +/Barril) sms TA . 1
=== 15.00 17.0 E |
=== 20.00 ERE gal 21.0 me |
pa 35.00 Pa 26.0 2 i

=== Para valores intermedios de la canasta de petróleo
=== crudo no incluidos_en la tabla precedente, el

=== porcentaje de regalía se calculará por el método de |
_A== interpolación lineal en el tramo correspondiente,

=== usando las cifras más próximas del porcentaje de

== regalía y de valor de la canasta —de-- petróleo crudo.

DIECUNUEVE MIL SETECIENTOS DIECLSELS

No 2446081

=== consideradas en dicha tabla en cada caso, usándose en
=== el cálculo cuatro (4) nímeros decimales, redondeándose
el porcentaje de regalía calculado a un (1) número
decimal. "=== nn arre SS
En los casos en que el valor de la canasta de petróleo
crudo sea menor a U.S. $ 15.00/Barril o mayor aUu.S. $

35.00/Barril, el cálculo del porcentaje de regalía se

realizará aplicando las siguientes fórmulas según sea

calculado-a-un -(1)-múmero decimal; ===m===========2===

- a) Cuando el valor de: la-canasta-de-petróleo-crudo sea -

mm
AS
===
su
AS
sem

ess el caso, —redondeándose -el-porcentaje- de-—regalía
sa
===
se penor a U.S:$ 15:00/Barril, la forma serát ========
me Y = 10.6538 + 0.9231 A X ocre neo
=== Teniéndose presente que, en este caso, el porcentaje —
=== de regalía que el Contratista pagará nunca -será- menor

=== de doce punto cinco por ciento (12.5%). parao

b) Cuando el val de la canasta de petróleo cruda sea

mayor a US. $ 35.00/Barril, la formula serár ========

me
===
mm Y 2 AAL1923 + 0.0201 MX corr
=== Para efectos de dar aplicación a las fórmulas

===" establecidas en los literales a) y b) de este

=== subacápite 8.2.2. los términos "Y" y "X"

=== (cOmO Siqguez HARE

=== Y = Porcentaje de regalía. X = Valor absoluto del

=== valor de la canasta de petróleo crudo. ========"======
8.3 La canasta de petróleo residual No.ó y la canasta de
=== petróleo crudo a que se refieren los subacápites 8.2.1 |

=== y 8.2.2 anteriores estarán compuestas de:la siguiente

s==  MAneral S*Se==ecreeroeoooroooonoooscossesessess=s=====
=== 8,3.1 Canasta de petróleo residual No.ór ===
===  Fetróleo residual No.ó, con cero punto siete por -*

=== ciento (0.74) de azufre máximo, que aparece como "Mo.6

=== .0.7%.5”__ enla pwbiicación "Platt's : Oilgram Pri

s==_ Report" _ en la tabla "Spot Price Assessments" bajo el

==. titulo "U.S. Gulf Coast -- Waterborne”.- ==

== Petróleo residual -Mo.ó, con uno punto cero por ciento.
o
pm A 1.07) de-azufre máximo, que aparece como-"No-6-1.048*—-

ha publicación "Platt's Oilgram Price-Report"” en la e

A PP —Á

de petróleo crudo : =====menizaass==mas

jatt's Dilgram Price Report", en la

"EQ" i de Nigeria,

que aparece en la publicación

=== *"Platt's Oilgram rice Report”, en la tabla "Spot

=== Crude Price Assessments" % bajo el título |

=== ' "International". ===="pS==r=recercrrconaronnana |;

- 4 - o —————

*"Forties” del Reino Unido, que aparece en la

=== publicación "Flatt's Oilgram Price Report" , en la

=== tabla "Spot Crude Price Assessments” y bajo el título

ame

8.3.3 En el futuro, de ser necesario, las Partes

=== podrán acordar modificaciones a la composición de las

=== canastas de petróleo residual Mo.6-y-de- petróleo crudo—!

a

nu

“DIECINUEVE MIL SETECIENTOS DLBCILS LI

No 2446083

y/o ajustes al precio de las mismas por razones de
calidad a transporte u otras diferencias. Dichos
ajustes, asi como los cambios en la composición de la
canasta de petróleo residual No.ó y de la canasta de

petróleo crudo deberán ser revisados por las Partes

iz== por lo menos cada seis (6) meses y cada vez que éstas

8.4

mas

mee

mm

a
ms

lo estimen conveniente. =====ess===annasmemsccoso=ee===

Para efectos de dar aplicación al subacápite 8.2.1 del

presente el valor de la canasta de petróleo. _residual < .

No.ó6 será el. promedio ponderado del precio calculado

para cada uno de-los petróleos residuales —No.ó--—que-

—compongan dicha canasta determinado por-la'-— siguiente —

+órmilaz noventa por ciento (90%) mlitiprticado por ex

precio en Dólares por Barril der petróleo residual —

No.6, 1.0% de azufre máximo, que apáarerca publicado

como "No.é 1:0%8" en la tabla titulada "Spot Price

Ascessments” bajo el título "US Guif Coast =

Waterborne" más diez por ciento (10%) multiplicado por E

el precio en Dólares por Barril del petróleo “residual
No.ós 0.77% de azufre MÁximo, que “aparezca publicado
como "Mo.6 0.7%5" en la tabla titulada "Spot Price
Assessments" bajo el titulo "U.S. Quif Coast Mi
Waterborne". Para cada petróleo residual No.ó que
componga la canasta de petróleo residual No.ó6 su
precio calculado será el promedio quincenal p las
cotizaciones promedio diarias por Barril, máxima y

mínima, durante la quincena del Mes calendario en que

la fecha de la medición del Gas Natural en el Punto de
=== Fiscalización de la Producción correspondiente

=== ocurrió, que aparezcan publicadas en el "platt's

Dilgram Price Report" u otras fuentes reconocidas por

la industria petrolera internacional que las Partes

mese acuerden. PETTRRESS es
8.5 Para efectos de dar aplicación al subacápite 8.2.2 del
me resente, el valor de la canasta de petróleo crudo

n= rá el promedio del precio calculado para cada uno de

_petróleos crudos que compongan dicha canasta.
ara da petróleo crudo que componga la canasta de.
rudo, su precio calculado será el promedio
las cotizaciones promedio diarias - por _
y minimas durante la quincena del Mes
ma = la fecha de la medición —de--los
ádos-en el Punto de Fiscalización de
=== la Producción correspondiente ocurrió, que aparezcan —
= publicadas en Sl "Platt's Dilgram Price Report" —u
=== atras Tuentes reconocidas por la industria petrolera
== internacional que las Partes acuerden. ====nimsas===="=
8,6 En la eventualidad de ausencia de la cotización de uno
== o más de los Hidrocarburos que compongan la canasta de

=== petróleo residual No.ó6 o la canasta de petróleo crudos

las Partes se reunirán para acordar él o los

=== Hidrocarburos que los sustituyan, los que deberán ser

=== . representativos de los Hidrocarburos Fiscalizados. *==

=== Si en el futuro el precio de uno 0 más de los

Hidrocarburos que compongan la canasta de petróleo

=== residual No.ó y de la canasta de petróleo crudo

sar

ce

Saz

sa

DIECINUEVE MIL SETECIENTOS DIECIOCHO

io 2446685

acordadas». fuera cotizado en moneda distinta a
Dólares, dichos precios serán convertidos a Dólares,
teniendo en cuenta los tipos de cambio vigentes en las
fechas de cada una de las cotizaciones de 108
Hidrocarburos considerados para los cálculos, al
promedio de las tasas de cambio promedio + opera zNeita
cotizadas por el Citibank M.A. de Nueva York, YE
York y el Chase Manhattan Bank N.A. de Nueva York,

MHueva York. ====mrememasesonnoocornonancrncacoener=

Si una de las Partes, en cualquier momento, considera
que las aplicación del método establecido en los
acápites 39.4 y 8.5 anteriores no. resulta en una
determinación realista del valor-.en el. mercado -
internacional de alguno, —algunos.:.o -- todos-—— los
Hidrocarburos, -las Partes podrán-acordar-la aplicación
de un método distinto -o- una variación del - mismo que
efectivamente produzca dicho resultado, ===s=—========
La valorización de cada uno de “los Hidrocarburos
Fiscalizadós en 61 Punto de Fiscalización de la
Producción correspondiente, se expresará en Dólares y
se hará multiplicando el total de la producción del

Hidrocarburo Fiscalizado correspondiente por su

respectivo precio, a saber: =

ERRATA

8.8.1 Fara el Gas Natural, el precio en Dólares por
millón de Unidades Térmicas Eritánicas será el valor
absoluto del valor de la canasta de petróleo residual
No.6 descrita en el subacápite 8.3.1 de esta cláusulas

calculado conforae a lo estipulado en . éstas :
A

f
l

==

mm

===

ma

multiplicado por diez por ciento (10%). Se entiende

por Unidad Térmica Eritánica la cantidad de calor

requerida para elevar la temperatura de una libra (1

1b.) "avoir-dupois” de agua pura de treinta y nueve;

grados (39%) Fahrenheit a cuarenta grados (40%

Fahrenheit_ a una presión absoluta de catorce libras.
con setenta y tres centésimos (14.73 _1bs.) por pulgada :
cuadrada. ==acs=asssenecopassseseoooanerscasena |
8.9.2 Para los Líquidos del Gas Natural, a

—acordarán-—ana—formila-de- precio para su valoriración-

al y el precio de mercado de cada uno de sus
conforme a lo siguiente: ===============:==

“crudaldescrita en el subacápite 8.3.2 de est

cláusula, calcu ado conforme a lo estipulado en ésta.

) === b) Para los butanos y componentes livianos el precio

Ñ

de mercado estará basado en las condiciones del '

mercado prevalecientes para Ventas o entregas de cada.

componente en el Punto de Fiscalización de la
Producción correspondiente . SS
8.8.3 Para el Fetróleo y el Condensado, el precio será
el valor de la canasta de petróleo crudo descrita en

el  sSubacápite 8.3.2 de esta cláusula, calculado

| conforme a lo estipulado en ésta. ======nmsessssesa===

Cada Seis (6) meses a partir de la Fecha de Inicio,

las Partes podrán acordar una redeterminación de:

4

j

4

a
—

mn

A

DIECINUEVE MIL SETECIENTOS DIECINUEVE

No 2446087

=== cualquiera de los precios previstos en los subacápites
=== 8.8.1, 8.8.2 y 8-9-3 anteriores debido a cambios en
=== calidad o condiciones de mercado. Si las Partes no
=== pueden llegar a 84un acuerdo al respecto, será de
=== aplicación lo previsto en el acápite 8.9 de esta
S== cláusula. STTSNSSRcerroooco cono n Po nn
8.9 En caso que las Partes no pudieran llegar :a cualquiera
=== de los acuerdos contemplados en esta cláusula,
=== cualquiera de ellas podrá solicitar una. _epinión
=== técnica. Dicha opinión será emitida por un Comité —de
s== Conciliación compuesto por... tres (3) —aiembros ]
===  técnicamente- calificados-en la materia. —Cada-una—de-—
=== las Partes seleccionará a un-61) miembro dentro de los -——
a! quincet15) días siguientes artraHtfecha de solicitada la —
=== opinión técnica y el tercero será determinado. por —
=== mutuo acuerdo de los dos (2) miémbros designados por —
=== las Partes en un plazo no mayor de quince. (15) días )
“s== contados a partir de la designación de ambos miembros.
“== La opinión del Comité de Conciliación será tomada por
=== mayoría y emitida y comunicada por escrito dentro de ñ
=== los treinta (30) Días siguientes a la fecha en que

=== éste quedó constituido, teniendo carácter dirimente y

=== - obligando a las Partes a su cumplimiento. si

cualquiera de las Partes no designara a su

=== representante dentro del plazo establecido o si los

miembros designados por ellas no pudieran ponerse de

=== acuerdo para determinar al tercer miembro del Comité | 3

=== de Conciliación dentro del plazo establecido, O si el

===

mee

Comité de Conciliación no emitiera opinión dentro del
plazo establecido, cualquiera de las Partes podrá

someter la cuestión para que sea resuelta de acuerdo a

in

la cláusula vigésimo primera. ==:

En tanto se resuelva la cuestión controvertida, el

último precio O valuación acordada se continuará |

aplicando, salvo que las Partes convengan en la
aplicación de alguna otra medida o resolución
transitoria. Los respectivos ajustes se harán una vez.
ue se llegue a la solución definitiva, ===

to de la regalía se calculará para cada quincena

el segundo Día Util después de finalizada

TRO cumplirá con entregar al Contratista

las boletas

Mes calendario. El pago respectivo se hará a —

correspondiente. Para el pago de la —

> fiscalización debidamente firmadas en |

señal de conformidad. ==o=rsmanmnmrrcaeooor nens

1 E
El Contratista está autorizado para exportar y

disponer libremente de los Hidrocarburos Fiscalizados —

que le correspondan conforme al Contrato. ============
En caso. que el Contratista no cumpla con pagar a
PERUPETRO, todo o parte del monto de la regalía,
dentro del plazo estipulado en el acápite 8.10,
PERUPETRO tiene el derecho de retener en forma
automática y sin previo trámite, el volumen de
producción proveniente del Área de Contrato requerido
para cubrir el monto adeudado, más los intereses

establecidos en el acápite 18.11. =

CLAUSULA NOVENA.— TRIBUTOS. =====================

9.1

==

Ss

DIECINUEVE MIL SETECIENTOS VEINTE

No 2446089

El Contratista está sujeto al régimen tributario común
de la República del Perú, que incluye al régimen
tributario común del Impuesto a la Rentas asi: Como a
las normas específicas que al respecto se establece en
la Ley MN226221, Ley Orgánica de Hidrocarburos», sus
ampliatorias», modificatorias y reglamentarias,
vigentes en la Fecha de Suscripción. Seo
La exportación de Hidrocarburos provenientes del Area

de Contrato que realice el Contratista está exenta de

todo Tributos incluyendo aquellos que

- requieren

mención expresa. ===========asecoses o

El pago por concepto de canon, : sobrecanon Y
participación en la renta será de cargo de PERUPETRO.
El Contratista de conformidad con.-los dispositivos
legales vigentes, pagará los Tributos aplicables a- las.
importaciones —de--- bienes -de- capital. e insumos
requeridos—por-el Contratista para-llevar—a- cabo las
Operaciones, de-aguerdo a Leyz SAR ==:

De conformidad con lo-dispuesto por-el- artículo 87.

—del Código Tributario, el Contratista podrá llevar su

contabilidad en Dólares ys. por lo tanto, la
determinación de la base imponible de los Tributos que
séan de cargo suyos así como el monto de: dichos
Tributos y el pago de los mismos, Se efectuará de
acuerdo a Ley. SSPTOSIE SSA
El Estado, a través del Ministerio -de -Economía - y

Finanzas, garantiza al Contratista el beneficio de
=== estabilidad tributaria durante la Vigencia del

Contrato, por la cual quedará sujeto, (micamente, al
=== régimen tributario vigente a la Fecha de Suscripción.
9.7 Se precisa que el Contratista utilizará el método de
ma . amortización lineal en un período de cinco (5)
=== ejercicios anuales, contados a partir del ejercicio al

=38 que Corresponda la Fecha de Inicio de la Extracción |
q

A O

0
) eE La referida amortización lineal se aplicará _a todos |

|
1
j

os gastos de Exploración y Desarrollo y a todas las.

invexsiones que realice el Contratista

rederido serálextendido, sin exceder en ningún caso el

ato, sí por razones de precios o por.

ctor acordado por las Partes y luego

===> plazo del
=== cualquier Otro
=== de aplicar lá amortización lineal a que se refiere el

=== párrafo anterior | los estados financieros del

Contratista arrojasen un resultado negativo «a una
=== pérdida fiscal, que a criterio del Contratista se.
=== proyecte que no va a poder ser compensada para efectos |
=== fiscales de acuerdo a las normas tributarias vigentes. |

=== La extensión del plazo de amortización será puesta en

=== conocimiento previo de la Superintendencia Nacional de |

=== Administración Tributaria, =e==ssossecsoaesesrossenaas

CLAUSULA DECIMA.— DERECHOS ADUANEROS. =========s=s=ms====o=mem

10.1 El Contratista estará autorizado a importar en forma |

DIECINUEVE MIL SETECIENTOS VEINTIUNO

Ne 2446691

=== definitiva o temporal, de conformidad con los
=== dispositivos legales vigentes, cualquier bien

=== necesario para la económica y eficiente ejecución de

=== las Operaciones. ===== PI
(10.2 El Contratista, podrá importar temporalmente, por el
=== periodo de dos (2) Años, bienes destinados a sus
actividades con suspensión de los Tributos de
importación» incluyendo aquellos que requieren mención

expresa. €.

mia El procedimiento, los requisitos %. BS FAEORS
os: necesarias para el régimen de importación temporal se
= sujetará a las normas contenidas en la Ley General de
== Aduanas y sus normas modificatorias y reglamentarias.
=== La importación temporal podrá prorrogarse por ¡períodos _
=== de _un (1) año, hasta por dos (2) veces, En-los : canos.
== de _prórroga, — el Contratista - ¿la solicitará
=== oportunamente-a PERUPETRO quien la-gestionará ante--la—
mn Dirección General de Hidrocarburos-——la——Resolución- )
mu Directoral —correspondiente, Lon la — -documentación
am señaladas la Superintendencia Hacional- de —Áduanas-—
=== autorizará la prórroga del régimen de. importación
SP
10.3 La importáción de bienes e insumos requeridos por el
a== Contratista para las actividades de explotación y para
== las actividades de Exploración en la fase de

=== explotación, serán de Cargo y costo del importador. -=

10.4 El Contratista está autorizado para exportar todos los

Hidrocarburos que le correspondan conforme al

== Contrato. ======s===s==sc==ermm

DATE

CLAUSULA DECIMO PRIMERA.— DERECHOS FINANCIEROS. ===m==mmmms=

11.1

sea

Saasse

y. a

Y demanda, en los términos y condiciones que se

==

representación

Garantía del Esti EEN Danni

Interviene en el Contrato el Banco Central de Reserva  '

del Perú, de conformidad con lo dispuesto en la Ley
Ne 26221 y por el Decreto Legislativo NO 668, para_
otorgar _ por el Estado al Contratista las garantías
que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción. ===

kalcance-también para el caso de-una —eventual

ebtral de Reserva del Perú, en
Gel Estado y en cumplimiento de las

disposiciones.

Suscripción, garantiza que el Contratista gozará del

garantías que se otorga en la presente cláusula —

j
|
1
|

légales vigentes a la Fecha de

régimen cambiario en vigor en la Fecha de Suscripción E

Ys en cosecuencia, que el Contratista tendrá el

derecho a lla disponibilidad, libre tenencia, uso y
disposición iniarmaly externa de moneda extranjera,
- t ==
así como la libre convertibilidad de moneda nacional

áa moneda extranjera eb el mercado cambiario de oferta
“indican en la presente cláusula, as
En est sentido, el Banco Central de Reserva del Perú,

en. representación del Estado, garantiza al

DIECINUEVE MIL SETECIENTOS VEINTIDOS

2446093

==== Contratista de acuerdo al régimen legal vigente en la
Fecha de Suscripción: coros
==== a) Libre disposición por el Contratista de hasta el
==== ciento por ciento (100%) de las divisas generadas por
amas sus exportaciones de los Hidrocarburos Fiscalizados,
==== las que podrá disponer directamente en sus cuentas

====" bancarias, en el país 0 en el exterior, =os==um====p

=== bh) Libre disposición y derecho a convertir

mmm libremente a divisas hasta el ciento por ciento. vi

==== (100%) de la moneda nacional resultante de sus ventas
=== de Hidrocarburos Fiscalizados al mercado nacional. y
==== derecho a depositar directamente “en sus cuentas
=s=== bancarias, en el país o en el exterior, tanto las
s=== divisas coma la moneda nacional. ===
EN —d Derecho -a- mantener, controlar y-—operar--—cuentas- —
====  bancarias-en cualquier moneda, tanto-en-el país- como
s=== en el exterior, tener el control: y libre" uso de tales +
==== cuentas y a mantener y disponer —libremente en el )
=== exterior de tales fondos de dichas auentás sin

=== Festricción alguñá. ===se=s=

a

d) Sin perjuicio de todo lo anterior, el derecho del
==== Contratista a disponer libremente, distribuir,
remesar O retener en el exterior, sin restricción
==== alguna, sus utilidades netas anuales, determinadas
==== con arregla a ley. PO A 5 250 A
11.3 Disponibilidad y Conversión a Divisas ==o=aesecsoes==
==== Queda convenido que el Contratista acudirá a las

=s=== entidades del sistema financiero establecidas en el

ma

a

paa ce

EE

aa

ñ
-fntes de las 11 a.

país para acceder a la conversión a divisas, a que se
refiere el literal b) del acápite 11.2. =============
En caso de que la disponibilidad de divisas a que se *
refiere el párrafo anterior no pueda ser atendida
total o parcialmente por las entidades antes

mencionadas, el Banco Central de Reserva del Perú |

garantiza que proporcionará las divisas necesarias.

Para el fin indicado, el Contratista deberá dirigirse +

|
1

ges del sistema financiero, en las que se le

es de las entidades del sistema :

| válidas por los dos Días Utiles |

- del Día Util siguiente al de la ]
presentación de los documentos—— precedentemente.
indicados, el Banco Central comunicará-al Contratista—

el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que el Contratista;

haga entrega el mismo dia del contravalor en —moneda—

DTO ooo

nacional. = A

Si, por cualquier circunstancia, la entrega del

contravalor no fuese hecha por el Contratista en la

oportunidad indicada, el Banco Central de Reserva del |
Perú, le comunicará al día Util siguiente, con la

misma limitación horaria, el tipo de cambio que.

. - J

DIECINUEVE MIL SETECIENTOS VEINTITRES

No 2446695

regirá para la conversión, de efectuársela ese mismo

y

arme

Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Ferá - Ccomprobaras.
oportunamente, que dicha disponibilidad no puede ser
atendida total-o parcialmente- por las-entidades antes
mencionadas, notificará al Contratista para- que --
acuda al Banco Central de Reserva del Perú con la
moneda nacional correspondiente para dar cumplimiento
a la conversión a divisas. “S==S=S===neercrieaooo
Modificaciones al Régimen Cambiario =================*==
El Kanco Central de Reserva del Perú, en
trepresentación del Estado, garantiza que el régimen

contenido en esta cláusula continuará siendo _.de

aplicación. para el Contratistas, durante la. Vigencia

del Contrato. ====e=r==ass======= ¡=====

En caso de que por cualquier circunstancia el tipo de

cambio no fuera determinado por la oferta y demandas,

el tipo de cambio aplicable al Contratista seráz

a) Si se estableciera un tipo de cambio oficial
único, de igual valor para todas las operaciones en
moneda extraniera o vinculadas a ésta, a partir de mu

fecha de vigencia éste será el utilizado bajo el

Contrato. ========= aiii
b) De establecerse un régimen de tipos de cambio
diferenciados, múltiples o si se diera diferentes
valores a un tipo-de cambio ímico, el tipo de —cambia

a ser utilizado para todas las operaciones del.
¡

ess

de BEBE

ERRESUES

— Contratista. === oa mer

Contratista será el más alto respecto de la moneda

extranjera.
Aplicación de otras normas legales =============s=ex==
Las garantías que otorga el Banco Central de Reserva —;
del Perú al Contratista subsistirán durante la

Vigencia del Contrato. ===

El Contratista tendrá derecho á acogerse total OU

parcialmente, Cuando resulte pertinente, a nuevos |

dispositivos legales de cambio o normas cambiarias

e se emitan durante la Vigencia del Contrato,

|
a _ a A
incibyendo aquéllos gue traten aspectos cambiarios no |

contemplados en la presente cláusula, siempre que

karácter general o sean de aplicación a la

s dispositivos o normas antes indicados na |
de las garantías a que se |
refiere la presente cláusula, ni el esercicio de.
aquellas- garantías que -se refieran a aspectos +
distintos ——a — los contemplados —en--———105-——nmuevos——

dispositivos o normas a los que se hubiere acogido el

Rueda expresamente convenido que el Contratista —
podrá, en cualquier momento, retomar las garantías —
que escogió no utilizar transitoriamente y que —

retomar tales garantías no crea derechos ni

obligaciones para el Contratista respecto del período

en que se acogió a los nuevos dispositivos G normas

antes señalados. ====cc=sammcemcasoercooanaceaa a

> = +)

DIECINUEVE MIL SETECIENTOS VEINTICUATRO

No 2446097

isiseo, se precisa que retosar tales garantias, en
==== Asimismo, se precisa que retomar tales garantías, en
s=== nada afecta a éstas 0 a las demás garantías, ni crea

===" derechos a obligaciones adicionales para el

=== Contratista. EMERALD

s=== El acogimiento por el Contratista a los nuevos ¡

==== dispositivos legales de cambio o normas * cambiariasa

=== así Como Su decisión de retomar las garantías que

escogió no utilizar transitoriamente: deberán ser

] HA comunicadas por escrito al Banco Central de Reserva

colza! del Perú y a PERUPETRO . e |
| ss Lo establecido en este acápite es sin perjuicio de lo:
==== dispuesto en el primer párrafo del acápite 11.4. ===" |
11.6 Información Económica ======roroceaserrccanccoceees 1
Las== El Contratista remitirá información mensual al Banco
amm Contral-—-de-Reserva- del - Perú relativa a-su- actividad. E
me económica, —de-—conformidad-con-el-artículo- 74—de-—la- l
¡ammm Ley Brgánica del Banco, aprobada por Decreto-Ley  NQ- 2
ma ROAD A

|—CLAUSULA DECIMO SEGUNDA == TRABAJADORES ===" e=======
12.1 El Contratista, contratará personal peruano en las

=== proporciones señaladas por la ley. El número de
=== ivrabajadores, su selección, horarios de trabajos

>== remuneraciones y demás beneficios sociales serán

=== determinados por el Contratista, en concordancia con

se= las normas legales vigentes. sisas

12.2 El Contratista, con arreglo a ley, está autorizado a

=== contratar personal profesional o técnico especializado
=== extranjero que considere insustituible. ============="
12.3 El Contratista proporcionará a todo su personal los |
¿=== medios técnicos necesarios para la realización de su

=== trabajo en condiciones que salvaguarden su vida y su

0. salud en concordancia con la agieLeción vigentes ALLÍ

Bs 4

=== donde. la norma peruana no lo prevea, pm de

=== aplicación en beneficio del personal 188 ORTANIArES
aaa que extablezta el Contratista, previa consulta. con la
jo des
fa Dirección General de Hidrocarburos. ==r=s====as==e====

El Contratista, además de las normas que señala la

]
|

Contratista entregará-a —PERUPETRO-— 7
l nacional y extranjero a mu
ss incluyendo el de sus

y

di sus generales de ley, nacionalidad, Fecha de 7.

V
es con cindicación del lugar de trába

contratación, calificación técnica o profesional y

b as

¡=== puesto que dean aut como de los cambios en su

=== — plazo, al Comando Conjunto de las Fuerzas (res
! A

=== para fines de seguridad nacional. aser:
di se A NS a

12.6 - En lo referente a todas y cadá una de LE obligaciones

=== COn respecto a trabajadores, las Partes acuerdan

expresamente que el Contratista unicamente será

DIECINUEVE MIL SETECIENTOS VEINTICINCO

7

_extrar

2446099

responsable por aquellas relacionadas con los
trabajadores que éste expresamente decida emplear para

las Operaciones bajo el Contrato a partir de la Fecha

de Inicio. aio ooo

Durante los siete (7) rulos Años contados a partir

de la Fecha de Suscripción, el Contratista irá |
sustituyendo progresivamente a su personal extranjero |
que resida en el Perú por personal peruano, con el )

objeto de que su personal sea de nacionalidad peruana
a — - 4

o califique como tal al téraino de tal “paríodo, Sólo |

el personal profesional, administrativo y técnico !

insustituible para el Contratistas residente en el

Perú, podrá continuar siendo de _ nacionalidad

hasta la terminación del. Contrato, de

acuerdo a las normas, legales vigentes. El Contratista |

capacitará a su personal nacional _en- las mismas
ocupaciones y. para las  misfmas. .. responsabilidades .

)
asignadas...al personal extranjero, de acuerdo con las

normas legales vigentes... =S=5=snassossaasancessasseasa

CLAUSULA DECIMO TERCERA.--—PROTECCION AMBIENTAL. ========ewe |

13.1 El Contratista se —obliga a —cumplir—-las— normas —y—

e

disposiciones del "Reglamento de Medio Ambiente para
las Actividades de Hidrocarburos”, aprobado — por
Decreto Supremo NS 046-93-EM y modificatorias, Decreto
Legislativo N2 413 Código del Medio Ambiente y los
Recursos Naturales, Decreto Legislativo NO 757 y demás
disposiciones pertinentes, sin perjuicio que pueda

aplicar estándares internacionales en situaciones
os=== timilares a las de sus Operaciones. ========e=s===omu=e=
13.2 Conforme á ley, desde la Fecha de Inicio el
=== Contratista será responsable por los daños ocasionados
=== a  PERUPETRO y/o terceros, resultantes de la:

loo o=== contaminación ambiental causados exclusivamente por

=== las Operaciones que este lleve a cabo conforme al

=== Contrato y que no sean atribuibles en todo o en parte. |
| - ai |
| === a las actividades u operaciones de cualquier otra |

)3- ria parte, UNES Petróleos del Perú: PETROPERU S. A.

= y/0 PERUPETRO.. La responsabilidad prevista en cute

ápite no eS ser transterida por ninguna razón a |
A a —=>

O |

convienen en que el Contratista preparara | |

se jos de Impacto Ambiental" parar s======ee== |

Ah Determinar cuál es la situación ecológica del. medio |

E al AE iia ción,
|

A E

== 3. Establecer —cuál podría-ser—el —impacto —sobre—el-

Y

Le medio -ambiente-—por-la-—ejecución-de-los-Arabajos a —que-
oem se hace referencia a continuación: =o=meses=es=ocesms

poses El primer “Estudio de Impacto Ambiental" —deberá ser
po=== presentado a PERUPETRO artes del inicio de las labores

¡|— de CAñpO a que se refiere el acápite 4.2, literal A.

=== El segundo "Estudio de Impacto Ambiental” deberá ser

presentado a PERUPETRO con una anticipación no menor

de treinta (30) Días al inicio de la perforación del:

pozo, estipulado en el acápite 4. ¿Zo AARECOR yd. ======= |

VDIGULNUEV ML DELELLENIVO VULNALODLO

No 2446100 o”

=== El tercer "Estudio de Impacto Ambiental” deberá ser

=== presentado a PERUPETRO con una anticipación no menor
de treinta (30) Días al inicio de la ejecución de los

=== trabajos estipulados en el acápite 4.2, literales 3) y

mum NN), rene ono onanerennaamas

13,4 PERUPETRO declara que con anterioridad a la Fecha

: de Inicio se llevaron a cabo Operaciones dentro del

Area de Contrato por Fetróleos del Ferú -—  PETROPERU

rad

S.A. y/o PERUPETRO o por cuenta de ellas. PERUPETRO

=== declara y garantiza que durante el período en que

éstas Operaciones se realizaron en el Area de Contrato

o regiones aledañas dentro de su zona de influencia;
=== afectadas por éstas nose generó ningín reclamo,
=== deuda, obligación, acción, multa o sanción resultante
¡os de la contaminación ambiental-o de daño al ecosistema

pS en dichas -z70Nnag.- :===sassresirnssesess:

——————
—-43.5- PERUPETRO- declará que con anterioridad-a la:Fecha de
=== Inicio—se-Hevaren a cabo actividades de —peforación,
E === exploratoria —y —confirmatoria-——dentro-—del Área de
=== Contrato por terceras partes, incluyendo Petróleos del
- === Perú — PETROPERU S.A., PERUPETRO declara y garantiza
=== que durante el período en que éstas actividades de
=== peforación, exploratoria y confirmatoria se realizaron
=== en el Area de Contrato o' regiones aledañas dentro de
=== la zona de influencia afectadas por éstass no se
=== generó ningún reclamo, deuda, obligación, acción,

multa o sanción resultante de la contaminación

=== ambiental o de daño al ecosistema en dichas zonas. ===

===  CLAUSULA DECIMO CUARTA.— CONSERVACION DE HIDROCARBUROS
=== Y PREVENCION CONTRA PERDIDAS. ===================="e==
14.1 El Contratista debe adoptar toda medida razonable,
sm para prevenir la pérdida o desperdicio de los

=== Hidrocarburos en la superficie o en el subsuelo de

cualquier forma, durante las actividades de
=== Exploración y explotación. ====ceeeaccocaceosoasse ma |
=== En este sentido, deberá dar cumplimiento a las

=== observaciones que al respecto formule el Comité de

isa Supervisión 2

SAN

aso de pérdidas el Contratista deberá comunicar
mente este hecho a PERUPETRO, indicándole
volumen estimado de la pérdida y las
A das para subsanar las causas de la misma.
el derecho de verificar -el volumen —de-
=== -—las pérdidas y alizar sus causas. =====c==neceeaesamma —

=== En caso de pérdidas en la superficie debido a

=== negligencia comprobada del Contratista antes del Punto |

=== de Fiscalización de la Producción, el volumen perdido
=== será valorizado e incluido en el cálculo de la
=== regalía, "e=cmrmeocprnncooosocnonnaen cacas
CLAUSULA DECIMO QUINTA.— CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA. sr manos
13.1 En cumplimiento de lo establecido por el artículo 29
=== de La Ley NO26221, Ley Orgánica de Hidrocarburos, el
=== Contratista se obliga a poner a disposición de
mu PERUPETRO, anualmente y por primera vez en la Fecha de

=== Suscripción un monto proporcional al monto que le

9489

Pus A O

DIECINUEVE MIL SETECIENTOS VEINTISIETE

No 2446098

corresponda por los Días que falta para completar el
Año calendario en curso, y posteriormente en el Mes de
enero de cada Año calendario durante la Vigencia del

a

Contrato, la suma siguiente: ========

Producción as Aporte Anual ===
(B/D> z sans (US$) ==.
penas o a <a

0 a 500 e 6,500 ==

01 a 1,000 É : amnamnoas 13,000 mos,
1,001 a 1,500 A OS 19,500 L rios.
1,501 a 2,500 netos Ml OE IE
2,501 a 5,000 =umremsan=a 32,500 ===
— Más de 3,000. O il 39,000 _ Eee

Los pagos a que se refiere el presente acápite,

excepto el primero, serán efectuados durante el Mes de _

enero —de-—cada —Año-— calendario, -——de-—acuerdo- a -' la
producción —diaria —promedio-—de-—Los- Hidrocarburos
Fiscatizados del Año calendario anterior. ==nns======...

Para determinar “la equivalencia de Barriles/Día en

Caso de producción de Gás Natural, se utilizará la

“siguiente fórmula: Barriles serán equivalentes al

= volumen de Gas Natural expresado en pies cúbicos

estándar divididos por el factor 5,626. =======""==

15.2 El Contratista cumplirá con sus obligaciones |

establecidas en el acápite 15.1 depositando el aporte

er la cuenta que PERUPETRO le. señale. poa a

Sin embargo, a solicitud de PERUPETRO formada antes

de haberse efectuado el pago anual correspondiente, el -

)
=== Contratista podrá importar equipos y materiales para

entrenamiento y podrá contratar servicios de
*s= Capacitación en elexterior. Los costos de estos
=== bienes y de los servicios serán descontados del aporte
== anual del Contratista. A

15.3 El Contratista y PERUPETRO acordarán la ejecución de

S= programas de cooperación técnica para la investigación

== y desarrollo de materias de interés mutuo. ===m==r=c====
E Dentro de los noventa (90) Días anteriores a la
- finalización de cada Año calendario, las - Partes

arán al Comité de Supervisión los proyectos que

el Perú y si fuere necesario en el
Su personal. Dichos programas de
2% puestos en conocimiento de
=== PERUPETRO. rr
CLAUSULA- DECIMO -SEXTA.— CESIÓN. =======nmrreseo erre
pm En el caso que el Contratista recibiera una oferta que
=== él estuviera dispuesto a aceptar para la adquisición
*s= por un tercero de toda o parte de la participación del

Fe Contratista en el preseñte Contrato y de conformidad

Con los términos del mismo, el Contratista procederá
de inmediato a notificar por escrito a PERUPETRO
¡respecto a dicha propuesta. La notificación deberá
=== “dipeciticar el nombre, dirección e información
E== complementaria que permita establecer la solvencia

económicas financiera y técnica del oferente, el

DIECINUEVE MIL SETECIENTOS VELNTLOUHU

No 2446096

precio ofrecido y los términos y condiciones de la

PEE E EEES

=== propuesta. ""========

=== La cesión deberá llevarse a cabo en el Perú con

mente a las leyes peruanas. |
y |
16. 2 El Contratista tendrá derecho», previa notificación a |

=== PERUPETRO y con la correspondiente aprobación del |

bic Poder Ejecutivos a transferir _toda o parte de su |

=== participación en el Contrato a una Afiliada. =========

1 16.3Si el Contratista efectúa cualquier__ cesión de

! 1
msm conformidad con esta cláusula, el cesionario otorgará

| === 4 todas las garantías Y asumirá todas _ las |

les  responsabilidades y j del cedente. ========
16.4 Los derechos y obligaciones del Contratista: bajo. e]
|

156.53 ico: ales? a2calaeal
11
E A es o Juridicas integren el Contratista, cada

F
|
¡—amma Contratos —no serán afectados por-la- cesión de —este—
La

zÉs uña de ellas será responsable solidariamente de todas ?
A j

(=== Jas Obligaciones del Contratista derivadas del 1

== Contrato. =sas=s======s==s========= e

perjuicio de lo indicado en el párrafo “anterior, |

de dichas personas naturales o jurídicas deberá

A ion z 4
=== Ser designada como, "Operador" para la ejecución de |

=== las Operaciones y deberá llevar un sistema de cuentas

aRPECIRIES en las ¿A se registren todo lo |

concerniente a las Operaciones. | La gestión del

E A ESTI |

ma "Operador" no deberá generar utilidades que impliquen

=== su asignación Como costo de las Operaciones, para |
efectos de la ejecución del presente Contrato. ====="= -

=== Copia del "Acuerdo de Operaciones”, suscrito entre el
cose  "Dperador” y las demás personas naturales o jurídicas
“=== que integren el Contratista, será entregado a
(=== PERUPETRO y a la Dirección General de Hidrocarburos.
=== Copia de las modificaciones también serán entregadas a

PERUFETRO y a lá Dirección General de Hidrocarburos

=== dentro de los quince (15) Dias de su suscripción. mmm

responsables respecto de su sujeción

ello sel derive. Igualmente, en cuanto a los

oral cláusula
| === décimo primer los que les corresponderán separada y
!

l ===  proporc

F ==. Cada — una —de las personas naturales O jurídicas que

Lema ¿rigen el Contratista deberán dar cumplimiento a las

=== - estipulaciones sobre _la transferencia de
b o==e-— participaciones a que se refiere la presente cláusula,
poa==- así como a las obligaciones y derechos que conforme al
ces Contrato se establecen respecto de la garantía a que
=== se refiere el acápite 3.5 y respecto a sus libros y

=== registros contables señalados en la cláusula décimo

=== sétima. “="=======B===m=

A Aaa

” CLASULA DECIMO SETIMA.- CONTABILIDAD ==

ans e

17.1 El Contratista deberá llevar su contabilidad en el

PE AAA

No 2446094

Perú y, conforme a lo establecido por el artículo 87
===. del Código Tributario, - podrá llevar su contabilidad en |
== Dólares, siéndole de aplicación-las normas LR!
que al efecto establece el referido artículo 87.-——La—
por contabilidad —será llevada de-acuerdo con las normas;
| === legales vigentes y las prácticas — —contabtes”|
¡

ase “establecidas y aceptadas en €l Perú, asi como las que |

=== son de aplicación a la industria petrolera. Asimismo,

== deberá llevar todos los libros y registros que sean

- necesarios para contabilizar y demostrar contablemente

= extranjero con relación al objeto del Contrato así |
AA > TS A A
| === como la estructura y el sustento detallado de sus

a E ION LE A IN A AS TE a ME |

ingresos, inversiones, costos, gastos y Tributos

incurridos en cada ejercicio. a ini
ER Pci % E j . S

Í ¿
17.2 Dentro de los ciento veinte (120). Días contados a|

| == partir de la Fecha de Suscripción, el Contratista |
T 3 Z |
| === proporcionará a PERUPETRO una copia del “Manual de
| === Procedimientos Contables" que haya decidido proponer |

| === para registrar sus oheraciones económico-financieras. |

_—

— ===. PERUPETRO, —en un lapso no mayor CS
(45) Días, —contados. a partir dela. recepción del |
]

=== "Manual de Procedimientos Contables”. hará llegar por

AA

bo=== —peserito—al Contratista —su aprobación —o —aquellas-

+ s==- sugerencias due-tomrigere pertinentes pra aejorar;

Lam ampliar y/o eliminar alguno o aigunos de os
*== procedimientos contables propuestos. De no haber un

=== pronunciamiento formal por parte de PERUFETRO dentro 1
= n= . J

=== del plazo mencionado, será considerado como aprobado

para todos sus efectos. Si dentro de los quince (15)

=== Días siguientes a la recepción a la comunicación

escrita de PERUPETRO las Partes no han podido acordar

el "Manual de Procedimientos Contables" el asunto será

=== puesto a consideración del Comité de Supervisión en su

=== próxima reunión. =====================a

EOEEnonanose

PERUPETRO y el Contratista podrán acordar

modificaciones al "Manual de Procedimientos Contables”

aprobado. ======s==mmsescraromnneenenesssss====e======

entación sustentatoria de los mismos, serán
disposición de. los representantes
autorizados de PERUPETRO. para —su

inspección Jas oficinas del Contratista. Ásimismo,

tos —estarán- a disposición — de la

Hacional de Administración Tributaria

—esm— para su fiscalización, conforme a las atribuciones que
Y asigna el Código Tributario y de la Dirección
|

== General de Hidrocarburos para efectos del control de

? a= las inversiones, costos, gástos e ingresos, materia de

este Contrato. ===:

=== En la medida de lo posible PERUPETRO procurará que las

=== funciones de inspección y fiscalización a que se
refiere el párrafo anterior se realicen de manera

coordinada . ==

a

ases
17.4 El Contratista se obliga a presentar a PERUPETRO,

| === anualmente dentro de los treinta (30) Días de haber

DIECINUEVE MIL SETECIENTOS TREINTA

No 2446092

== sido emitido el dictamen de sus auditores externos |
== correspondiente at ejercicio económico anterior, y
=== dentro de los noventa (90) Dias subsiguientes “Ali

== mismo, un reporte con comentarios respecto a las

| “observaciones de los auditores en el dictamen, si .|
E hub ] sra gir

== hubieras. y lo actuado a efecto de superar o correg

sas dichas observaciones. Asimismo, deberá presentar a

=== PERUPETRO copia a de la “declaración jurada. | del. impuesto

| === a la renta y anexos correspondientes, dentro de son |

L———— E RE: = po = a.

|. t rein ta (30) Ds as siguientes a la fecha de
-.. == E 2 a.
me presentación de la declaración Jurada del lapuesto a

(=== la renta a la Superintendencia Nacional de

|
¡ === Administración Tributaria. co EL TEA ACE

17.5El Contratista mantendrá _los registros de las |

=== propiedades muebles _e inmuebles, utilizadas - en las
| Operaciones de conformidad con las“prácticas normales
aaa de contabilidad en. el país.y las aplicadas enla.
ll === industria petrolera internacional, ======"=ses==== UU )
|—Úacrms-—PERUPETRO —podbá-solicitar al Comtratista prersanión|
Lan sobre —sus- propiedades —cada—ver—que—10— considere-|

e IE |

== El Contratista efectuará inventarios de — tas”
“=== propiedades inherentes al Contrato con intervalos |
=== razonables, pero por lo menos uña vez al Año.

calendario con “respecto “a los bienes muebles y una vez |
|

Cisda tres (3) años calendario con respecto a la

=|
=== bienes inmuebles. El Contratista cursará una:

notificación escrita por lo menos con. treinta (30)

=== Dias de anticipación indicándole su intención de
=== efectuar el inventario y PERUPETRO, a su criterio,
=== ejercerá su derecho de estar representado cuando se
=== efectúe dicho inventario. =====ce=rececancinnsoss

=== En caso que los. resultados de la toma de los

y

inventarios difieran de los registros oficiales del
=== Contratista, éste deberá efectuar las conciliaciones y
=== ajustes pertinentes, notificando y explicando por

= escrito estos hechos a  PERUPETRO. si las

conciliaciones Y ajustes realizados o las

icaciones dadas no fueran satisfactorias para

| » “e someterá la diferencia a los auditores
| 1 intimo
| ¡externos del Contratista, quienes se pronunciarán en

. breve a fin que las Partes resuelvan lo

A. VARIOS =====aess==es

s casos cualesquiera de las Fartes

- o insistir en el cumplimiento de

]

(== alguna -de-las-estipulaciones del presente Contrato 0

== en el ejercicio de cualesquiera de los derechos
w=——ortorgados bajo el presente Contrato, ello no será
== - interpretado como una renuncia a dicha disposición o
| === derechos. Soeoscnsocosnoooononoonsasnooeoorena
18.2 El Contratista deberá comunicar en forma inmediata a

=== PERUPETRO de toda riqueza natural, mineral Oo no
“=== mineral que descubra durante las Operaciones bajo el

=== Contrato y en ningún caso el Contratista podrá hacer

uso de la misma en forma alguna a menos que obtengas

Sula <a ¡ne ob o elcadl

s

DIECINUEVE MIL SETECIENTOS TREINTIUNO

No 2446090

=== de acuerdo a ley, algún derecho sobre dicha riqueza,

=== derecho que será tramitado ante la — autorídad

competente previa autorización de PERUPETRO. ======"==

=== En caso que el Contratista en la ejecución de las

=== Operaciones bajo el Contrato descub

a bienes
- een oler A
=== considerados como patrimonio arqueológico deberá |

== suspender las Operaciones en el lugar y comunicar tal
PP. e EA q. pa ——-4
=== hecho inmediatanente a PERUPETRO. Cualquier. demora

causada por esta suspensión será considerada dentro de

¿ ica PP se 10

=== lo previsto en la cláusula vigésima. ARS

18.3 El Contratista releva a PERUPETRO de toda

o

=== _ responsabilidad por el uso que aq 1 _haga

=== procedimientos, técnicas, marcas y todo otro bien que |

1 ; |
L === se encuentre patentado o de alguna manera atribuido a ]

Lema terceros y Que, como consecuencia de su uso en las.

— == Operaciones bajo el Contrato, podría —generar al
Mp o A 2 E AAA

4854 PERUPEFRO,—en—su-—talidad-de-— titular —del— Area —de- )
1
A Contrato y deacuerdo alla legistación vigente, pondrá

at postCtOn eXETUEt VA deL AR A

1]

“a== que ésta tenga actualmente en relación a 108 permisos, 1
|

j

y

== licencias y autorizaciones y servidumbres a que ue |
“=== refiere este acápite, siempre que ello sea posible, y ¡

“=== gestionará en favor del Contratista y a su solicitud,

las licencias, permisos, derechos de servidumbre, uso

mm de agua y derechos de superficie, derechos de libre 1

=== Acceso y salida de las áreas de Operaciones, así

cualquier otra tipo de derechos sobre |

=== cualquier terreno público o privado no destinado

a un fin  —vtil y/o económico, que resul te

necesario para que el Contratista lleve a cabo sus

Operaciones, dentro del Area de Contrato y en cuanto

*== sea necesario fuera de la misma. Los perjuicios

me económicos que ocasionase el ejercicio de tales

=== derechos, serán indemnizados por el Contratista. =====

18.5,F1 Contratista podrá, a efectos de cueplir: con sus

y obligaciones de acuerdo al Contrato, construir y

] gperar. todas las instalaciones necesarias, incluyendo

| = 3 Qqración de pozos de agua, muelles, _Plantas de

pe==-—Contratista-dentro-de-la- legislación “vigente tendrá el

pos==- derecho de utilizar, con el propósito-de-Llevar-—a cabo
F A Operaciones bajo el Contrato, libres de todo-—
|

=== cargo, Hicenciao permiso, el agua, madera, grava y

| *== otros materiales de construcción ubicados dentro y
Em fuera del Area de Contrato y en cuanto sea necesario.

18.6 Las obligaciones e indemnizaciones por periuicios

*32 económicos que se originen del ejercicio de los

7 colaborará. con el Contratista a pedido de

Pd NA A A DELE LEO AL US

Vegara Y a

No 2446088

=== de radio, licencias o autorizaciones para la operación
=== de aviones, helicópteros y/o embarcaciones marítimas

===" y/o fluviales de ser factible se establecerá un

=== convenio para el uso de almacenamiento y embarque de

“=== Hidrocarburos3 asiá como para contratar personal ]
_]
|

=== extranjero en caso de no existir personal Peruano

=== disponible con las calificaciones requeridas para la |
o EROS 4

=== operación o y el 31 mantenimiento de las embarcaciones Y >)

=== Aeronaves requeridas para las Operaciones bajo este |

Contrato. Las ALAN o autorizaciones bicis la

a operación de frecuencias de radio, INÍAA

]
PEE pen E lO: — A |
1

| a helicópteros y embarcaciones marítimas y/o fluviales ]
FF A rs == ]

=== la contratación de personal extranjero antes

referidas, se hará de acuerdo a'lo establecido en las
A de de. En a

_respectivas cláusulas del Contrato y, de conformidad

e a ent

L ne personal_del Contratista, dentro delterritorio dela. )

Len medios de transporte—maritimo, —aéreo-——o- terrestre —
'
contratados conforme a ley. Senora

|

r 18.9 El Contratista deberá mantener cobertura— de-seguros-en-——
=== tegos Tos casos requeridos por ley y especificamente |

por daños a terceras partes Felacionados Con Ta

=== operación de los bienes de propiedad de PERUPETRO. ==

=== Copias de las pólizas de seguros a que se refiere el

=== párrafo anterior, serán presentadas a PERUPETRO para
su información. Así como copias de toda modificación» 1

endoso o extensión de dichas pólizas y de cualquier

=== ocurrencia, siniestro o reclamación en relación con

al

== las referidas pólizas. ===========
me En todos los casas, las pólizas de seguros deberán

=== ¡incluir una estipulación por la cual las compañías de

=== Seguros consideran a PERUPETRO como coasegurado

=== respecto de los bienes de propiedad de PERUPETRO y

3 renuncian a la subrogación con respecto a PERUPETRO. +=

El Contratista tiene la obligación durante la Vigencia
del Contrato y es de su absoluta responsabilidad, el
imiento normal, efectivo, oportuno y total de
nes, materiales y equipos destinados a las
bajo el Contrato. ======re=ss=ssassenmcanme
es el responsable del mantenimiento —de
Arutas de-acceso a las-instalaciones en

onal principal. ===

a la red vial naci
'

y teria menos que las Partes hayan acordado lo contrario,
HQ ae= todo pago 6 reembolso que deba ser efectuado entre las
| s== siguientes a la fecha de la presentación de la
=== factura, y cuando el importe de ésta esté expresado en

=== moneda extranjera, el pago se hará al tipo de cambio

=== venta que se establece en la cláusula décimo primera

=== acápites 11.3 y 11.4. =

¿EI EE 0qQQg gg III

=== Las Partes establecerán de tiempo en tiempo los

procedimientos de pago de las obligaciones en moneda

=== Partes, se efectuará dentro de los treinta (30) Días Ñ

=== extranjera que efectúen entre ellas en moneda

DIECINUEVE MIL SETECIENTOS TREINTITRES

No 2446086

== nacional, incluyendo los de fijación del tipo de

=== cambio, que sean necesarios para asegurar que la otra

=== Parte pueda efectuar la conversión de moneda nacional

=== a moneda extranjera el miniso Día y al mismo tipo de

bi cambio en que la otra Parte realice el pagos en las

|
-]
a entidades del Sistema financiero establecidas en el |
=== pais. Procedimientos de pago Similares se |

=== establecerán en coordinación con el Banco Central de )

ps== Reserva del Perú para aquellos £asos en que proceda |

efectuar la conversión de moneda nacional a moneda

o efectuar da conversión aquí descrita—por —razones —
=== imputables a-“alguna de Jas Partes debidamente —probada—
e será compensada por dicha Parte == —===eeseaeaes—
=== En el ca60 que alguna de nc lcd

— posterioridad” al plazo señalado en éste acápite, er )

== monto materia del pago estará afecto a partir del Dia”?

=== siguiente de 1a fecha en que debió pagarse, a las

=== tasas de interés siguientes:

1
=== a) Para cuentas que sean expresadas » y pagaderas en ¡

il moneda nacional, la tasa aplicable será la tasa

efectiva máxima para créditos de hasta trescientos E

sesenta (360) Días de Lesiaiión para paráanaR ajenas al

== sistema ASTROS Extableción hindi el Banco Central

ia de Reserva del Peris vigente Aina el período en que |

_ se efectúe dicho pago, o la tasa que la sustituya. === |

=== b) Para cuentas que sean expresadas en Dólares, y

pagaderas en moneda nacional o en Dólares, la tasa
=== aplicable será la tasa de interés preferencial (Prime

=== Rate), aplicada por el Chase Manhattan Bank, N.A.,

E SAA

=== Mueva York, Mueva York vigente durante el perícdo en
| = - se 2

=== que deba efectuarse dicho pago. a]

19.12 Las disposiciones “del acápite precedente serán de

e aplicación a todas las cuentas entre las Partes que

e surian bajo el Contrato o de cualquier otro acuerdo 0

) ===2 transacción entre las Partes. Por acuerdo escrito |
- - — —

pS

Y entre las Partes se podrá establecer una estipulación |

para el pago de ] intereses. Las

= disposiciones aquí contenidas para la aplicación de

Allriidi lead «0

ales de las Partes para hacer cumplir el

Ailaied

tos adeudados... .============essoressare j

Contratista, PERUPETRO realizará —sus

esfuerzos para colaborar y asistir al

=== Contratista en promover los obietivos del Contrato en
[oa has gestiones y tratos con las dependencias y oficinas
=== públicas, así como para coordinar las actividades de
===” gichas dependencias y oficinas públicas, respecto del
¡[4% Contratista y de las Operaciones, =====sas==snmsassan==
am.1a La información técnica del Area de Contrato u otras
+= áreas que el Contratista desee adquirir, la debe

PS >
=== solicitar a PERUPETRO, quien la suministrará de

—=== acuerdo a lo establecido en la política de venta y uso

=== de información técnica, para cuyo efecto las Partes

suscribirán una "Carta-Convenio".

RUE

VABULNUEVE MIL SETECIENTOS TREINCTICUATRO

No 2446084

(18.193 Las Fartes reconocen que el Contratistas puede
ls== requerir en el futuro, financiamiento de sus proyectos |
úu otra tipo de financiación de la inversión que debe

realizar conforme a lo dispuesto en el presente

[am para cuya efecto  PERUPETRO cooperará con el |

| >= a
mm Contratista POTS proporcionar la información que sea |
Do = j

=== pecesaria y - razonable a criterio de PERUPETRO, y lo

jo asistirá para Abaanar En cooperación del Estado Y

L — — ER

|
Cen el aio A |

fueda «asuresmátita establecido, que en ningán caso se

solicitará que el Estado o PERUPETRO otorguen garantía |

=== alguna O asuman compromiso alguno similar o distinto

=== en favor del Contratista, ni que incurran en costo o

7

== gasto alguno. por esta razón, salvo acuerdo en |

acicate oo de
=== ejecución —o—ejetución parcial por - el Estado LL |

pe==- organismos publicos de Jo estipulado-en-este —acápite,—

¡=== liberaráoafectará-en forma elguma-al Contratista o 8
pa ta asociación entre las Partes, de ser-el caso, der—

=== cumplimiento de cualquiera de sus obligaciones |

Pa== conforme a lo establecido en el presente Contrato.
(18.16 PERUPETRO declara que, a la Fecha de Suscripción no 1

¡=== existe obligación pendiente frente a terceros que

afecte O  invalide el. Contrato O cause su |
=== incumplimiento o suspensión, ==rmocensasassssass=a==a=

PERUPETRO declara que, a la Fecha de Suscripción nao

existe ninguna demanda, reclamo, o acción que afecte

=== sy capacidad O la de la entidad que la suceda y/o
| === «eustituya para cumplir con Sus obligaciones bajo el
PoR presente Contrato, no existiendo tampoco a la Fecha

s== de Suscripción, cargo, multa o penalidad impuesta en

s== su contra que en forma alguna comprometa u obligue al

SERIAN

=== Contratista. ==

ee El Contratista no tendrá responsabilidad alguna por

obligaciones generadas, derivadas. o resultantes de las

O me
) + Operaciones relacionadas, asociadas, conexas o

48. vinculadas con cualquier Yacimiento dentro del Área de

iciones del Contrato beneficiarán 3

los sucesores y cesionarios de las Partes.

yo === medidas de seguridad necesarias. “Sanare essesearSeReses.

-CLAUSULA DECIMO NOVENA. FUERZA MAYOR Y -CASO-FORTUITO ===.

¡ARA Ninguna de las Partes es imputable por-la- -inejecución—
ses de una obligación o su cumplimiento parcial, tardío o
-=== defectuoso, durante el término en que dicha Parte
=== obligada se Vea afectada por causa Caso fortuito 0

==w* fuerza mayor y siempre que acredite que tal causa

=== impidió su debido cumplimiento. ============memstssee=
$== A los efectos del presente Contrato se entiende por
zm= caso fortuito o fuerza mayor, entre otros los

s== siguientes: huelgas, paros, incendios, temblores»,

DIECINUEVE MIL SETECIENTOS TREINTIGINCO

No 2446082

s=== terremotos, — Maremotosy derrumbes » avalanchas »
=== inundaciones, huracanes, tempestades, — explosiones.

=== actos Tfortuitos imprevisibles; guerras, guerrillas,

bloqueos, demoras incontrolables en el transporte, —
=== imposibilidad de obtener, no obstante haberlo

Ta “previsto, facilidades adecuadas para el transporte de 5“

=== “materiales, “licencias e permisos, equipo y servicios,

| === 0 cualquier otra causa, ya * sea similar o distinta de

e dt sas]

aquellas específicamente enumeradas > aquí, que estén

| === fuera del control razonable y no pudieran . ser
HT = - =

j

=== actos terroristas, sabotaje, — conmoción civit;y )

previstas. por dicha Parte o ques bebiendo: sido

po E == pa |

ma previstas, ne pudieran ser evitadas. ii FA

|
H > peo e E a
|

1 19.2 La Parte_ afectada por la caso fortuito o fuerza mayor |

=== notificará inmediatamente a la otra Parte tal evento y |

PP —— A]
=== acreditará la forma en que éste afecta la debida
 se= ejecución de la € e diente obligación. =======""=

az En el caso de ejecución parcial, tardia o defectuosa

!

Ñ

| 1
h -=e=—obligaciones  contractuales-no afectadas-en cualquier
[—<aomo—torma por-dicha- causas Asimismo, la Parte obligada al
| === su cumplimiento hará —sus —mejores .esfuerzos-— pará
wee ejecutaria com arreglo a Ja comán intención de —las-—
Me== Partes expresada en el Contrato. *SSSSRETEoeeennno |
=== La Parte afectada por caso fortuito o suerzaaayor]

=== fortuito deberá reiniciar el cumplimiento de las

“obligaciones y condiciones contractuales dentro de sal

a A

=== periodo de tiempo razonable, luego que dicha causa 0
=== causas hubieran desaparecido. La Parte no afectada

colaborará con la Parte afectada en este esfuerzo. ===

En los casos de huelga, paro u otros similares, una de

las Partes no podrá imponer a la otra una solución
=== contraria a su voluntad. ======sseremsansmasaamsso=sn=s

En caso de accidentes fatales el Contratista deberá

=== comunicar el hecho tanto a PERUPETRO como al

)= Hinisterio de Energía y Minas, dentro de 1

(29) horas de haber ocurrido y procederá

dispone el Artículo 132 del Decreto Ley

s==- dicha obligación” y, —si-fuera el-casos « plazo de

am= Vigencia del Contrato. =====orrc anno

)

pp=—-En —e«aso de discrepancia respecto de la existencia de

pa. la- causa de fuerza mayor o caso fortuito, la misma

===-— será sometida al Comité de Supervisión que la

¡
== — resolverá en un plazo que no exceda de treinta (30)

=== Días. En este caso, no será de aplicación lo previsto
fs= en el segundo párrafo del acápite 7.4. ===============

=== Si la causa de fuerza mayor o caso fortuito afectara

=== la ejecución de las obligaciones del Programa Minimo

¡A de Trabajo a que se refiere el acápite 4.2, la fianza
s== bancaria que Yarantice dicho programa se mantendrá

ide

DIECUNUEVE MIL SETECIENTOS UXELNTAScLo

No 2446080

=== vigente y sin ser ejecutada durante el lapso en que

=== tal causa afecte la indicada ejecución o durante el

lapso en que PERUPETRO no se pronuncie sobre la causal

=== invocada por el Contratista y, si se hubiera producido

=== alguna discrepancia respecto de la existencia de tal

|
: A SS A == A == ; |
=== causal, mientras no se resuelva la discrepancia. Con |

mm tal fin, el Contratista deberá prorrogar o sustituir

55 >. — 4

| === dicha fianza bancaria, según sea necesarios. ="====e===
Í

| mm Asimismo» en tanto PERUPETRO no se pronuncie sobre la

=== causal invocada por el Contratista o mientras no se |

me resuelva la discrepancia Que pud pudiere haberse producido |

=== sobre su existencia, quedará en suspenso el cómputo

H
|
| === del plazo para la ejecución del Programa Mínimo de
|

nn En _ caso que PERUPETRO acepte la
ps = existencia de. la. causal. de fuerza. mayor O
| === fortuito —ánvotada—por-el Contratista, éste resi |
e” la ——ejecución ——del-— Programa ——Miínimo-— 2 amas!
-—=ee —correspondiente-—tan —pronto-cesen—los-efectos—de-—Jda—
hor ndica da Correo
|
rra secano ene” it ctcitiaPartes*—s—
|

s6lo criterio, considere que su personal 6 el de sus |
—Gubcontratistas nó puedan actuar dentro de Area de |
=== Contrato con la seguridad necesaria en cuanto a su

=== integridad física, la invocación de caso fortuito 0

fuerza mayor, por cualquiera de la Partes, no sería
— — +
ata discutida siempre y cuando se haya dado cumplimiento a
¡ === lo establecido en los artículos 1314* y 1315" del
L A = ———A
l === Código Civil. e

19.5 Eñ caso que el Contratista se vea afectado por fuerza

=== mayor O caso fortuito, de acuerdo a lo previsto en

esta cláusula décimo NOVENA. que le impida dar inicio
mE O completar el Programa Mínimo de Trabajo a que se

=== refiere el acápite 4.2 o continuar con las Operaciones

conforme al Contrato, vencido el término de doce (12)

Meses consecutivos contados a partir del momento en

que la ocurrencia de la fuerza mayor O caso fortuito

Contrato, sin perjuicio de la aplicación de lo

en el artículo 1316 del Código Civil,

kilo establecido en el acápite 22.3.%. ======

| ELAUSULA VII IFICACIONES Y COMUNICACIONES. ===:=====
¡20.1 Toda —nOtiti ión-——e comunicación, - relativa al
e Contrato, será considerada como válidamente cursada si
!

lo es por escrito y entregada con cargo O sies recibida
he== por intermedio de correo certificado, telégrafo, telex
|

¡ === 6 facsímil dirigida al destinatario en un Día Util a

|

=== lis siguientes direcciones: ===s=s========s=====es=====

“PERUPETRO: =====:
=== PERUPETRO S.fn ====="

=== Gerencia General ===r=sercortonoeeeomneaaas:

== Las Begonias 441 — Oficina 801 - San Isidro A

== 5

AUTEENTITIANAATNE

PUTITAS

VIGSULNUBVO ML DELLE LAI A " Ms

No 2446078

=== Contratista: =======

¡RARE a

=== The Maple Gas Corporation del Perú, Sucursal Peruana

==" Gerente General A $

swe=" Marconi 451 San Isidro ===e=s=r=on=rcsearesconsmosss===

| == Lima 27 ===

stas:

| === Perú ==

=== Fax.z 702573

SENTRA )

_ Maple Resources Corporation ===

2676 Cole Avenue, Suite 950 Dallas, Texas 75204 ======

= USA

¡PERRERA
- ii a A ii rei

[ama Executive Vice President =e==s=s=s=seosesseomessosss===

E se FAXe (214)-880-0003— === eoesases===e

20.2 Cualquiera —de- las Partes -y el-—"Garante- Corporativo" —
| e

—comunicaciones, mediante comunicación a la otra Parte, 7

)

=== con por lo menos cinco (5) Días Utiles de anticipación |

Par= a la fecha efectiva de dicho cambio. =================

"jurídicas integren el Contratista, las notificaciones

|
|
—_— —_—__—— j
|

STA caso que dos oO más personas naturales O
|
|

===  ( comunicaciones serán cursadas a la persona designada

como "Operador", considerándose cursadas a todas las

=== personas que integran el Contratista, salvo las

notificaciones o comunicaciones relativas a las

cláusulas novena (Tributos), décimo primera (Derechos al

Financieros), décimo sexta (Cesión) y vigésimo segunda

y == (Terminación), las mismas que serán cursadas por

== PERUPETRO a cada una de las respectivas personas
=== naturales o jurídicas que integran el Contratista. ===
CLAUSULA VISESIMO PRIMERA.— SOMETIMIENTO A LA LEY Y
CONVENIO ARBITRAL. soccer
21.1 Sometimiento a la Ley Peruana ————
=== El Contrato se ha negociado, redactado y suscrito con
=== arreglo a las normas legales del Perú y su contenido,
=== Pejecución y demás consecuencias que de él se origine,

Je se regirán por-las normas legales de derecho. interno

resultante de este Contrato o relativo 4

tales com — su interpretación,

resolución, terminación, eficacia o

y que surja entre el Contratista y PERUPETRO. y

=== que no pueda ser resuelto de mutuo acuerdo entre las

y mm Partes, deberá. ser resuelto por medio de arbitraje

=== “internacional de derecho, de acuerdo con lo dispuesto

am en el último párrafo del artículo 8% de la Ley General

tendrá derecho a recurrir a arbitraje. ===e=ecocs=m=ee

E
1

|

1

| CONT EEE z > s

Í de Arbitraje NS 25935, y cualquiera de las Partes
y ¿

¡

| === El arbitraje se llevará a cabo en idioma castellano y
Í -

| === de acterdo con lo pactado en la presente cláusula. En
cana todo lo no previsto en esta cláusula, el arbitraje se

organizará y desarrollará de acuerdo con el Reglamento

=== de Procedimientos de la Comisión Interamericana de

Arbitraje Comercial (en adelante CIAC), vigente en la

la República del Ferú, =======sa=ecoccenssoconiamms

litigio, controversia, diferencia 0-

DIECINUEVE MIL SETECIENTOS TREINTIOCHO

No 2446076

(== Fecha de Suscripción. Supletoriamente a esta cláusula
=== y al Reglamento antes referidos, serán aplicables las

Uia= reglas contenidas en la Ley General de Arbitrade no-—

| === 25935 o cualquiera que la sustituya. |
=== Los árbitros serán tres y su designación se “realizará |

mass de acuerdo con lo establecido en el “Reglamento

ma Arbitraje de la CIAL: ases ====

|
Sonaneaaosomon== ]

=== El arbitraje tendrá lugar en la ciudad de Limas Perú

ma Sin embargo, si la cuantía del asunto que se somete a

sunt ]

=== arbitraje excediera de US$500,000 (Quinientos. mua]
si 4 |

|

| === Dólares) y una _de las Partes considerara inconveniente

=== _ como Jugar del arbitraje a la ciudad de Limas deberá |

E _expresarlo así y proponer. una nueva ciudad o país como

¡en Jagar —para. su realización en el primer escrito ¿Que
o dirija _alalotra parte-notificándole su decisión de

Cese recurrir er artirases Si tracecubrións quince ésas a

liada yt las Partes no han

—Tlegad: sgaro a TUmaruerdo sobre-elnuevo — Jugar — para el,

=== raro ERRE EMO tien el-lugar. sun |

Lo dispuesto en el presente “acápite será —suficiente—

ma para servir COMO convenio arbitral por —voluntad l
1

=== expresa de las Partes, conforme a lo dispuesto por —el—

=== art. 42 de la Ley NO 25935. ==========="

En caso de discrepancia sobre la cuantía del asunto, 0

si la cuantía no es determinable, corresponderá a Yál

CIAc establecer el lugar del arbitraje teniendo an
]

pa

== cuenta do apuesto en el párrafo precedente. =
E ERE A sá

s== Las Partes renuncian a los recursos de apelación» |
- — a |

=== casación O cualquier otro recurso impugnatorio contra

== el laudo arbitral, el cual será obligatorio y

=== definitivo para las Partes. El recurso de anulación e]
=== contra el laudo arbitral sólo procederá en los casos
=== señalados en el art£ruleo: 2208 ce min bote General de

Arbitraje q. 25935, o cualquiera que la. sustituya.

| === Una vez emitido sel laudo arbitral este será ejecutado

ma tan pronto sea posible y cualquiera de las Partes

EAT

a A, = j

3 tiene el derecho en caso de incumplimiento del laudo
arbitral de solicitar su ejecución ante cualquier

tri bunal competente e PAR

ersia, diferencia o reclamación, se —

pllos - actos necesarios —para —el--—

| A

ya. Durante el desarrállo del arbitraje las Partes 7
¡=== continuarán “con la ejecución de sus obligaciones
pS Contractuales, inclusive aquellas que fueran materia

¡=== del arbitraje. Si la materia del arbitraje fuera el

¡=== cumplimiento de las obligaciones contractuales
[ garantizadas con las fianzas bancarias a que se

¡=== refiere el acápite 3.2 y el tercer párrafo del acápite

19.3, tales fianzas no podrán ser ejecutadas y deberán

=== ser mantenidas vigentes durante el procedimiento

arbitral. ===

TADA

121.3 Las Partes renuncian A cuaiquier reclamación

DIECINUEVE MiL DELSULBMIVO 12usema arta

No 2446074

OPINAN

=== diplomática. =======
¡21.4 Este Contrato se redacta e interpreta en el idioma —

[=== castellano, por lo que las Partes convienen en que —

(=== esta versión es la única y la oficial. ========="

[CLAUSULA VIBESIMO SEGUNDA.— TERMINACIÓN. =————— ===
122.1 La tersinación d del Contrato se rige por las normas del

=== Código Civil. en cuanto no esté previsto en la Ley Ne |

is 26221, Ley , Orgánica de Hidrocarburos Y el Contrato. ==

Balvo. los casos previstos en el acápite 22.3, cuando j

=== una de las Partes incurra en incumplimiento de

cualquiera de las obligaciones estipuladas en el

=== Contrato por causas que no fueran de fuerza mayor 0

[=== caso fortuito, la otra Parte podrá notificar a dicha

=== Parte, cominicándole el incumplimiento y su intención j

[== de dar por terminado el Contrato al término del plazo
|j=== de «sesenta (60) Días, ano ser que dentro de este

p===—plazo-el-referido incumplimiento aka. subsanado, ====== |

Lua Si la ——FParte que recibe -- una notificación de,

bae te dicha Parte puede—referir- el asunto-a —arbitrajie-——
conforme a lo dispuesto en la cláusuta vigésimo —

pes=- primera y Cen tal caso el Contrato seguirá: vigente —

hasta que se expida el laudo arbitral correspondiente * ]

=== que declare su terminación. =======" A
=== El presente Contrato puede terminar con anterioridad |

=== al plazo de Vigencia del Contrato, por acuerdo expreso

de las Partes.

22. 2 a la terminación del Contrato cesarán totalmente todos

AA
===. los derechos y obligaciones de las Fartes,
se. especificados en el Contrato y se tendrá en

law consideración: econ

loss a) Que los derechos y las obligaciones de las Partes
s== derivados de este Contrato con anterioridad a dicha —

=== terminación sean respetados; yy =========mresse=ssssss

=== b) Que en caso de incumplimiento y responsabilidad

=== incurridos en fecha anterior a la terminación por

qm. cualquiera de las Partes de cualquiera de las
— TE ES |

| 8 ghligaciones estipuladas en el Contrato, éstas sean |

bsanadas por la Parte INFRACIOPA, salvo los casos

1] se resolverá de pleno derecho y sin previo

os casos siguientes: =====es==anss========

_el Contratista haya incumplido con

Lo | e== 22.3.2 En caso
| ) mes la ejecución del Programa  ——Mínimo de Trabajo A
| === garantizado, estipulado en el acápite 4.2 del presente
| |
| | === Contrato, —luego de haber hecho uso de las prórrogas —
l a —contempladas-en-los acápites 3.4 y 19.3 y- sujeto a lo —
1 ¿mes previsto en los acápites 4.3, 4.5, 19.1, 19.4 y 19.5 y

=== PL2.-

A E _5E_5 5 OO

| == 22.3.3 En caso de haber sido declarado en quiebra el

s== Contratista, o su casa mátriz en el territorio

nacionál o en el extranjero, salvo acuerdo contrario

¡sz= entre las Partes. ==esmm=inrsoorocoocireaaenerrceaones

| ¿= peras

ma

ER

22.4 El Contratista deberá cumplir Con bs disposiciones

DIECINUEVE MIL SETECIENTOS CUARENTA

N? 2446072

22.3.4 En caso que después de la Fecha de Suscripción
el Contratista no mantenga vigente la fianza bancaria
prevista en el acápite 3.2 conforme a lo dispuesto em
dicho acápite, o la garantía corporativa prevista en |

el acápite al conforme a lo allí dispuesto. ======="="

Ses==eeoceeese======

zen 3.6 AL SUEMEnO de la Vigencia del Contrato o. antes

por acuerdo entre las Partes. AE

sobre protección del medio ambiente. En - caso de

incumplimiento de las citadas disposiciones, el |

Ministerio de Energía y Minas-dictará las sanciones

pertinentes y podrá llegar hasta la terminación del |

Contrato. ==

22.5 A —la terminación —del Contrato, el - Cófitratista

—entregará-en—propiedad-a PERUÉETRO Sin carga hi costo
alguno—pare—éste, en buen —estado_de: conservación,

—artentaterto y CRiOnabión fo-)teiendoeñrionta el]

| == uso y desgaste normal todos ——tos——sampamentosy —

“edificaciones y A tn |

en el Area de Contrato y de ser el Ua8b; fuera de Z]
e |

ella, tales como bombas 6  inétalariones de

|
comunicación y energía utilizados 8 Empleados por €l

Contratista en las Operaciones bajo el Contrato que

sean de su propiedad, siempre que fueren cónexos y/o

accesorios exclusivamente a éstas. A la terminación del.

presente Contrato el E ESO aan devolverá a PERUPETRO

de

)

)
=== todo el Equipo Existente que no le haya devuelto hasta
=== ese momento. El Equipo Existente que sea devuelto a

== -PERUPETRO- —deberá estar en las mismas condiciones que

=== cuando fue entregado al Contratista, salvo el desgaste

== normal producido por el uso. =====ncas=s=======: ==

= En caso de haber una explotación paralela de

Hidrocarburos Líquidos, excepto Líquidos del Gas

=== Natural y Condensado, y de Gas Natural No Asociado, al

> luca Fmino del plazo establecido en el acápite 3.1 para

explotación de los Hidrocarburos Líquidos, Axa pao

$ E

del Gas Natural y Condensado, el Contratista

funcionamiento y teniendo en cuenta el

l=== desgayte normal producido por el uso _ adecuado, los

— sis.

| ¡mm campanén tos edifir aciones y demás instalaciones fijas
| z a e Ea ¿ae

¡=== tales como bombas e instalaciones de comunicación y

[=== energía localizados en el Area de Contrato utilizados

haa el Contrato gue sean de su propiedad siempre que-

l |
[ mm. fueren conexos y/o accesorios “exclusivamente con la 4
|
===. explotación de —los Hidrocarburos Líquidos, excepto

pa Líquidos - del -Gas Natural y Condensados y que no- sean
| == necesarios para la explotación del Gas "Natural Ho
| === Asociado y los bienes del Equipo Existente que reúnan
=== estas últimas dos caracteristicas. =========mecs==oeo=e
=== Queda expresamente establecido que, a la terminación

== del Contratos. el Contratista continuará con la

im=== propiedad y posesión de la planta eléctrica mencionada |

| mm “Durante el plazo establecido en el acápite 3.1 para la

DIECINUEVE MIL SETECIENTOS CUARENTIUNO

No 2446070

== en el literal N del acápite 4.2. Drrsencorooosaioseeo

=== explotación del Gas Natural, si PERUPETRO decide

levar. a cxDn po su cuenta y riesgo Ye explotación de

1
ss ql
|

los Hidrocarburos Líquidos, excepto Líquidos del. Gas

=== Natural y Condensado», al término del plazo establecido |

en el acápite 3. 1 para los Hidrocarburos Líquidos»

_excepto Líquidos del Gas Natural y Condensado, las

instalaciones fijas en el firea de Contrato o fuera _de

¡
|

| === ella de propiedad del Contratista que sean utilizados ]

1]
e Asociado que. también. seaninecesarios enla explotación —.|

fhe==- -de- Hidrocarburos Líquidos, excepto Liquidos del Gas:

== A PA

Hama — Fesponsa piridads serár ii apric cados a Ser vir ambas 4

_ por este para la explotación del: Gas _Natural__ No 1]

mes —Naturald —y Condensadoy- aún cuando-continuarán siendo de-—|

explotaci Snes mientras 189 explotación de Hidrocarburos, )

=== Liquidos, ExXtepto Tíquidos del Gas Natural y 5
-. .. . — = > |
=== Condensado por parte de PERUPETRO continúe. Al efecto |

¡22.6 si completado el ELPRANA Mínimo qe Trabajo estipulado

y === en el acápite 3.2 el Contratista justifica que >.

=== y antes de que PERUPETRO inicie la explotación de los

idrocarburos Líquidos, excepto Líquidos del Gas

ms Matural. y Condensado, las Partes celebrarán el acuerdo l

ia correspondientes. en el que se , preverána entre otras.

135 estipulaciones para evitar la interferencia mutua

1

=== en las Operaciones de pe una de Las Partes. sen

a )

==. económico continuar con las Operaciones bajo el
=== Contrato, €l Contratista solicitará a PERUPETRO la
=== terminación del Contrato. PINARES SS
22.7 El Contratista entregará a PERUPETRO al término de
pm este Contrato, toda la información técnica de todas
añ las Operaciones bajo el Contrato que aún no haya sido
=== entregada A PERUPETRO conforme a lo estipulado en la _

| === cláusula sexta de este Contrato. "=============s===="==

A ADICIONAL Ss=ensomoscnesanoneno clon n2n=2Ez2no
|

acuerdo a los dispositivos legales vigentes, el Contrato
-” |

di

egcritura pública que requiere la presente minuta. _no-

tán afextos al pago de tributo alguno. -==s==============-- É]
30 de Marzo de 1 e 3

p —por la Doctora Hilda GQuitlen de 3

inscrikta-en-el Colegio de Abogados de Lima bajo el 3

A 3

el Señor álberto Bruce Cáceres 4

67 THE MAPLE GAS CORPORATION DEL PERU, SUCURSAL PERUANA. A 3

Los señores Rex Y. Canon y Gonzalo Rodriguez Rivera. ===

E RESOURCES "CORPORATION el señor Jack W. Hanks ===
ANEXO "A” A nl

se==m===

ECETIA

UBICACION =======
El Lote 31-C se encuentra ubicado en la Provincia Fadre

Abad de la Seostn Ucayali, zona de la Selwa Central del.

Pera e está delimitado como se demuestra en el Plano (Anexo

"pu) conforme a la siguiente descripción 2

AA

AR ono

PUNTO DE REFERENCIA ======
DR LS A LS IA A A e

No 2446668

El Punto de Referencia es el punto por Rastreo de Satélite

TA Sat. San Francisco O (P.R.). ========:

PUNTO DE PARTIDA HITMAN
'

pei Punto de Referencia (P.R.) 6 P.V.S. San Francisco se

¡miden 494,993.182 mts. hacia el Sur y luego 19,391. 033 ps

hacia el Este hasta encontrar el punto (9) que es el Punto

de Partida (P.P.) del Perímetro del Lota A |
DGETA E —

¡CONFORMACION DEL LOTE. ek f

pesde este punto (9) se miden 9,000 m.

te en línea recta 7

¡con Azimut de ?0*00'00" hasta llegar al punto (10). =======
| |
[Desde el punto- (10) se miden 8,000 m, Sur.en línea recta |

lcon-Azimut-de 18020000" hastá ilegar-al punto (19). ===="=__ |

¡Desde el punto (19) —se-—miden—1:200-m. Deste-en-láínea— recta
|

Icon Azimut de-270*00:00%—hasta Hegar-al—punto-(18).=======-—
'Desde este punto (18)—se miden 1,500-m.—Sur-en—tínea—

¡con Azimut de 180*00"00" hasta Llegar al pumto(21)

¡Desde este punto (21) 86 miden 1,000 a, Oeste en linea

lrecta con Azimut de 270%00"00" hasta llegar al punto (20). o.
|

Desde este punto (20) se miden 3,500 m. Sur en línea recta ==]

¡con Azimut de 180*00'00" hasta llegar al punto (32). ====== |
[Desde este punto (32) se miden 2,000 m. Oeste en línea

¡recta con Azimut de 27000" 20" hasta llegar al punto (3D.

¡Desde el punto (31) se miden 5,000 Mm. Sur en línea recta

con Azimut de 180*00*00" hasta llegar al punto (34). ======

ende este punto 3) se , miden 3,000 m. Deste en línea

recta con Ázimut de 270*00* 00" hasta Bar al punto (33).
Desde este punto (33) se miden 3,000 m. Sur en línea recta

¡con Azimut de 180%*00'00” hasta llegar al punto (38). ia j

Desde este punto (38) se miden 4,800 m. Oeste en línea
recta con fAzimut de 270%00'00” hasta llegar al punto (37).
¡Desde este punto (37) se miden 9,800 m. Norte en línea
¡recta con Aázimut de 9*00:00* hasta llegar al punto (29). ==
Desde este punto (29) se miden 3,000 m. Este en línea recta
con Azimut qe 90*00* 00" hasta llegar al punto (30). =======
"Desde este punto (30) se miden 11,200 m. Norte en línea

ta con Azimut desd 00-00" 00” hasta llegar al punto (9) 6

—es la Provisional La Canoa de 1956

£Venezue ED __ 5 DEE E O mm

¡coordenadas geográfidas o con tas Distancias, Áreas y

adas U.T.M. serán consideradas

¡Colindancias

Sacaron

¡For el Norte con el Lote 31, por el Este, Qeste y Sur con

Tel Lote 31-A. ==esmmsmsroesoosssss=:

neronmnosenso
== RELACION DE COORDENADAS DEL PERIMETRO DEL LOTE 31 ==
Punto Coordenadas Coordenadas

| Beográficas ] Plantas U.T.M.

PVS San Francisco 07255" 07"050 Lata 59'124,661.232 m. H.

(PRe Y 75*27"12"711 Long. O — 450,008.905 m. E

[9.6 6 (FP. nl 0819” 32"719 Lat. 5 9'079,668.049 m. N

tias-de-las coordenadas UTM. con las -—

4

td

DIECINUEVE MIL SELELLENILO vue

No 2446066

came=  785*16"40"411 Long. 0 467,400.000 m. E | |
Liz  08r19 32"895 Lat. S 9"079,668.049 m. N ¡
Cua ame11 a6"i74 Long. O 478,400.000 m. E |

sa=== O8*23'53"397 Lat. S 9'071,668.050 m. M

am 7511 -a6"304 Long. 0 478.400.000 m. E

|
|

amm 08923" 53"377 Lata 5 $: 071,668. 050 A.

—7RrAZU2O "OS LOna»: o 477» 200. 000 me. E

lzl

4

=== 08924'42"222 Lat. S 90705 ,168. 030 ha

A]
5. HA  73r12*29"569 Long- o 477 ,200.000 m. E | )
N

08*24'42"204 Lat. s %'070,169.050 Mm.

476.200.000 m. E

er29010 )
E S====——7S*I5TAT"936 Long: 07 871,200.000— E
36 08930 "56"574 Lat. S 90587668050 mn A
e

37 a=== 08*30 56459 Lat. $ 9"058,668.050 m.N — —

o a 18 19"025 Long. O  466,400.000 m.E
29 ===  0OB*2RA'37"348 Lat. $ 9'068,468.050 m-N
Za are 18"774 Long. O 466,400.000m.E |
30 08*25"37"421 Lat. S 7"068,468.030m-N i

7816" 40"670 Long. o 969,400. ¿000m. E

El área descrita en este anexo y que se muestra en el anexo
*g”, ubicada en la Selva Central del Perús definida como
lote 31-€, tiene una extensión de 16.630.000 hectáreas,
dentro de la cual el Contratista ejecutará el presente
Con tratO. SETTER naa

H -
seoocspreens:

ANEXO "B" =ncs=smcmossoasooorsammaa

ao======== MAPA DEL AREA DE CONTRATO======"0=====
S asias h ' Ñ

e aa LOTE 310 =omoeasesesas=s====="

E | mismo que debidamente firmado por las partes se anexa

dla presente Escritura Pública. =======

Dé nuestrá consideración: ==eacacancmamcinrancsnnaees:

1]
|
1]
b

Por la presente, nosotros Banco »......o.. nos constituimos
en fiadores solidarios de The Maple Gas Corporation : del
Peru, Sucursal Peruana, en adelante llamada el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, hasta
por el importe de US$ 1'550,000 (Un «millón quinientos
¡ cincuenta mil Dólares) a fin de garantizar el fiel

cumplimiento de las obligaciones del Programa Mínimo de

l Trabajo del Contratista contenidas en el acápite 4.2 de la

a ;
) E mapa del fArea de Contrato > Lote 31-C que delimita

ea del presente Contrato de Servicios de Hidrocarburos |

DIECINUEVE MIL SETECIENTOS CUARENTICUATRO

No 2446064

cláusula cuarta del Contrato de Licencia para la
Explotación de Hidrocarburos, Lote 3Ji-C suscrito con
| PERUPETRO (en adelante llamado Contrato). =======s======"=
1 La obligación que asume el Banco eanvsanacaso Lado Axe
¡| presente fianza se limita a pagar a PERUPETRO la suma
requerida en su solicitud de pago, siempre y _ Cuando no
¡exceda el importe vigente de la fianza en la fecha que se
lefectie la solicitud de pago. El importe vigente de la
¡fianza se entenderá el que resulte después de deducir del

-dmporte original —el-—monto. _ de las autorizaciones de.

¡reducción expedidas por PERUPETRO y recibidas porel —Banco- |
pde- acuerdo a lo establecido-en el-apartado-4- de la presente

Í hrianza: emo

1. Esta Fianza se solidaria, sin beneficio de —excusión,
irrevocable, incondicional y de “Fealización automática,

pagadera a la. presentación dentro del plazo de vigencia de

la A de una cárta notarial dirigida por PERUPETRO al

| Banco innna . solicitando ndo el pago de una súma no. mayor al

] importe entonces vigente de la fianza, declarando que el

Contratista no ha cumplido con las obligaciones del

| referido Erbjrana Mínimo de Trabajo bajo el Contrato y

acompañando a dicha. cartas Como ínico recaudo y

justificación, una copia certificada notarialmente de la

carta notarial dirigida. por PERUPETRO al Contratista

notificándole su intención de hacer efectiva la fianza

dicha carta notarial de PERUPETRO al Contratista deberá
haber sido entregada a éste por lo menos treinta (30) Días

calendario antes de la fecha en que PERUPETRO presente _la

reclamación de pago del Banco. =
2. El importe de la presente fianza quedará reducido cada
vez que el Banco ....... reciba del Contratista una carta
con la aprobación de PERUPETRO indicando que el Contratista
há cumplido con ejecutar una determinada porción del
referido Programa Mínimo de Trabajo. _============mmnnme

Las montos. a reducirse. serán 1. RSSPTETTEneoneloosseseo===

a) el trabajo del acápite 4.2, lit. A. 2uUs$ 70,000
) r-el- trabajo-del acápite-4.24 lit. Ba. -——-2US$- 10,000-——--
“y

el trabajo-del-acápite-4:2, Lit D—2198$-——70,000-——-

el trabajo del acápite 4.2, Hit d—1US$--—-70,000
abajo del acápite 422; 1it. Es —1US$ 70,000
trabhjo del stápite 42, 11t: F. TUSF 130,000"
y) Por kl trabajoWel acápite 422, 11t. 6. US$ 1405000
hy jo deX acápite 3.2, lit. Ha,T. US$ 20,000
i) Por el tribajo del Acápite 4.2, lit. K. 2US$ 20,000
5) Por el trabajo del acápite 4.2. lit. L.  1US$ 70,000

3 Por el trabajo del acápite 4.2, lit. M.  2US$ 200,000

1) Por el trabajo del acápite 4.2, lit. Ma US$ 500,000

m) For el trabajo del acápite 4.2, lit. 0. US$ 150,000 E
PL Á z SEE =

n) For el trabajo del acápite 4.2, lit. P. US$ 10,000

0) Por el trabajo del acápite 4.2, lit. Q..,K. US$ 10,000
3. El Contratista presentará las solicitudes de reducción
ax PERUPETRO quién, conforme a lo estipulado en el Contrato,

las deberá autorizar en forma expresa y por escrito en el

plazo establecido en el acápite 3.2 del Contrato,

entregando dicha autorización al Contratista. Dicha

autorización deberá “indicar el_ monto de la reducción a

DIECINUEVE MIL SETECIENTOS CUARENTICINCO

No 2446062

efectuarse de acuerdo a llo: establecido en el nuneral

ATI

anterior.
A. Contra presentación al Banco »..... por el Contratista

de la autorización de PERUPETRO a que se refiere el párrafo

anterior», el Banco »..... procederá inmediatamente a

l considerar reducido el importe de la fianza en el

monto
correspondiente y comunicará por escrito a PERUPETRO tal
| circunstancia. No será necesaria la emisión de un nuevo

' documento de fianza por el monto reducido y el original se

pe La presente fianza expirará a más tardar a los

veinticuatro (24) Meses y treinta (30) Días Utiles contados

| a partir-de- la fecha de la presente fianza, 0-sea el 2..ooos

Aa menos que-con-—arterioridad a esa fecha-el BanCco-—.o...-
reciba una carta de PERUPETRO Tiberando-al--Banco———«—«—«—
¿y at Contratista de toda responsabilidad bajo la presente —

Pranza ;

ñ cuyo caso la presente Tianras era cancelada en

)

E la fecha de la mencionada carta de PERU PETRO. ======
E Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés equivalente

al interés autorizado por el Banco Central de Reserva del

| Peri para las operaciones activas de las instituciones del
sistema fianciero, más gastos en los porcentajes que tengan
ustedes vigentes. Los intereses y gastos serán calculados

a partir de la fecha del requerimiento notarial antes

SSTEPARICICANANAAA ANTES

referido.
A partir de la fecha de la expiración a cancelación no se

| podrá presentar reclamo alguno por la presente fianza y el
Banco .....- y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza.

UNEN

ftentamente, ===mu=mm==
A A
manoseo ANEXO "PD" meemmmssscoermerooorome os

¡a

Hao GARANT IA CORPORATIVA ===:

Señores ==asasmsconcncosarooosesseoccocornmonceeeosooeness

PERUPETRO S.ñs A a

E

3

có 3 la presente, MAPLE RESOURCES — CORPORATION, garantiza

cada  unox de los amas -anuales —de—trabajo para la

realización ide las — ciones, según Contrato que ha —
celebrado dichkx empresa —PERUPETRO para el- lote 31-C.

E Pa garantía subsistirá mientras sean exigibles las
referidas obligaciones de The Maple Gas Corporation del
Perú, Sucursal Peruana, derivadas del Contrato. Para los
efectos de esta garantia MAPLE RESOURCES CORPORATION, se
somete a las leyes de la República del Ferú, renuncia a
toda reclamación diplomática y se somete al procedimiento
para solución de controversias establecido en la cláusula

ARS

vigésimo primera del Contrato. =

Atentamente,

e toa!

Ra

1
4
1

 SIECIMUEVE MIL SEMECIENTOS CUARENY L5s51o

No 2446060

a ANO A e

=== MODELO DE CARTA DE REDUCCION DE FIANZA BANCARIA ===

conrroseoeoseoeee=s========= San Isidro, de de 199

¡ (Nombre y Dirección del Kanco Emisor) =========res=ees====
Estimados señores: e

De conformidad con 1

os términos de la Carta Fianza Bancaria

NO ,.. emitida por su Banco a favor de PERUPETRO S.A.» el

monto de dicha fianza se reduce, en el monto de US$  ......

| aseanes

| aten tamente, ============sse==s== a nocda iniaiaiatonialaiapinaa

e ——__--_ _—__—————

31-C. ==

A) DEFINICION DE TERMINOS suss=nanoo=:

TORRENTE PNTE

Aforo

La determinación de la cantidad de Hidrocarburos Líquidos

mediante mediciones efectuadas en tanques fijos calibrados

len los que se almacena temporalmente los Hidrocarburos

Líquidos. ==== PLENA

Medición Automática ======""===

DOLARES DE LOS ESTADOS UNIDOS DE AMERICA). SOSPRETE

se — DE HIDROCARBUROS DEL LOTE SIC. ESSS==S==S>

| THE MAPLE GAS CORPORATION DEL PERU, s=enemppesssmsmeseoe=o

| Aprobado a los... días -del A E
PERUPETRO BARRE A A
POr aan A
A —

PROCEDIMIENTO DE MEDICION, FISCALIZACIÓN Y CONTROL DE CALIDAD 1

Este anexo contiene Tas normas para medir, fiscalizar y 3

ESSE

)
La determinación de la cantidad de Hidrocarburos Líquidos
mediante mediciones registradas por equipos de
desplazamiento calibrados y probados de conformidad con los
lineamientos establecidos por la AFI que ocurren cuando los

Hidrocarburos Líquidos fluyen a través del equipo de

medición. ==========2 PP”

DUDAR

Muestra ======="ese====:

DETECTAN SAA

Un volumen representativo de Hidrocarburos Fiscalizados

)recolectados por el equipo de-muestreo instalado. y—aoperado
(-]

de eBrtormidad con los Lineamientos de ARI. ===============--

sube

sedifto base y agua contenidos en los Hidrocarburos”

ra Medición y Fiscalización ==========

La mediciódp y Fi ación de los Hidrocarburos Líquidos

que provien!

“del Lo e 310 debe realizarse “mediante
edición “autohática en dos Puntos de Fiscalización de la

Producción al momento de la transferencia de los

Hidrocarburos Líquidos. El Contratista y PERUPETRO

il acuerdan que el Contratista instalará equipo de Medición

Automática con anterioridad a la Fecha de Inicio de la
Extracción Comercial. A a
La cantidad de Hidrocarburos Líquidos Fiscalizados será
registrada __ en las boletas 0 cuadros de medición
correspondientes en cualquier momento _en que los
Hidrocarburos Líquidos sean transferidos a través de los

Puntos de Fiscalización de la Producción.

AAA

DIECINUEVE MIL SETECIENTOS CUARENTISIETE

No 2446058

¡Cuando se utilice sistemas de Medición Automática, deben
lestar equipados con una impresora de boletas de medición 0
[aparato de registro de cuadros que proporcione por escrito

lun registro diario de los vokímenes de Hidrocarburos

| Líquidos Fiscalizados. ========scassersessesen=e==:

la aquipos de hedición Automática deve ser probado Y

pe .

| calibrado una am vez al Mes como mínimo de conformidad con

105 lineamientos _de API y puede ser verificado

| periódicamente a a solicitud de cual

ra de las Partes.

(B.2 Control de Calidad a iii

Los Hidrocarburos Líquidos Fiscalizados medidos en un Punto

ide Fiscalización. de la Producción, con: contendrán no más de

| eero coma seis porciento (0,6%) de BS8d,. La temperatura
de- dichos Hidrocarburos Líquidos no será mayor —a—ciento
cuarenta grados Fahrenheit (140%F) » ESTU
Hkas Partes acuerdan-que-cualquiera de-das—especificaciones
tarriba mencionadas pueden 5er modifitadas debido a — razones
Hetéenicas por mutuo acuerdo entre —ambas Partes. ======"=
¡Para — comprobar “1as especificaciones — — indicadas
anteriormente, el contratista iñstalara un equipo qe 7
[| muestreo inmediatamente aguas abajo del equipo de Medición
¡Automática para obtener Muestras FEPTERV. de los
| Hidrocarburos Líquidos que se miden. El Contratista Y
| PERUPETRO acuerdan que el Contratista instalará equipo de

muestreo con anterioridad a la Fecha de Inicio de la

Extracción Comercial. ===="===

Periódicamente ad solicitud, pero par lo menos una vez al

Mes, el Contratista tomará un mínimo de tres (3) muestras j

de Hidrocarburos Líquidos Fiscalizados. Cada Muestra será
sellada al momento de ser tomada. lina Muestra será tomada y
analizada por PERUPETRO si elije determinar la composición
y calidad de los Hidrocarburos Líquidos, y la tercera
Muestra será almacenada por un período minimo de noventa
(90) Días a partir del Día en que la Muestra fue tomada.

En caso que surja una controversia o desacuerdo entre

EERUEETRO y el Contratista como resultado de una

SR de la composición y calidad de los
| E
| £

o e o E E NE

tercera

boina

no haber ninguna discrepancia o desacuerdo com

"á—al período de noventa (720) Días «a

(que la Muestra fue tomada. ======="==
E) -GAS NATURAL ===: A E E 5000 yyD0
Lezg- Procediaieñto para lición y Fiscalización =====

La medición y fiscalización del Gas Natural producido en el

¡[Lote 31-C debe realizarse diariamente en los Puntos de

Fiscalización de la Producción establecidos en el Contrato.
El Contratista instalará, operará y mantendrá el, equipo de
medición. ========ceneseceronosenerccorceroreomeme=n. pen
" Los Puntos de Fiscalización de la Producción deben incluir
equipo moderno diseñado * instalado de conformidad con las

especificaciones de API y ASTM para 3 ==mmmssrersesocansss

-= Medir continuamente el flujo de gas con un medidor de

DIECINUEVE MIL SETECIENTOS CUARENTIOCHO

No 2446056

orificio. ======assepssssarnaseooonooooeoneoemes:

=- Tomar Muestras del Gas Natural proporcionalmente a los

regímenes de flujo. ==e======s===nnresomes===

¡ La unidad de medida será mil (1,000) Bso cúbicos de gas a

sesenta (602F) grados Fahrantest y una presión base de

14.65 psia. ==========x=x=

¡Los volLímenes de gas medidos serán computados mediante la

integración de las cartas de registro al final de cada Mes

; contable de conformidad Jj con las especificaciones de The

_fmerican Petroleum Institute's Commitee on Petroleum

Measurement and Commitee on Natural Gas Fluid Measurement.

T

cambiarán la carta de registro sobre la cual se registran.
los volúmenes —diarios. -—El- Contratista. notificará ——a
PERUPETRO-—sobre-la-programación del <cambio-de —carta —para —

pque nombre —un —representante que- se —encuentre presente

Pasi lo considera pertinente. DAA

Hpentro de los veinte (20) Dias siguientes al fin del Mes
¡Ccslendario, el Contratista completará la integración de las —
| cartas de registro y el cómputo de los volímenes de gas que

Cueron medídos en los Puntos de Fiscalizaci

producción para dicho nes. En ese momento y si así se

Í solicitas el Contratista entregará las cartas originales al
comprador del gas para que el comprador pueda AuUtar las

cartas. Al momento de devolver las cartas er comprador al

Contratista, el Contratista entregará las cartas originales
S

¡ a PERUPETRO para que PERUPETRO las audite. Una vez Que

| Representantes debidamente autorizados del Contratista.

durante dicha operación y firme y certifique las cartas sí !
todas las partes han auditado las cartas serán devueltas al
Contratista quien las guardará por un período mínimo de dos

(2) años contados a partir del final del Mes calendario en

que los volímenes de gas fueron medidos, ============"rrmm=
El equipo de registro de mediciones será probado una vez al

Mes como mínimo y comprobados periódicamente a solicitud de

las Partes. USE scrrrneeon

El Contratista calibrará el equipo de medición como mínimo
y Una vez cada trimestre o a solicitud de PERUPETRO si asá lo |
eyera conveniente cuando ocurra una diferencia de lectura
j dE y dos por ciento (2%) —o más entre el medidor del
dotratista y-el-medidor-de-contraste de PERUPETRO; —y si

io tomará —las medidas convenientes para

uipo de corformidad con los lineamientos

0 E Y Er sta notificará a PERUPETRO con tiempo

que este pueda contar con un

representante durante Nel proceso de calibración y lo.

conveniente. ======asmesceomames

dos por ciento (2%

o más, dos registros serán corregidos

proporcionalmente a dicha inexactitud, por un período que

sea exactamente conacido y aceptado de mutuo acuerdo. En
caso de que dicho período no sea exactamente conocido y

| aceptado por ambas partes, entonces la corrección se hará

| por -1a2' mitad del tiempo que haya transcurrido desde la PP.

última fecha de calibración.

A re

2
Ll

Si_ por cúsiquier motivo, el equipo de medición se

— encontrara fuera de servicio y/o no pudiera ser reparado, y |

DIECINUEVE MIL SETECIENTOS CUARENTINUEVE

No 2446054

por lo tanto la cantidad de Gas Natural medido no puede ser
lestimada O computada de las lecturas hasta ese momento, los
voLtmenes de Gas Natural medidos durante el periodo en que

dicho equipo de medición se encuentra fuera de servicio y/o
ho pú ser reparados serán da aceptados por las
Partes, tomando como base la mejor información disponible Ed
htilizando alguno de los siguientes métodos 5 =============
ja. . Uso del registro del medidor de contraste o de

cuajguler equipo de control de medición, yal instalado, cuyo

hara de exactitud de re

tro sea suficiente. ==========E

be — Cálculo de los: volúmenes medidos, tomando como base
las mediciones previas bajo-condiciones similares,--en—el-—

momento —en-—que —el-—equipo de —medición —registraba—<on-—-—

El Contratista y PERUPETRO acordarán mouarerte sobre las

¡especificaciones — a sér usadas pará €l Gas Natural en el

eme

momento en que la calidad sea conocida. =========

Periódicamente a solicitud, pero par la menos una vez al

Mes, el Contratista tomará un mínimo de tres (3) Muestras

(del Gas Natural Fiscalizado. Cada Muestra será sellada al
Íinonento de tomarse. Una Muestra será tomada y analizada por

¡el Contratista para determinar la SORRBRL CIÓN y calidad del

Gas Nátural, de acuerdo al Anexo 1, una Muestra será tomada

y AR por el comprador del Gas Hatacal SE EE lo

desea para determinar la composición y calidad del Gas

Natural, y la tercera Muestra será almacenada por un

¡período de noventa (90) Días a partir del Día en que las
Muestras fueron tomadas. ========moze=:
Por mituo acuerdo ambas Partes deberán seleccionar un único
laboratorio confiable para que efectúe el análisis por

PE E EEE

separado de las dos (2) Muestras. >

En caso de controversia O desacuerdo entre el comprador del
Gas Natural y el Contratista como resultado de una
discrepancia en la composición y calidad del Gas Natural,
el asunto será sometido a la Universidad Nacional. de
y neenieriay u otra parte acordada de mutuo acuerdo, junto
con la tercera Muestra para su recomendación. =========mmse
En so de no surgir controversia o desacuerdo con relación

composición y calidad del Gas Natural, entonces el

control ge Hidrocarburos del Lote  31-C

¡establecidos nexo, seguirán los lineamientos

¡Cualquiera de los métodos, procedimientos y o

especificaciones de este anexa "E" pueden ser cambiados O
Imodificados por mutuo acuerdo entre las Fartes. =======m==.
For cuenta y riesgo propio PERUFETRO podrá instalar un
equipo adicional de medición y muestreo en los Puntos de

Fiscalización de la Producción con el fin de verificar las

DIECINUEVE MIL SETECIENTOS CINCUENTA

No 2446052

¡ FECHA MUESTREO

FECHA ANALISIS so===== = 2

PROCEDENCIA DE MUESTRA === ===== :===== ==

sm======: (3 =urmemasoss=s=

|| amaneceres 109 ememmmmrrceseoossseess==

Earn NnCA. mms )

EZ S
A
cananea COR
O (yq 7$EETO A
¡EEOOOEOE CE ueve*-P PA gg Egg Dg AS

PA)

¡"PODER CALORIFICO BRUTO CBTULPO)S => “=
GRAVEDAD ESPECIFICA= <= ==

summmceceraecesorasess ANEXO "FF" =========="== A

EQUIPOS, INSTALACIONES Y POZOS EXISTENTES EN EL AREA DE

POZO 31-33-1X =
== 1255 PIES DE CASING DE 10-3/4 PULGADAS DE DIAMETROS |

TIPO 155, 40.5 LB/PIES.===

Ea

PIES DE CASING DE 7-5/8 PULGADAS DE DIAMETRO,

TIFO H80, 26.4 LE/PIES.

CREARA

PIES DE CASIRG DE 5 PULGADAS DE DIAMETRO, TIPO

N80, 1% LE/PIES.

PIES DE TUBERIA DE 2-7/8 PULGADAS DE DIAMETRO.:=
CABEZAL DE POZO COMPLETO. suesemesss======
POZO 31-33-2X eoceonmareereen
PIES DE CASING DE 13-3/8 PULGADAS DE DIAMETRO,

ams

PIES -DE-CASING-DE—9-5/8-——PULGADAS-DE—DIAMETRO ,

TIPO N80, -90-— LBYPIES. vormmaraaaamanammcsmse

A EE _ __ _ A ÁS

IBERIA DE 2-7/8 PULGADAS DE DIAMETRO,

<S LR/PIES. =ens=semssiisssoci=====

— PACHER DE BAYER DE 7 PULGADAS DE DIAMETRO, TIFO

*5" HYDROPACKER aaron
CABEZAL DE POZO COMPLETO. enooooacameenos
EOZO Di-33-3X =====
FIES DE CASING DE 13-3/8 PULGADAS DE DIAMETRO,

hs

EEE

TIPO H90, 48 LB/PIES. =====m===:

cum

FIES DE CASING DÉ 7 PULGADAS DE DIAMETRO, TIPO

80, 22 LE/PIES.======:
FIES DE TUBERIA DE 3-1/2 PULGADAS DE DIAMETRO ,

TIPO N90, 79.3 LE/PIES. ==

FACKER DE BAKER DE 2 PULGADAS DE DIAMETRO, TIPO

DDR", ===:

DIECINUEVE MIL SETECIENTOS CINCUENTIUNO

No 2446101

===:

1 CABEZAL DE POZO COMPLETO. ====9========

EEES YA po +

can

2=e== 1399 PIES DE CASING DE 13-3/8 PULGADAS DE DIAMETRO ,

DEE

AA TIPO H40, 48 LE/PIES. =="

zecs= 5464 PIES DE CASING DE 9-5/8 PULGADAS DE DIAMETRO ,

1]

mm

Nao, 40 LB/PIES. ====

DE CASIMG DE 7 PULGADAS DE DIAMETRO, TIPO

| sammmase== 80, 29 LB/PIES. ===

IMITA
. 7

OTRO_INMN SERTO  iniiniaiaicliaaacinciainical

|
4
RICARDO FERNANDINI BARREDA ABOGADO NOTARIO DE ESTA CAPITAL |

y |
+

| CERTIFICO:

e ilaaimded

| QUE HE TENIDO LA. VISTA EL. DOCUMENTO. DE - ACUERDO DE:

DIRECTORIO DE. PERUPETRO S.A. CUYO TENOR -ES-COMO SIGUE2.-

|

NN A —

Qro ACUERDO -DE DIRECTORIO =p

Fongo en su conocimiento que en Sesión NO 03-94 del dia 11

de Febrero de 1994, el Directorio 2 Sao nos
Vistos los proyectos contractuales de Licencia para la
Explotación de Hidrocarburos en los Lotes 31-B, 31D y 31-C
en la selva Central del Perú, negociados entre PERUPETRO
S.A. y The Maple Bas Corporation del Perú, Sucursal
Feruana, con el voto favorable de los señores Directores

presentesz Ys =

Considerando ;

Que, mediante Aerérdo de Directorio NO D/012-93 de fecha 16
de Diciembre de-'1993, el Directorio de PERUPETRO S.A.
aprobó los Proyectos de Contratos de Servicios por
Hidrocarburos en la selva sobre los mismo Lotes 31-E, 31D

y SiC a suscribirse con The Maple Gas Corporation del

Perú, Sucursal Peruana, elevándolos posteriormente al

Ministerio de Energía y Minas y de Economía y Finanzas» Í
para el trámite de aprobación que establece la Ley. o ,

) Que, el Ministerio de Economía y Finanzas, mediante Informe

NS 011-94-EF/66.11 de fecha 19 de Enero de 1994, precisas —;
, 1
gue matias entrado en vigencia a. partir del 01 de Enero de
( s |
DUeYo régimen legal-tributario, —y—habiéndose- Al

O A a
Sucursal Peruana, han acordado como resultado de la

[negociación la adecuación de los referidos Contratos al |
[ nuevo régimen legal Aributario,. así como a la Ley M2 26221» y
¡bajo la modalidad de Contrato de Licencia. arnreronesss===

Que, el artículo 102 de la Ley N2 26221, Ley Orgánica de

Hitrocarburos, establece que las actividades de exploración

7 explotación de Hidrocarburos, pueden realizarse bajo la

+orma contractual de un Contrato de Licencia - entre otras 1

- y por el cual, el Contratista obtiene la autorización de

explorar y explotar o explotar hidrocarburos en el área del

. Contrato y PERUPETRO S.A., transfiere el derecho de

propiedad de los Hidrocarburos extraidos al Contratista,

quien debe pagar tina regalía al Estado. ===

Que, en consecuencia, es necesario dejar sin EEEGEO el

Acuerdo de Directorio NS D/012-93 de fecha 16 de Diciembre. |

de 1993 y aprobar los proyectos contractuales sustentados
por la Comisión negociadora. =========anmenecacolno==es===
Con el NS D/009-94 ACORDO 1 ===
1.-. Dejar sin efecto el Acuerdo NO. D/012-93 de fecha 16 de

» Diciembre de 1223, adoptado en la Sesión NS 03-93.====

2.- Aprobar los Proyectos de Contratos de Licencia para la |

Espisración. de Hidrocarturos. en-los Lotes 31-B, 31- oy |

314 en la Selva Central del Perú —«negociados entre-—-

PERUPETRO S.A. y The —Maple Gas Corporation 200 ERA]

Sucursal Peruana.

3.- (Instruir 3 la Administración, para que efectúe los —

trámites necesarios para la expedición del Detreto —
Supremo aprobatorio de los - Proyectos Contractuales
mencionados en el numeral precedente. ======a======= |

4.- Autorizar al Señor Presidente del Directorio, a

suscribir la Minuta y Escritura Pública ¡
correspondientes una vez expedido el Decreto Supremo a “

que se refiere el numeral 3 del presente —ficuerdo. |

5.- Exonerar el presente Acuerdo del trámite de lectura : y

aprobación. ==" |

Lo que transcribo a usted para su cumplimiento y demás

fines. =====iascancosnsreocooemes=s:

Lima» 14 de Febrero de 1994, ===

—|

OI

Dos firmas ilegibles. “===

ASI CONSTA DEL DOCUMENTO QUE HE TENIDO A LA VISTA ======

FIRMADO RICARDO FERNANDINI BARREDA NOTARIO DE LIMA. ===

sms

| RICARDO FERNANDINI BARREDA se NOTARIO MaS GAL DE ESTA CAPITAL,

CERTIFICO+ =

pan HE TENIDO A LA VISTA EL TESTIMONIO DE | LA ESCRITURA

| ES CORPORATION DEL PERU ¡SUCURSAL. PERUANA" QUE OTORGA: THE_

MAPLE GAS CORPORATION | DEL PERU LTD. DE FECHA - DOS "y

auores===s===o> INSERTOS a

|
|
1
|

¡gevienene D DE 19931 ANTE EL MOTARIG Dr. BECABDO FERNANDINI

Pi

BARREDA, NOTARIO DE LIMA. =

CC OMPARECE 1 DON GONZALO GUILLERMO JOBE RODRIGUEZ

RIVERA. DE NACIONALIDAD PERUANA, VECINO DE ESTA CIUDAD,

DE ESTADO cIviL CASADO, AEOGADO, DEBIDAMENTE. IDENTIFICADO

CON LIBRETA MILITAR NUMERO: 2193152590, CON LIBRETA

, CUYAS FARTES PERTIMENTES A CONTINUACION |
Mr A

DIECINUEVE MIL SETECIENTOS CINCUENTITRES

No 2446105

ELECTORAL NUMERO: 08785922, SUFRAGANTE ELECTORAL. =========

? DOMICILIADO EN JACINTO LARA 157 DEPARTAMENTO 2D. id
| QUIEN PROCEDE EM MOMBRE Y REPRESENTACION DE THE MAPLE ! BAS
| CORPORATION DEL PERU OLTD., DEKIDAMENTE AUTORIZADO  SEGUM
| COMPROBANTE QUE SE INSERTA EN LA PRESENTE. ========a====== 1
| DOY FE DE HABER IDENTIFICADO AL  COMPARECIENTE Y QUE
| PROCEDE CON CAPACIDAD, LIBERTAD Y COMOCIMIENTO BASTANTE ]
"DEL ACTO QUE REALIZA, QUE ES HABIL EN EL IDIOMA CASTELLANO, )
Y ME ENTREGA UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA |
PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA, Lá |

MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES 4

|
| EL SIGUIENTE: ====srrrzerromones capo r sorna cerraran.

om 1 NU-TA .- SEMOR-NOTARIO DOCTOR —RICARDO —FERNANDINI-—

- BARREDA. ==: arre

SIRVASE USTED —EXTEMDER— EM SU REGISTRO —DE ESCRITURAS ——
F PUBLICAS, UNA DE CONSTITUCION DE SUCURSAL “QUE OTORGA — sd

GONZALO GUILLERMO JOSE RODRIGUEZ RIVERA; CON LIBRETA )
l ELECTORAL. NUMERO: 08785922, AUTORIZADO SEGUN COMPROBANTE

QUE SE INSERTA; EN LOS TERMINOS SIGUIENTES: =============="".

PORIMER O0.- POR ESTA MINUTA SE CONSTI EN El PERU

LA SUCURSAL DE LA SOCIEDAD DENOMINADA "THE MAPLE BAS

CORPORATION DEL PERU LTD.", LA MISMA QUE SE CONSTITUYO Y

EXISTE AL AMPARO DE LAS LEYES DE LAS ISLAS. VIRGENES

ERITANICAS, CON DOMICILIO EN CITCO BUILDING, WICKHAMS CAY,

P. 0. KOX 662, ROAD TOWN, TORTOLA, ISLAS VIRGENES BRITANICAS

s E UND O0D.- LA SUCURSAL SE DENOMINA " THE MAPLE cms
|

CORPORATION DEL PERU, SUCURSAL PERUANA" Y SE CONSTITUYE

ACUERDO A LOS SIGUIENTES INSTRUMENTOS: ind

1) ACUERDO APROBADO POR LOS DIRECTORES SIN CONVOCATORIA A
SESION DEL 10 DE MAYO DE 1993. ====sesmunsmasocesssasss===e
2) ACUERDO APROBADO POR LOS DIRECTORES SIN CONVOCATORIA A

o SESION DE DIRECTORIO DEL. 03 DE SETIEMBRE DE 1993 EN LA

QUE SE ACUERDA: =======

CELEBRACION DE _ CONTRATOS CON PETROLEOS DEL PERU

TOS DE ESTABILIDAD JURIDICA COM EL ESTADO |

|

PODOLARES AMERICANOS) A LA SUCURSAL.=====

r NOMBRAR A REX W. CAMON COMO GERENTE GENERAL. DE LA SUCURSAL,

Sa ae

CON LOS PODERES SEÑALADOS EN EL ACUERDO. ====:

asco
OTORGAR FODERES EN FAVOR DE DON JACK W. HANKS, REX W. CANON

Y CARLOS DE LA GUERRA SISON EN LA FORMA DESCRITA EN EL

RETA rr ARANA EAN AA

_ AGREGUE USTED SEÑOR di LO DE LEY, INSERTE. LA

TRADULCION OFICIAL DE Los DOCUMENTOS REFERIDOS EN EL

TERMINO SEGUNDO, ASI COMO LÁ TRADUCCION OFICIAL DE LA

¡(ASIGNAR UN CAPITAL DE U-S:.$. 10,000.00” DIEZ MIL Y -00/100 —

" DIECINUEVE MIL SETECIENTOS CINCUENTICUATRO

No 2446107

y CERTIFICACION DE EXISTENCIA Y VIGENCIA DE LA SOCIEDAD— SEDE
Y EL INSTRUMENTO QUE RIGE A LA SOCIEDAD EM SU SEDE, PASANDO

1L0S PARTES CORRESPONDIENTES AL REGISTRO MERCANTIL DE LIMA.

sen ¡IRENE

PARA SU INSCRIPCION.=

AUTORIZA LA MINUTA: EL ABOGADO DOCTOR: OMAR MACEDO IBERICO,
| ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE )

Lima CON EL NUMERO: 15607. =eccocccasareseoerenconerereaaso

| INSERTO.-—COMPROBANTE .- ===e====o==ncermacccnnnccccnncaas

Len LIMA A LOS VEINTIDOS DIAS DEL MES DE AGOSTO DEL ARO 1993
| YO, LA SUSCRITA TRADUCTORA PUBLICA JURAMENTADA, —CERTIFICO |
QUE EL PRESENTE DOCUMENTO ES UNA TRADUCCION FIEL Y
| CORRECTA- -DEL-IDIOMA INGLES AL IDIOMA ESPAÑOL EFECTUADA EN
LCUATRO —PAGIMAS-E-IMSCRITAS-E MI REGISTRO OFICIAL BAJO El
NUMERO 2 341-193 DEL—DOCUMENTO ORIGINAL —REFERENTE-A- ACUERDO ———
APROBADO —POR—EOS DIRECTORES DE—THE-MAPLE—GAS +-CORPORATION——
SIM CONVOCATORIA A SESION SUSCRITO-EL—4-DE-JUMIO -DE-1993,==-— y
FTOPTA DEL CUAL SE “EMÉDENTRA ARCHIVADA EN —ESTA OFICINAS
| CONJUNTAMENTE CON LA COPIA DE TCA TRADUCCION. === mese
VEN FE DE LO CUAL FIRMO Y SELLO LA PRESENTE. ===============

| FIRMADO MARÍA DEL CARMEN PIZARRO SAROGAL TRADUCTORA PUBLICA

De conformidad con la General Corporation Law (Ley General-

ide Sociedades) de Delaware y el Estatuto de The Maple

Corporation (en adelante denominada la "Compañia"), el
infrascrito, en su calidad de único Director de la
Compañía, POK EL PRESENTE renuncia a la notificación de
convocatoria a sesión y aprueba, vota a favor y adopta los
siguientes acuerdos, sin que para tal efecto se celebre la

referida sesión: =

EE 5 5E E € E Í5E

CONSIDERANDO , E

> Buey la Compañía es propietaria de todas las acciones |

) emptidas. y en circulación de The Maple Gas Corporation del |

Pe y Ltd., una compañía de las Islas Virgenes Británicas _
(ep Buelante denominada "Maple Perul)] ======nemnaneoeess

E único Director de la Compañía ha revisado el

¡ dí

lapleWeru, y ==dpes====seaasr

— Que, el | i _adiunto es un —documento fiel y

DIETAS

Í RDUE,. en calidad de Secretaria

de la Compañía, a firmar el Certificado adiunto en nombre

Cde la mismaz y =ess=nsssnsanoncnannnnannn co
3. Autorizar a los funcionarios competentes de la Compañía
para que tomen las acciones adicionales que consideren
necesarias 0 apropiadas para, cunplir con los acuerdos

preceden tes. ======2:

SUSCRITO el 4 de junio de 1993, ===

“(fdo.) Jack W. Hanks =======:

DIECINUEVE MIL SETECIENTOS CINCUENTICINCO

No 2446109

A (qxEE__T_—

CERTIFICACION —.==s==========

La infrascrita deanette E. PARDUE, Secretaria de The Maple

Gas Corporation (en adelante denominada la "Compañia")  POR-

EL PRESENTE CERTIFICO QUE los registros de la Compañía

indican lo siguiente: =====mna===== PEO A
- Que, el 4 de junio de 1993 el Directorio de la Compañía

adoptó por Consentimiento el acuerdo precedente, en virtud

ESSE ones

del Estatuto de la Compañíiaz =====

- Que, se adjunta a este instrumento una copia fiel y

exacta del mencionado consentimiento. ==========

Asimismo, certifico que en calidad de Secretaria de la

Compañía, estoy debidamente autorizada para suscribir este

Certificado en nombre de la misma. === eea

| EN FE DE LO CUAL, firmo este documento a los 4 días del mes

de junio de 1273, ===

(fdo.) Jeanette E. Fardue, Secretaria. =o===os======e=s====

-—PEGBY —D. —HAGEMANN,--—MOTARIA PUBLICA COUNTY. OF DALLAS

(CONDADO DE -DALLAS)-STATE OF TEXAS (ESTADA.DE. TEXAS).======"="__

finte mí la infrascrita funcionaria, —compareció, —en la-.

fecha, Jeanette E. PARDUE, quien-se identificó como  la-—
persona cuyo nombre refrenda el documento precedente en
calidad de Secretaria de The Maple Gas Corporation, una
compañía de Delaware y reconoció haberlo suscrito —en
representación de la citada Compañía para los fines y

consideraciones allí expresados, desempeñando el cargo que

se consigna en el mismo. =
Dado bajo mi firma y sello el 4 de junio de 1993

-ífdo.) Feggy D. Hagemann, Notaria Pública de Texas.===>==59%

Mi nombramiento llega a su término el 22 de mayo de 1996

Sello ,==omacamneannacnarranananntrccoconoroe errata
CONSULADO GENERAL DEL PERU EN HOUSTON, TEXAS — EE.UU. =====

Legaliza la firma de Peggy D. HAGEMANN, quien desempeña el
Teargó de Notaria Pública en Tex Estados Unidos de

América. ==== PI ¡LD

¡se legaliza la firma y no el contenido del documento, =====

UN? de Orden: 939.-N* de

Perechos: S/C. 82. 00. sms
Hgiston, 8 de Junio de 1993 .2e=rccccrarerrrrr

—téjo.) Alfredo Chuquihuara Chil, Cónsul Adscrito Timbres

res / sellos ¿"==rmacaaneramermnnaunnarnoononcmzzo

PERU MINISTERIO DE RELACIONES EXTERIORES

a que antecede de Alfredo  CHUQUIHUARA

del documento. =- SARA 3

ina, sd agosto de 1973 .55======2ER=R== ==:
|
+£tdo.) -Raquel_A.—Silva-López —==========ccr e

¿Encargada de-la Dirección del Archivo Central ——==="===="===

-Seilo-/-—sello-en retieve - a
HUN-SELLO=-EL IMFRASCRITO TRADUCTOR PUBLICO CERTIFICA RUE LA
PRESENTE "ES CLA TRADUCCION FIEL Y CORRECTA DEL DOCUMENTO
ANEXO EN CFE DE LO CUAL LA FIRMA Y SELLA EN LIMA A LOS
VEINTIDOS DIAS DEL MES DE OCTUBRE DE 1993. ==ern=namone==n

FIRMADO MARIA DEL CARMEN PIZARRO SABOGAL TRADUCTORA PUBLICA

JURAMENTADA «

diodo ci ir acll lili licita

DIECINUEVE MIL SETECIENTOS CINCUENTISL1S

No 2446111

SE CERTIFICA LA TRADUCCION MAS NO EL CONTENIDO DEL

DOCUMENTO. ==:

nooo
OTRO INSERTO.- ====ec=semescesccoesacerercorrnncorennmmmmemo
EN LIMA A LOS VEINTIDOS DIAS DEL MES DE AGOSTO DEL ARO 1993

YO, LA SUSCRITA TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO
QUE EL PRESENTE DOCUMENTO ES UNA TRADUCCION FIEL Y CORRECTA.

DEL — IDIOMA IMGLES AL IDIOMA ESPAÑOL EFECTUADA EN CUATRO

PAGINAS E INSCRITA EN MI REGISTRO OFICIAL BAJO EL. NUMEROS )

3412-93 DEL DOCUMENTO ORIGINAL REFERENTE A ACUERDO APROBADO |

POR LOS DIRECTORES DE THE MAPLE GAS CORPORATION SIN |
E —— - — HER nó LO |
CONVOCATORIA A SESION SUSCRITO El. 10 DE MAYO DE 1993. ===== |

F

| EN FE DE LO CUAL FIRMO Y SELLO LA PRESENTE. ===============

| FIRMADO MARÍA DEL CARMEN FIZARRO SABOGAL TRADUCTORA PUBLICA.

De  conformidad-—con- la -General Corporation-Law-tLey General —|
he de Sociedades) de- Delaware y el Estatuto de-Fhe-Maple--Gas-- )
Corporation (en adelante denominada la *CompaÑía”") el-

Caintrascrito, en calidad de mico Director de la Compañía,

POR El. PRESENTE renuncia a la notificación de convocatoria |
a sesión y aprueba, Vota a favor y adopta los siguientes |

acuerdos, sin que para tal efecto se celebre la referida

sesión:

¡DEA NET

Autorizar a la Compañía a formar una subsidiaria de su
propiedad absoluta en las Islas Vírgenes Británicas con la

finalidad de celebrar contratos petroleros con Petróleos.
JENS

del Perú en la República del Ferúy y ¡==r====m===-==

[Autorizar a los funcionarios competentes de la Compañía

para que tomen las acciones que consideren necesarias 0

apropiadas para cumplir los acuerdos precedentes.

[SUSCRITO el 10 de mayo de 1993

Yo

| La imfrascrita Jeanette E. PARDUE, Secretaria de The Maple

1
ha ==
| Gas Corporation Cen adelante denominada la "Compañía" ) ma

) POR EL PRESENTE CERTIFICA QUE los registros de la Compañía

Hican lo siguiente: == DEUTEEAEENSNAAAAS

Es conv vigencia a partir del 10 de mayo de 1993, el

Bctorio de la Compañía, adoptó por consentimiento los _

masas

+Hrombre de la Compañia. cocotero eee ooo ona

TEM FE DE LO CUAL, Tirmo este documento a los 4 días del mes

Fde junio de 1993.

=(Hd0.) Jeanette E. Pardue, Secretaria .=

[Peso D. MAGEMANN, NOTARIA PUBLICA STATE OF TEXAS (ESTADO

| DE DE TEXAS) COUNTY OF DALLAS (CONDADO DE DALLAS)========"e==

ánto mí la infrascrita funcionaria, a 2 la Techas compareció

1 ' Jeanette E- PARDUE., quien se identificó como la persona

| cuyo nombre rorrenda el documento precedente en calidad de

DIECINUEVE MIL SETECIENTOS CINCUENTISIETE

ADORA A

Secretaria de The Maple Gas Corporation, una compañía de
Delaware y reconoció haberlo suscrito para los fines y
«consideraciones allí expresados, desempeñando el cargo que
se consigna en el mismo en representación de la citada |
|
|

¡ Compañía, ============:

| Dado bajo mi firma y sello el 4 de junio de 1993. asomo

| -(fdo.) Peggy D. Hagemann, Notaria Pública de Texas.==== |
Mi nombramiento llega a sii término el 22 de mayo de 1976

E )

PENAS

' sello.========

A A
| Legaliza la firma de Feggy D. HAGEMANN, quien desempeña el ]
|

| cargo de Notario Público en Texas, Estados Unidos de

| América. ========= lodo lo iolelainirinda

¡Se legaliza la firma y no el contenido del documento.===="

LN? de Orden: 938.- N” de Actuación: 166 .-N” de Tarifa: 6%

C.—Derechos:-S/C0.-82..00.—Houston 9-de junio de. 1993 ======".

“-—(fdo.) Alfredo Chuquihuara Chil Cónsul-— fAdsecrito.-Timbres-— |

consulares / sellos “===========m=e==: mm)

E REPUBLICA DEL PERU; MINISTERIO DE-— RELACIONES —EXTERIORES —
DIRECCION DE LEGALIZACIONES ——Nu.254445—

se legaliza la firma que antecede de Alfredú CHUQUIHUARA
CHIL, quien desempeña las funciones que señala. ==========

Motaz Se legaliza la firma sin entrar a juzgar el contenido

del documento. ====e======: SI

-(fdo.) Raquel A. Silva López Pe A

Encargada de la Dirección del Archivo Central Sello / sello

en relieve ¿===="

UN SELLO: EL IMFRASCRITO TRADUCTOR PUELICO CERTIFICA QUE LA
PRESENTE ES LA TRADUCCION FIEL Y CORRECTA DEL DOCUMENTO
AMEXO EN FE DE Lo CUAL LA FIRMA Y SELLA EN LIMA A LOs

VEINTIDOS DIAS DEL MES DE OCTUBRE. DE 1993.=:

a

FIRMADO MARIA DEL CARMEN PIZARRO SABOGAL TRADUCTORA PUELICA

JURAMENTADA .

¡SE CERTIFICA La _ TRADUCCION MAS NO _ EL CONTENIDO DEL

, _esfLara A LOS VEINTIDOS DIAS DEL ES DE AGOSTO DEL AMD 1993 |
L 71 Es SUSCKITA TRADUCTORA PUBLICA — JURAMENTADA,CERTIFICO.—|

Al IDIOMA -ESPAROL-—EFECTUADA-——EN-— TRES —
A-EN-MI-REGISTRO-OFICIAL-BAJO —EL—NUMERO —

GAS CORPORATIO INIO DE 1993, S=====esos=esses==== |

OOFIA DEC 1 RÁ ARCHIVADA EN ESTA OFICINA,

y ti _—— a. PA
| CONJUNTAMENTE CON LÁ COPIA DE LA TRADUCCION, ==============

(EN FE DE LO CUAL FIRMO Y SELLO LA PRESENTE
L

| FIRMADO MARIA DEL. CARMEN PIZARRO  SABOGAL TRADUCTORA

jas
| PUBLICA JURAMENTADA
+

IFA

¡II

¡La intrascrita Jeanette E, FARDUES Becretaría de The Maple

_Gas Corporation (en adelante denominada la “Compañía” ) POR

EL PRESENTE CERTIFICA QUE: los registros de la Compañia

indican lo siguientes sesmeresnescrorceseseoaonoo==

-Que » la Compañía es propietaria de 10,000 acciones

DMABULINUE VI) PAI Dd LAIA AS de AA e rn

No 2446115

emitidas y en circulación de The Maple Gas Corporation del

Perú, Ltd.s una compañía que Se constituyó debidamente en

las Islas Virgenes Eritánicas (en adelante denominada

AAA

»mMaple Peru")i y PP

- Que, las 10,000 acciones de Maple Feru en posesión de la

Compañía representan el total de las acciones emitidas y en

circulación de Maple Peru. ==== RAE

Asimismo, certifico ques en calidad de Secretaria de la

estoy debidamente autorizada para suscribir. este

el
Ao
|

¡Compañias

¡Certificado en nombre de la misma- PERES:

este documento a los y días del mes

EN FE DE LO CUAL, * fir

ici

de. junio de 1993.

Srs s ono

-ct80.) deanette E. Pardues ' Secretaria.=

Ante mí la infrascrita- a A en la fecha

Hut infra cometie-E—RANOE, auna se Jpmntiticó como la

persona cuyo nombre refrenda el documento precedente en

calidad de secretaria de The Maple-Gas -Corporations una

compañía. de Delaware y reconoció haberlo suscrito en

representación de la citada Compañía para 105 fines Y

consideraciones allí expresados, desempeñando el cargo que

Tosasscrsrrcacocorone renos

se consigna en el mismo.

Dado bajo mi firma y seilo el 4 de junio de 1993, ===

- (fdo.) Peggy D- Hagemann, Notaria Pública del Estado de

Ponsa

Mi nombramiento llega a Su término el 22 de mayo de 1996

aaaszes

mana:

NALES:

Sello -nmsoeasas=s====s===>

CONSULADO GENERAL DEL PERU EN HOUSTON, TEXAS - EE.UU.
ERGAnaza la firma de Peggy D. HAGEMANM, quien desempeña el |

cargo de HMotaria Pública en Texas, Estados Unidos de :

¡ América. ======

DEAR

Se legaliza la firma y no el contenido del documento.=====_ |

N* de Ordena 740.— N* de Actuación: 168 .- N* de Tarifas
F — y LS AAA ¡
16350 .- Derechos: 3/C0.82,00.- Houston, 8 de junio de 1923==_
pS E e, 1

(fdo.) Alfredo Chuguihuara Chil, Cónsul Adscrito TAO

sulares / sellos .== =

|

Ta ——firma——que- —antecede——del-——señor-——-
do guien desempeña-tas funciones que
AAA

—Hfirma sin emtrar 3 juzgar el |

[e relieve -

| UN SELLOs EL IMFRASCRITO TRADUCTOR PUBLICO CERTIFICA QUe LA

PRESENTE ES LA TRADUCCION FIEL Y CORRECTA DEL DOCUMENTO

CanExo EN FE DE LO CUAL. LA FIRMA. E SELLA EN Lina A LOs

| VEINTIDOS DIAS DEL. MES DE OCTUBRE DE 1993.

REE

AURAMENTADA ¿TERRA Ree

sE CERTIFICA LA TRADUCCION MAS NO EL CONTENIDO DEL.

DOCUMENTO ¿===================

A |

DIECINUEVE MIL SETECIENTOS CINCUENTINUEVE

No 2446117

OTRO INSERTO.- ===="======emes

¡CR
EN LIMA, A LOS DIECIOCHO DIAS DEL MES DE OCTUBRE DEL. ARO

1993 YO, LA SUSCKITA TRADUCTORA PUBLICA JURAMENTADA a

OCHO PAGINAS E INSCRITA EN MI REGISTRO OFICIAL BAJO El
NUMERO» 4972-93 DEL DOCUMENTO ORIGINAL REFERENTE _A LA
¡ CERTIFICACION DEL. SECRETARIO DEL. DIRECTOFIO DE LA COMPAÑIA,
SETIEMBRE DE 1993. ARRESTADA ANA

+ CONJUNTAMENTE LON -LA-COPIA-DE LA TRADUCCIÓN. =eresern=o=s

FIRMADO MARIA DEL CARMEM PIZARRO SABOGAL TRADUCTORA PUBLICA —

CERT TON e==sacintensss=s=====:

El infrascrito, Secretario del Directorio de THE MAPLE GAS
CORPORATION DEL PERU, LTD., una compañía que se constituyó
y Rxiste al amparo de las leyes de las Islas Vírgenes
Británicas, con domicilio en CITCO Building, Vickhams Cay,
Pa G. Box 6462, Road Town, Tortola, Islas Virgenes
Británicas (en adelante denominada la "Compañía"), POR EL
PRESENTE CERTIFICA QUE en la sesión de Directorio de la

Compañía celebrada el 3 de setiembre de 1993, se adoptó los.

siguientes acuerdos: == In

PRIMERO: Cue, la Compañía establezca una sucursal

Y CORRECTA DEL IDIOMA INGLES AL IDIOMA ESPAÑOL EFECTUADA EN

PEN FE DE LO CUAL FIRMO: Y SELLO LA PRESENTE, ==============="

Damaris ooo

CERTIFICO QUE EL PRESENTE DOCUMENTO ES UNA TRADUCCION FIEL

2

_IME MAPLE GAS CORPORATION DEL PERU.LTD, SOBRE LOS ACUERDOS .

ADOPTADOS -EM_LA SESION DEL DIRECTORIO ...DE FECHA MS

e |

|COPIA DEL CUAL-SE EMCUEMTRA-ARCHIVADA---EMN--ESTA-——DFICIMAy———
Ferú que se encargue de la explotación y producción de gas y
petróleo, asi como de útras actividades afines, incluyendo,
sin limitación algunas la compra y venta de hidrocarburos;
su refinación, procesamiento y/o fraccionamiento; el
transporte de los mismos (petréleo y/o gas); la generación

y transmisión de energia eléctricas y de todas y cada una de

Ls actividades de cualquier otra índole, “contempladas en la

legislación peruana y el estatuto de la Compañia.

z¿ Que, 18 sucursal ¡RENA de la Compañía celebre

siguientes contratos con PETROLEOS DEL. PERU -. PETROPERU

|

!

ent dad EN |
- |

1

la República del Perú con respecto al proyecto

peraciones por Hidrocarburos en la

| sefvaniote 31- laquía) y Lote 31-D (Agua Caliente). ==

5 Refinería y F: ta de as de hidrócarburos en la ciudad .,

pus ARI naa

Asi como todos y cada uno de los ¿acuerdos relacionados con

| el Proyecto Integral Aguaytia, y los demás acuerdos que —en
general se relacionen con lá industria de hidrocarburos

(petróleo y/o gas) y la generación y transmisión de energía

eléctrica en el Perú.=

TERCERO: Gue, la «ucursal peruana antes mencionada suscriba
acuerdos de estabilidad jurídica con el Estado Feruano con

respecto a las inversiones extranjeras.

CUARTO: Que, por el presente se nombre a los señores José

DIECINUEVE MIL SETECIENTOS SESENTA |
e. A 1

No 2446119 z |

ABRAMOYVITZ DELMAR y Gonzalo RODRIGUEZ RIVERA, ciudadanos
peruanos, con domicilio en la ciudad de Lima, Perú, como
Mandatarios Nacionales de la sucursal peruana, usando
autorizados para actuar conjunta y/o individualmente según

lo estimen conveniente y/o necesario. "===oas=en=ns===

QUINTO: Que, la sucursal peruana que se pretende establecer |
en virtud de los acuerdos del presente se denomine "The
——que deberá contar-con un capital asignado de US$I0 .000-

(Diez Mil Dólares Americanos), y-fijar-su domicilio en.-—la-

SEXTO: Mue, se otorgue plenos poderes de representación —a—

los Mandatarios Nacionales para que actúen conjunta y?o=

individualmente, según lo consideren necesario — y/o
conveniente, en virtud de la Ley General de Sociedades,

Ley de Hidrocarburos del Perú y

"legislación peruanas 1

incluyendo los Artículos 2? y 10 del” Código de)

r Procedimientos Civiles y los correspondientes Artículos

sustitutos del nuevo código Procesal Civil que se

SETIMO: Que, se nombre al señor Rex 4. CANON como Gerente

General de la sucursal peruana de la Compañía, quien actuará!
en nombre au la Ass, Ena plenos poderes de representación
de conformidad con la Ley General de Sociedades, Ley de
Hidricarburos del Perú y, en general, la legislación
peruanas quedando investido de las facultades que se indican
en los Artículos 9 y 10 del Código de Procedimientos Civiles
y los correspondientes Artículos sustitutos del Nuevo Código:
| Procesal Civil que se encuentren en plena HÁQUACES» a]

OCTAYOs Prieta sin prefiicio de lo PS se confiera

| poderes Gnicanente para actividades fuera de Los Estados

Unidos de América a los señores Jack W. HANKS y Rex Wu |

CANON, ciudadanos estadounidenses, con domicilio en. la

| _ ciudad de _Dallas, Estados Unidos de Américas y al señor |

Carlos DE LA GUERRA :
a

en la ciudad de Lima, Peri, quienes actuando" en forma |

Cándividual_ o bajo otra modalidad, “según lo juzguen |

Huevo Código Procesal Civil que se |

gencia. Asimismo, estarán FACUSADOR

1

ar a laWsucursal ante todas y cada una de las

—= judk extrajudiciales de orden privado |

y/o público, dentro TE cuales, se considerará a título

Mn enunciativo a “cualquier otra autoridad administrativa,

de hidrocarburos o de otra indole, tales como a
AAA TE — 1

Petróleos del Perú PETROPERU 5. An, el Ministerio del Energía

ly Finas y la. Dirección “General de Hidrocarburos, etc.

Los poderes cidos a los señores Jack Ll HANKS, Rex YU. |
! ate A MS
| CANON- y Carlos DE LA GUERRA SISON, no _contravienen lo

]
A e A _ a!

antedicho ni restringen o limitan los poderes de |

1] Í t
| _ General, funcionarios que deberán representar a la )

DIECINUEVE MIL SETECIENTOS SESENTIUNO

ense > ml

No 2446121

isucursal, según lo dispuesto por ley, con las mismas
|

facultades y ante las mismas autoridades en el Perú, =====""

| -
NOVENO: Que, se autorice a los señores Jack  W. HANKS »

¡Rex Wa CANON y Carlos DE LA GUERRÁ SISON Oo a sus
¡representantes para que negocien y suscriban con PETROPERU
¡todos y cada uno de los contratos a los que se hace |
¡referencia líneas arriba en nombre de la suscursal peruana

[de la Compañia. === ninos

DECIMO: Que, se autorice en forma indistinta a los señores

LJosé ABRAMOVITZ —DELMAR y Gonzalo RODRIGUEZ RIVERA para
plormalican los acuerdos —contenidos-—en—el —presente——y-— 7
orgias las escrituras -publicas-o-privadas- correspondientes —

¡que exijan —las leyes peruanas para la — constitución y —

hroibsivo Ahegar de The Maple Bas Corporation dere]

sucursar Peruana, en los registros y/o ante las autoridades —
|

"peruanas competentes. PRA mr]

"EN FE DE LO CUAL suscribió la presenté cértificáción a los

3 días del mes de setiembre de 1993, =====né=i==ss=eses=====

¡FOR» B.V.1. CORPORATION COMPANY LIMITED ¡Cfirma ilegible)

Secre ta rio ones

0 EE

DAVID A. RANORTH, NOTARIO PUBLICO BRITISH 9H VIRGIN ISLANDS

| (ISLAS VIRGENES BRITANICAS). = SR nea

A los 14 dias del mes de setiembre de 1993, cosparacieron.

¡ante mí los señores Michael FRANCOMBE. y Huapbry LEUE ,

Apoderados Legales de E.V.1. Corporation Company Limited,
quienes se identificaron coma las personas que suscribieron |
¡la certificación adjunta y reconocieron haber leidos |

entendido y ejecutado el mismo de manera voluntaria. "=== |
=(fd0.) David Raworth, Notario Público Sello en relieve.===

ANQTACION MARGINAL No. H-0733-1993.=========

(Convención de La Haya del % de octubre de 1961) País 5

iia

Tortola, Isias Virgenes Eritánicas

El presente documento público ha sido firmado y sellado por:

David RAMORTH quien se desempeña como Notario Público. ====

Legalizado en la Corte Superior, a los 14 días del mes de
F Sé - bus

setiembre de 1993, por Armina MOHANMMED-DEONARIMESING, Jefa |
|

| OÍSULADO GENERAL DEL PERU EN HOUSTON, EEUU. mesas.
1
pel ada la firma de Don David_——A.—RAWORTHy-——quien—|

_de Registros. (firmas ilegibles) .- Sellos / Timbres . ===w=

21. cargo de Notario Público en — Fexass — Estados

SE-LEGALIZA NA FIRMA MY MO EL CONTENIDO DEL DOCUMENTO 1

1993 ¡ommonmscsasemccaciioooss

HOUSTON, 17 de etiembre

| Témbres consulares Sellos.=

| REPUBLICA DEL PERU MINISTERIO DE RELACIONES EXTERIORES —

DIRECCION DE  LEGALIZACIONES | Na 274840. ==

DR

¡Se lega: iza la firma que antecede del señor Enrique

FALCONI Se. quien desenpeña las euillainicaid que señala.

¡Hotaz Se legaliza la firma sin entrar a juzgar el contenido

del documento, ===s==e====:

P a Sd

Lima, 6 de octubre de 1993,

-tfdo.) Antonieta Salazar Guzmán el Dirección de

Legalizaciones Sello / Sello en relieve, =s====s=====-

DIECINUEVE MIL SETECIENTOS SESENTIDOS

No 2446123

UN SELLO: EL IMFRASCRITO TRADUCTOR PUBLICO CERTIFICA QUE LA
PRESENTE ES LA TRADUCCION FIEL. Y CORRECTA DEL DOCUMENTO
ANEXO EM FE DE LO CUAL LA FIRMA Y SELLA EN LIMA A LOS

DIECIOCHO DIAS DEL MES DE OCTUBRE DE 1993

FIRMADO MARIA DEL. CARMEN PIZARRO SABOGAL. TRADUCTORA PUBLICA

JURAMENTADA. ENEE NEA:

35 CERTIFICA LÁ TRADUCCION MAS NO EL  CONTEMIDO DEL

_ DOCUMENTO. Son

EEN

C 0 NELUSION .- FORMALIZADO EL INSTRUMENTO Los ]

pci Mt A re]

¡ OTORGANTES LE DIERON LECTURA DESPUES DE LO € CUAL. sE _ AFIRMAN ]

| Y RATIFICAN EN SU CONTENIDO QUE SE INICIA EN LA FOJA DE

| SERIE NUMERO 2484562V Y CONCLUYE EN. LA FOJA NUMERO

DE TODO LO QUE DOY f ii

alta lacaaiaiaal

¡FIRMADO GONZALO GUILLERMO JOSE RODRIGUEZ RIVERA, ANTE MI.

—RICARDO FERNANDINI BARREDA, UA LA canpcióronaraar |
i
4

INSCRIPCION: - REGISTRADA LA CONSTITUCION DE SUCURSAL-EN LA-

FICHA 102512 DEL REGISTRO MERCANTIL.— DOCE-DE-MOVIEMERE DE-——

MIL NOVECIENTOS NOVENTITRES. ==================

SI CONSTA DEL REFERIDO INSTRUMENTO Al QUE ME -—REMITO- En

CASO NECESARIO ======

ro PO O O O _ E E_EO0 KEI 1

CERTIFICO:
QUE HE TEMIDO LA VISTA LA TRADUCCION OFICIAL AL IDIOMA
ESPAÑOL El ACUERDO DE DIRECTORIO DE THE MAPLE RESOURCES

CORPORATION CUYO TENOR ES COMO SIGUE 5

En Lima, a los veintidos días del mes de Noviembre del año

1993 yo, la suscrita Traductora Fública Juramentadas,
certifico que el presente documento es una traducción fiel
y correcta del idioma inglés al idioma español efectuada en

siete páginas e inscrita en mi Registro Oficial bajo el NO

5546-93 del documento original referente a fcuerdo de

Di. rectorio de Maple RESpUr es Corporation, de , fecha 10 de

|
O

Noviembre ae 1773 ====

P a O - -

| EEA del cual se encuentra archivada en esta oficinas

e con da copia de la traducción. ccoo! ]
Di de lo cual firmo y sello la presente. ==uees=s======== |
a A > - - e +

ímicos miembros —del- Directorio de =
Í

Aration,-una-compañía-—de- Delaware —Cen- |

adelante hn 9" Compañia "9 —POR-—EL —PRESENTE — 7
|

Os sin convocar a una Junta

+ De conformidad con los términos de la oferta presentada
¡ Por The Maple Gas Corporation (en adelante denominada
[Maple Gas”), una subsidiaria de la Compañía, Petróleos del
|

| Peri, PETROPERÚ S.A. (en adelante denominada "Petroperú”)

|
| otorgó la buena pro a Maple Gas en la Licitación Pública

Internacional M2 GASM-001-92 para desarrollar un proyecto

“de energía eléctrica, 9as y petróleo, denominado Proyecto

Integral ¡de ¿Aqay Eta (el "Proyec to"); y ummm

DIECINUEVE MIL SETECIENTOS SESENTITRES

No 2446125

¿— Maple Gas tiene la intención de emprender el desarrollo
del Proyecto por intermedio de su Compañía afiliada The
| Maple Gas Corporation del Perú Ltd. (en adelante denominada
| *Maple") y la sucursal peruana de Maple, The Maple Gas
| Corporation del Perú, Sucursal Peruana ("Maple Perú") ha
GSEtiEn con Petroperú las acciones de implementación y
los contratos pertinentes, incluyendo sin sentido

)

limitativo, el Contrato de Operaciones por Hidrocarburos en .
la selva Lotes 31-B- y -31-D —<(”" Contrato -Maquia-Agua-——- ,

|

Caliente”) y el Contrato de Operaciones-por —Hidrocarburos-—
Len la selva Lote 31-C ("Contrato —Aguaytia"), en —el-—
presente, el Contrato Maquia-Agua Caliente y el Contrato —

“'Aguaytia se denominarán en forma conjunta los “Contratos”.

Cualquier término escrito en mayúsculas y que no se defina

Han este instrumento tendrán la definición que se les

los Contratosp y PETRER o o SS

- De acuerdo a los términos y condiciones de los )

' Con tratos, el cumplimiento del Programa Mínimo de Trabajo É
asi como la concretización de cada uno de los programas de |
trabajo anuales aprobados para la realización de las

Operaciones según se contempla en los antedichos contratos

compañía (en adelante denominada “Garantía Corporativa”)

como condición suspensiva para la ejecución de los

Contratos por parte de Petroperúz y === ARES
. Debido a causas válidas y significativas que han sido
proporcionadas por Maple Perú, las mismas que han sido

debidamente justificadas», evaluadas y consideradas

cadecuadas, la Compañía acuerda proporcionar, a Petroperú la
Garantía Corporativa para el Contrato Maquia-Agua Caliente

asi como la Garantía Corporativa pára el Contrato Aguaytia.

- El Directorio de la Compañía ha examinado la Garantía

corporativa otorgada para el Contrato Maquia-Agua Caliente
| ]
asi como para el Contrato Aguaytia y considera que sus

Peláusulas redundan en beneficio de la Compañiap
Í

¡POR LO TANTO SE ACUERDA :

j
|

> A >= = tl
Jutorizar, adoptar, ratificar y aprobar y POR EL. PRESENTE 1
pi == . o A A
Compañía en efecto autoriza, adopta ratifica y aprueba |

|

|

Garantías Corporativas para los Contratos Maquia-—Agua

y Aguaytia respectivamente asi

to y entrega de los mismos. ==:

£, para que en forma _individual,. . —
¡leven a cabo en honbre y representación de -—la--—Compañía——:
¡cada uno de los siguientes actops-1- ===
-(i) —Otorgar —y —entregar la Garantía-— Corporativa de low ——
|

¡Contratos Maquia—-fAgua-Caliente-y-Aguaytia respectivamente,

¡asi como todos y cada uno de los contratos, incluyendo a
dituto- enunciativo Tos Contratos, acuerdos. arreglos,
cartas; certificados, programas, notificaciones, archivos
gubernamentales, documentos y otros arreglos que a su

criterio considere necesarios (entendiéndose que por el

solo hecho de tomar tales decisiones, éstas son las

DIECINUEVE MIL SETECIENTOS SESENTICUATRO

No 9446127

adecuadas) y que relacionan o afectan en el otorgamiento y

entrega de la Garantía Corporativa para los mencionados

ATENTA:

contratos.

tii) Emprender cualquier acción adicional que estime

necesaria O apropiada (entendiéndose que por el solo hecho |

de tomar tales decisiones, éstas son las adecuadas), Y que E
|

;5e relacionen con a influyan sobre las transacciones an]

contempladas en AE Garantía Corporativa para los Contratos

3 A |

| Maquia-Agua Caliente Y para el Contrato Aguaytia. seas===e= |

: DADO Y OTORGADO A dos 10 días del mes de Noviembre de 1993, |

con vigencia a partir de las 9:00 a.m. (Tiempo del Este).

| —- Cfdo.) Jack W-. Hanks — Cfdo.) Rex W. Canon.

| La infrascritas Jeanette E. Pardue, Subsecretaria de |

¡Maple Resources _ Corporation íen adelante denominada la

—
— Compañía") POR-EL..PRESENTE CERTIFICA QUE: los registros de —;
-la Compañía indican—lo siqguiente-1ar a — )
- A los 10 días del mes de- Noviembre—de 1993, el—|
i—Pirectorio de ta Compañía adoptó el fAcuerdo-—adiunto, —Este-—-
acuerdo se celebró de conformidad com los estatutos de la
Compañía. Copia del mismo se adiunta a la presente. ======"=

|
A

Asimismo, certifico que, en calidad de Subsecretaria de

la Compañía, estoy debidamente autorizada pará suscribir

este Certificado en nombre de la misma. ====== ssnemama
EN FE DE LO CUAL, firmo este documenta a los 12 dias del

Pe

mes de Noviembre de 1993.

- (fd0.) Jeanette E. Pardue, Subsecretaria. Snarmrroe ron,

STATE OF TEXAS (ESTADO DE TEXAS) =========2==..===
COUNTY OF DALLAS (CONDADO DE DALLAS) ==========="_=mmo=
PEGGY D. HAGEMANN, NOTARIA PUBLICA ===oserss=eosonsuncaaema

| - - —
| Ante mi la infrascrita funcionaria, compareció en la

fecha ut infra Jeanette E. Pardue, quien se identificó como |

En persona cuyo nombre refrenda el documento PORCACEn Ll en

Calidad de Subsecretaria de Maple Ca Corporation,

j
A RS _ e l

Fauna Compañía de Delaware y reconoció haberla suscrito en

_hhepresentación de la Citada Compañía para

r

onsideraciones alli expresados y desempeñando el Cargo que

em en el mismo. ====:

) —kegatiza-— ma de Peggy D. Hagemann, quien desempeña —

el —cargo de Notaría Pública de Texas, Estados Unidos de “
|
Poamérica. ===

Sarna

Se legaliza lá Firma y no el contenido del documento. ==

CNA de Orden 3 2359

=== NO de Actuación 2 401

NS de Tarifa : 65-Co seeeeces===== Derechos 1 5/0. 82,00

E - (fdo. 3 Enrique Falconi E, Cónsul General. ==========

Timbres consulares Y SEA

REPUBLICA DEL PERU : si

DIECINUEVE MIL SETECIENTOS SESERNTICIACO

No 2446129

DIRECCION DE LEGALIZACIONES NO 286745 ==========
Se legaliza la firma que antecede del Señor Enrique

¡Falconi S.,. quien desempeña las funciones que señala. =====

Mota 2 Se legaliza la firma sin entrar a juzgar el

contenido del documento. ==

q uz ¿PA0q gg q

¡PIMEIE

Lima, 19? de Noviembre de 1993, ========: .
- (fdo.) Antonieta Salazar Guzmán =====nnn=======sentes

Dirección de Legalizaciones *=r=eroosocarnoeneseemr See )
Sello/ Sello en relieve ENEE on
LHM/VTZCE/ Z a A655TAGAS man |
¡El infrascrito traductor público certifica que la presente |
¡es la Traducción fiel y- correcta del documento anexo en Hp]
bde lo cual la-firma- y sella en Lima-a-los veintidos días-—-
¿del mes de Noviembre o)
“Firma de la Traductora Pública Juramentada--Srta—Maria-del-——
-Caraeñ Pizarro Sabogal ono 4

Se certifica lá traducción mas no el contenido del

)

Amonio dianas

"documento. ====
Inscripción: Registrado el Poder en la ficha 4102, asiento  :

CB del Registro de Poderes Especiales, Lima 08 de

ES:

Diciembre de 1993. ====== Pe P€P.

ASI CONSTA DEL DOCUMENTO QUE HE TENIDO A LA VISTA =========

FIRMADO RICARDO FERMAMDIMI BARREDA NOTARIO DE LIMA ======="=

QTRO_INSERTO =

e
En Lima, a los veintidos días del mes de Noviembre del año
1993 yo, la suscrita Traductora Pública Juramentada»

certifico que el presente documento es una traducción fiel

y correcta del idioma inglés al idioma español efectuada ena |

siete páginas e inscrita en mi Registro Oficial bajo el Mo

5546-93 del documento criginal referente a Acuerdo de

Directorio de Maple Resources -Corporationj de fecha 59 de

hoviembre de 1993. ==nmasarnasanrconn oneroso

Copia del cual se encuentra archivada en esta oficina,

conjuntamente con da copia de la traducción. === |

ju —— 4

| Doy fe de lo cual firmo y sello la presente. =========="=""==
¡a A i A La ES 5 B

Firma de la Traductora Pública Juramentada Srta. María del |

DEERE

m ds
) Barmen Pizarro Sabogal. =====

+
|
|

L E _infrascritos,- Unicos miembros —del —Directorio--de—
oration, -una—compañia-de Delaware - (en
da" Compañia"): POR -—EL PRESENTE —

Í
“acuerdos sin convocar a una Junta |

|
los términos de la oferta prézentada |

| por The Maple Gas Corporation (en adelante denominada
| y
| "Maple Gas”), una subsidiaria de la Compañía, Petróleos del

¡ Peri, PETROPERU S.A. (en adelante denominada * "Petropera”)

otorgó la buena pro a Maple. haz e en la Licitación Pública

Internacional NO GASN-001-92 para des arrollar un proyecto

de energia ARE gas y petróleo, danoRznan6S Proyecto

| _ Integral de de Aguaytia sat "Proyecto"); y

ccoo

- Maple Gas tiene la iñtención de emprender el desarrollo

|
del Proyecto por intermedio de su Compañía afiliada The

Maple Gas Corporation del Perú Ltd. (en adelante denominada |

DIECINUEVE MIL SETECIENTOS SESENÑTISEIS

No 2446131

"Maple”) y la sucursal peruana de Maple, The Maple Gas
Corporation del Perú, Sucursal Peruana ("Maple Perú”) ha
negociado con Petroperú las acciones de implementación y

¿los contratos pertinentes, incluyendo sin sentido
¿limitativo, el Contrato de Operaciones por Hidrocarburos en
la selva Lotes 31-E y 31-D_ (% Contrato Maquía-Agua
Caliente”) y el Contrato de Operaciones por Hidrocarburos j
len la selva Lote 31-C ("Contrato Aguaytia”), en el
presente, el Contrato Maquia--:Agua Caliente y el  Comtrato
¿fAguaytia se denominarán-en-forma coniunta los "Contratos".

Cualquier término escrito en mayúsculas y- que no se defina -

a O O |

en este instrumento tendrán la definición que-se-les dió -enm-——
Los Contratos; y "nora rrtrrarcranancrrananaa —

|
P= De acuerdo a los términos “y condiciones de los —

Contratos, el cumplimiento del Programa Mínimo de Trabajo 1]
asi como la concretización de cada uno de los programas de —

' trabajo anuales aprobados para la realización de las

[ Operaciones según se contempla en los ante ichos contratos

deberán contar con una garantía conjunta-y solidaria de la

compañía ten adelante denominada "Garantía Corporativa")

como condición suspensiva para la ejecución de los

TERR

| Contratos por parte de Petroperúy' y ms
a Débido a causas válidas y significativas que” haré: «ido
proporcionadas por Maple Perú, las mismas: que han sido
debidamente “justificadas, evaluadas Y tonsideradas
adecuadas, la Compañía acuerda proporcionar, a Petroperú la

¡ Garantía Corporativa” para el Contrato Maquia-Agua Caliente

“asi como la Garantía Corporativa para el Contrato Aguaytia.- |
an El Directorio de la Compañía ha examinado la Garantía
Corporativa otorgada para el Contrato Maquia-Agua Caliente
asi como para el Contrato Aguaytia y considera que sus
Cláusulas redundan en beneficio de la Compañías =======
POR LO TANTO SE ACUERDA : ====sscesresccoaneeerneoneres e
futorizar, adoptar, ratificar y aprobar y POR EL. PRESENTE
la Compañía en efecto autoriza, adopta ratifica y aprueba
las Garantías Corporativas para los Contratos Maquia-Agua

liente y Aguaytia respectivamente asi coma el

Hirorgamiento y entrega de los mismos. =======mmmmemammesess

nte, para que en forma individual,

re y representación de la Compañía

cada uno de Jos siguientes actos 3
o Otorgar y entregar la Garantía Corporativa de los
Contratos Maquia-Agua Caliente y Aguaytia respectivamente,
asi como todos y cada uno de los contratos, incluyendo a
titulo enunciativo los Contratos, acuerdos, arreglos,

cartas, certificados, programas, notificaciones, archivos

gubernamentales, documentos y otros arreglos que (asu

criterio considere necesarios (entendiéndose que por el
solo hecho de tomar tales decisiones, éstas son las
adecuadas) y que relacionan o afectan en el otorgamiento y

entrega de la Garantía Corporativa pará los mencionados

ama:

contratos.

edison ro

DAA UTA IAS A e

tii) Emprender cualquier acción adicional que estime
necesaria o apropiada (entendiéndose que por el solo hecho

de tomar tales decisiones, éstas son las adecuadas), y que

se relacionen con o influyan sobre las transacciones

contempladas en la Garantía Corporativa para los Contratos

7d HO

Maquia-Agua Caliente y para el Contrato Aguaytia.
DADO Y OTORGADO a los 10 días del mes de Moviembre de 1993,
con vigencia a partir de las 9:00 a.m. (Tiempo del Este).

= (fdoa.) Jack W. Hanks = tfdo.) Rex W. Canon

CERTIFICACION sess====================

La infrascrita, Jeanette E. Pardue, Subsecretaria de
Maple Resources Corporation (en adelante denominada la
"Compañia”) POR El. PRESENTE CERTIFICA QUE: los registros de
la Compañía indican lo siguiente 1 ===

- A los 10 días del mes de Noviembre de 1993, el
Directorio de la Compañía adoptó el Acuerdo adiunto. Este
acuerdo se celebró de conformidad con los estatutos de la
Compañía. Copia del mismo se adiunta a la presente. ======

Asimismo, certifico que, en calidad de Subsecretaria de
la Compañia, estoy debidamente autorizada pará suscribir

este Certificado en nombre de la misma.

EN FE DE LO CUAL, firmo este documento a los 12 días del

mes de Noviembre de 1993. =3==

- (fdo.) Jeanette E. Pardue, Subsecretaria. =

STATE OF TEXAS (ESTADO DE TEXAS)

sono o=

COUNTY OF DALLAS (CONDADO DE DALLAS) ======================

PEGGY D. HAGEMANN, NOTARIA PUBLICA ==

AnS

Ante mí la infrascrita funcionaria, compareció en la
fecha ut infra Jeanette E. Pardue, quien se identificó como
la persona cuyo nombre refrenda el documenta precedente en
calidad de Subsecretaria de Maple Resources Corporation,

una Compañía de Delaware y reconoció haberlo suscrito en 1

representación de la citada Compañia para los fines y

consideraciones allá expresados, desempeñando el cargo que Me

se Consigna en el mismo. ==s=cec=mseses

A ¿e hajo mi firma y sello el 12 de Noviembre de 1993, = |
g Cfdo.). -Pegay D. Hagemann, Notaría Pública del Estado de

E El - - A A

llega a su término el 22 de-_mayo-de —1996,.

———kegetbiza ha Pi A Peggy D. Hagesann, quien desempeña —

cel — cargo - de

liza la firma y nó el contenido del documento. ==

[NO de Orden 3 2359 ==s===amamo=s NS de Actuación 2 401
NQ de Tarifa 1 650 ===s==ameez=== Derechos £ 9/0. 82,00
La

| Peustan, as de Novienbre de 1993 €xñ—

| MINISTERIO DE RELACIONES EXTERIORES  ======="=="========

DIRECCION DE: LEGALIZACIONES NO 286745

Se legaliza la fírma que antecede del Señor Enrique

_Falconi S., quién desempeña las funciones que señala. :

DIECINUEVE MIL SETECIENTOS SESENTIOCHO -

Ne 2446135

Nota 1 Se legaliza la firma sin entrar a juzgar el

contenido del documento, =="=="===mmmmasccancataemo canas: =

Lima, 19 de Noviembre de 1993, ========ccascononnonnninanoms

A

- (fdo.) Antonieta Salazar Guzmán ====="=======

Dirección de Legalizaciones ===esesimssssssscesooarooenm

Sello/ Sello en relieve ==

carros
ME/YT/CES 2. 465 DM6A3 Summon

_El infrascrito traductor público certifica que la presente )
es la Traducción fiel y correcta del documento anexo en fe |
de lo cual la firma y sella en Lima a los  weintidos días
del mes de Noviembre de 1993. ==9======rro raro
Firma de la Traductora Pública Juramentada- Srta. Maria del —
Carmen Pizarro Sabogal ==="=="=====eeeeonarrrrna mae
Se certifica la traducción mas-——no el contenido —del-—-

documento. mar IA
Inscripción: Registrado el Poder en la fitha 4102, asiento

|
ciales, Lima 08 de —

»)

1-B del Registro de Poderes És;

Diciembre de 1993. =====e=anicasanmcasssimes

A

No. 019-94-EF/DAMCCI euros emcareos===

Lima, 21 de febrero de 1994.

Coordinación Area Promoción y Negociación. ========m=m=m=mmmtk |

PERUPETRO S.A. ========scmrnneroascasacanacoccenonrn aa
Presente, =====mmmmmnmcconoinocnoanno anna concancineo

Nos referimos a la carta No. FRES-157-94 por intermedio de |

la tual nos remiten los Proyectos de Contrato de Licencia
para la Explotación de Hidrocarburos, por los Lotes 3Jd-

B/31-D y 31-C, acordados con THE Maple Gas Corporation of

aa

Perú, Sucursal Peruana. * E
Al respecto y de acuerdo a nuestra conversación telefónica
del 94.02.19, cumplo con enviarle el modelo de Cláusula de
Derechos Financieros a ser incluida en los Contratos de
Licencia para la exploración a explotación de

hidrocarburos, conforme lo señala la Ley No. 26221, Nueva

54 Orgánica de Hidrocarburos ¿ aprobado por nuestro

io en sesión del 93.11.18.

ue- dicedr Perupetro S.A. presidencia. 23 de

ido. ==eemararona eo

DEL PERUOS.A. === Ases: mm

BANCO CENTRAL DE RESER
rara sus archivos transcribo a continuación el acuerdo de
Directorio adoptado en sesión de 18 Noviembre último,

sobre el asunto de la referencias ==

e

1.- Aprobar el siguiente modelo de Cláusula de Derechos
Financieros a ser incluída en los Contratos de Licencia

para la exploración o Explotación de hidrocarburos.
conforme lo señala la ley, Wo. 24221 Nueva Ley Orgánica de
Ú

esa

Hidrocarburos"

MODELO DE CLAUSULA DE DERECHOS FINANCIEROS PARA CONTRATOS

e

DE LICENCIA == SORDOS o

DIECINUEVE MIL SETEBULENCUO DOLINA LNUE Ya

===

ma:

=s==s

pana

mam

ma

No 2446137

Garantia del Estado ==:

Interviene en el Contrato el Banco Central de Reserva

del Perú, de conformidad con lo dispuesto en la Ley

NS 26221 y por el Decreto Legislativo NQ 668, para
otorgar por el Estado al Contratista _las garantías
que se indica en la presente cláusulas de acuerdo al
régimen legal vigente en la Fecha de Suscripción. ===
Las garantías que se otorga en la presente cláusula )
son de alcance también para el caso de una eventual |
cesión, —con sujeción a la Ley de Hidrocarburos y al —
AAN!
Régimen Cambiario ie |
El Banco Central de Reserva del —Perú,  en—
representación del Estado y em cunplimiento de las
disposiciones legales vigentes ax la Fecha. de
Suscripción, garantiza que el Contratista gozará del
régimen cambiario en vigor en la Fecha de Suscripción |

y, en cosecuencia, que el Contratista tendrá el.

derecho a la disponibilidad, libre tenencia, uso y

disposición interna y externa de moneda extranjera,

al

asi como la libre convertibilidad de moneda nacional
Aa moneda extranjera en el mercado cambiario de oferta
y demanda, en los términos y condiciones que se
indican en la presente cláusula. ==========nemmnmes

En ese sentido, el Banco Central de Reserva del Perú, 1

en representación del Estados, garantiza al Ln

Contratista de acuerdo al régimen legal vigente en la

M4 6

Fecha de Suscripción: =========:

a) Libre disposición por el Contratista de hasta el

ciento por ciento (100%) de las divisas generadas por

==> sus exportaciones de los Hidrocarburos Fiscalizados,

==== las que podrá disponer directamente en sus cuentas

s=== bancarias, en el pais o en el exterior. =emmmox:

b) Libre disposición y derecho a convertir

libremente a divisas hasta el ciento por ciento

=== (100%) de la moneda nacional resultante de sus ventas

e + de Hidrocarburos Fiscalizados al mercado naci > E
mts derecho a depositar directamente en sus cuentas
pit £ rias. en el país o en el exterior, tanto las.

la moneda nácional, ========mmsseses:

cuentas sin
ammmnmm=o==:
| s=== d) Sin perjuicio de todo lo anterior, el derecho del

Contratista A disponer Ñ libremente, distribuir,

remesar O retener en el exterior, sin restricción

anuales, determinadas

alguna, sus utilidades netas

con arreglo a ley. ======"==

11.3 Disponibilidad y Conversión a Divisas

==== Queda convenido que el Contratista acudirá a las

entidades del sistema financiero establecidas en el

ss== país para acceder a la conversión a divisas, a que se

==== refiere el literal b) del acápite 11.2. ====

|
1
=
|

ma

DIECINUEVE MIL SETECIENTOS SETENTA

No 2446139 a

En caso de que la disponibilidad de divisas a que se
refiere el párrafo anterior no pueda ser atendida
total o parcialmente por las entidades antes
mencionadas, el Banco Central de Reserva del Perú

garantiza que PERRO cESONSre las divisas necesarias.

a |

Para el fin indicados el Contratista deberá dirigirse

por Sscrato sl Banco Central, remitiéndole fotocopia

qe SOMA CACACUER ESGABLAA de no menos de tres (3)

entidades _del Sistema financiero, en las que se le

informe la ¡imposibilidad de atender. en todo o en

parte, sus requerimientos de divisas. ===== a

Las comunicaciones de las entidades del sistema

financiero serán válidas por los dos Días Utiles

ulteriores a la fecha de su emisión. ======

fntes de las 11 a.m. del Día Util siguiente al de la al

presentación — —de-- los documentos -——precedentemente —
indicadosy-slhaneo-Coniraicasmmnivaria omita.
el tipo de cambio que utilizará para —Jla-<conversión-
demandada, el que regirá siempre que el Contratista
haga entrega el mismo día del contravalor-en moneda —
nacional. ====n=ns=s=s=soss=seoetentoomencene ,
Bi, por cualquier circunstancia, la entrega del —
contravalor no fuese hecha por el Contratista en la
oportunidad indicada, el Banco Central de Reserva del
Feria le comunicará al día Util siguiente, con la
misma limitación horaria, el tipo de cambio que
regirá para la conversión, de efectuársela ese mismo

—

EINEN

día. somos:

]
Sin periuicio de lo anterior, en caso de que el Eanco
=== Central de Reserva del Perú comprobara
ama oportunamente, que dicha disponibilidad no puede ser

==== atendida total o parcialmente por las entidades antes

mencionadas» notificará al Contratista para que

acuda al Banco Central de Reserva del Perú con la

moneda nacional correspondiente para dar cumplimiento

a 8 CONVETATON A divisas ARA

da Modificaciones al Réginen Cambiario aenosnroneaoea===

3 El Pánco Central de Reserva _ del Perú, en

|
]
representación del Estado, garantiza que el régimen |

ido en esta cláusula continuará siendo de
_Para el Contratista, durante la Vigencia.
_por_ cualquier circunstancia el tipo de -
-determinado-por la -oferta-—y —demandas

eo -aplicable-al- Contratista serán  —

A
=== úmicos deigual vator para todas las operaciones en

|
1]
===" moneda extranjera o vinculadas a ésta, a partir de su

fecha de vigencia éste será el utilizado bajo el

Contrato. ====="»====aS===== . =

 b) De establecerse un régimen de tipos de cambio

diferenciados, múltiples o si se diera diferentes

| >==== valores a un tipo de cambio único, el tipo de cambio

s=== 4 ser utilizado para todas las operaciones del

==== Contratista será sl más alto respecto de la moneda

extranjera . =sammmm

DLEULINUSVE MIL SELECTOS SETENTLUNO

No 2446141

11.5 Aplicación de otras normas legales ======"==========e=

Las garantías que otorga el Banco Central de Reserva

del Perú al Contratista subsistirán durante la

DAA

Vigencia del Contrato. =

===" El Contratista tendrá derecho a acogerse total 0

parcialmente, cuando resulte pertinente, a nuevos

==== dispositivos legales de cambio o normas cambiarias 1
==== que se emitan durante la Vigencia del Contrato, )
A A A A
====_ contemplados _en _la presente cláusula, siempre. que |
s=== tengan un carácter general _o sean de aplicación a. la |
csw== actividad de Hidrocarburos. -El acogimiento a los

==== nuevos dispositivos O normas —antes-- indicados unas]
=== afectará la vigencia —de- las —garantías- —a—que--se--

==== refiere la presente cláusula, ni-—el-— ejercicio de-—

*==. aquellas garantías que se refieran a  aspectos-—

==== distintos a 168: contemptados —en los — nuevos 5
as dispositivos o normas a los que se hubiere acogido en

> NS Ru Ml
Queda expresamente convenido que el Contratista ]

==== Contratista. ====>

==== podrá, en cualquier momento, retomar las garantías

===" que escogió no utilizar transitoriamente y que De

=== retomar tales garantias na crea derechos nio

obligaciones para el Contratista respecto del periodo

=== en que se acogió a los nuevos dispositivos O normas

=== antes señalados. ==

==== Asimismo, $e precisa que retomar tales garantías, en

nada afecta a éstas o a las demás garantías, ni Crea

derechos un obligaciones adicionales para el

NE

==== Contratista, =====c==s=mmmacaeos

El acogimiento por el Contratista a los nuevos
y ==== dispositivos legales de cambio o normas cambiarias,
=== asi COMO su decisión de retomar las garantias que |
a escogió no utilizar Airansitoriamente, deberán ser
Se=s= comunicadas por escrito al Banco Central de Reserva

aa del Perú y a PERUPETRO. aus

a ia
) =g= Lo establecido en este acápite es sin perjuicio de lo |
Bes a dispuesto en el primer párrafo del acápite 11,4. ==== |

3 Reserva del Perú relativa a su actividad -

- A

conformidad -con-el-artiículo-74— de Ta—
el Bancos aprobada por Decreto Ley NO

|
|

ALA VISTA ========"= |

) pi o A A a ATA ÑN E Explitación de ¡
+ Hidrocarburos —en —Lotes-Petroleros-ubicados —en —la- Selva—
¡ Central del. Peru.—-DECRETO SUPREMO. NS  21-94-EM.- EL
PRESIDEMTE DE LA REPUBLICA.— CONSIDERANDO: Que, es política
del Gobierno promover el desarrollo de las actividades
hidrocarburíferas a Tin de — garantizar el normal
abastecimiento. de combustibles sobre la base de la libre
competencia.- Que, el Artículo 102 de la Ley NO 26221, Ley
Orgánica de Hidrocarburos, establece diferentes modalidades
contractuales para desarrollar actividades de exploración y
explotación de hidrocarburos.-Que, PERUPETRO S.A., conforme
a lo establecido en la Ley NO 24221, Ley Orgánica de.
Hidrocarburos, está facultado para negociar y celebrar
contratos, previa negociación directa o par  convocatoriaz
_Que, The. Maple Gas Corporation fue adjudicataria de la
Buena Pro en el Concurso Público Internacional NO GASN-001—
— 9% Sonvocado por Petróleos del Perú — PETROPERU S.A., bajo
las pautas señaladas por el Decreto Ley NQ 22774, el mismo
que fuera derogado por la Ley NO 26221, para el desarrollo
del "Proyecto Integral Aguaytia"” que comprendía los Lotes

DIECINUEVE MIL SETECIENTOS SETENTIDOS

No 2446143

31-K, 31D y 31-C ubicados en la Selva Central del Perú.—
Que, PERUPETRO S.A., ha negociado con The Maple Gas
Corporation del. Perú, Sucursal Peruana - los términos y
condiciones de dos (2) Contratos de Licencia para la
Explotación de Hidrocarburos a ejecutarse uno, en los Lotes
31-E y 31D y el otro en el Lote 31-C5-adecuándolos-a —Las
disposiciones de la Ley N2Q 26221, Ley” Orgánica de
Hidrocarburos.= fue, el Directorio de PERUPETRO S.A... por —
“Acuerdo de Directorio NS. D/009-93 adoptado en la Sesión NQ
03-94 del día 11 de febrero de 1974, aprobó los proyectos |
contractuales antes citados, elevándolos al Poder Ejecutivo. =]
para su consideración y respectiva aprobación.- Que, de 1
acuerdo a lo establecido en los Articulos 632 y 6659 de dal
! Ley N2 26221, Ley Orgánica de Hidrocarburos, así como por
el Decreto Legislativo Ha 468, Y demás normas aplicables,

es procedente otrogar d. qarenttes señaladas ad dichos

> a AREAS a!

dispositivos.- De conformidad con 16% “incisos » y 20 del |

Artículo 1189 de la Constitución Política “del Perú y

frtículo 118 de la Ley _NQ 26221, Ley Orgánica de

Hidrocarburos.- DECRETA 2 Artículo 19-- Apruébase la
conformación, extensión, delimitación, y nomenclatura de
los Lotes 31-E, 31-D y 31-C, ubicados en la Selva Central
del Perú, adiudicándolos a PERUPERTRO S.A. y declarándolos
materia de negociación de contrato. Los mapas y memorias
descriptivas. de dichos Lotes, forman parte integrante del.
presente Decreto Supremo.— Artículo 29.- Apruébanse los dos

-42) - Contratos de Licencia para la Explotación de—

Hidrocarburos, el primero respecto a los Lotes 31-B-y. 34D

——dd

y el segundo respecto del Lote 31-L, contenidos, el
correspondiente a los Lotes Ji-k y Si-D en una (1) cláusula
preliminar, veintidos. (22) cláusulas, una (1) cláusula
adicional y ocho (8) anexos, y el correspondiente al Lote
31-C, en una cláusula preliminar, veintidos (22) cláusulas,
una-(1) cláusula-adicional y siete-(7) anexos, a celebrarse
— -ertre-PERUPETRO S.A. Y The Maple Gas Corporation-del  Purú,-
Sucursal —Périánas con intervención del Banco “Central de:

|
) Reserva del Perú en representación del Estado, — para:

ioogarantizar Ca" Ta referida empresa contratista” la

co gisponibilidad de divisas de conformidad cón lós Artículos |

630 "y “588 de la Ley NS 26221, Ley Urgánica de'

buros.- Artículo 39-- Autorízase a PERÚUPETRO S.A. |

ir los dos (2) Contratos de Licencia para la

s Sucursal Peruana, a ejecutarse el primero en los |
|

|

el he sai sil wz Lote 31-C, los mismo

que se destriben en

os mapas y memorias descriptivas que |

te del presente Decreto Supremo.— |

Artículo 48.-El- pr te Decreto Supremo rige _desde la +

1 fecha de su expedición y, será refrendado por los Ministros
_ de Economía y finanzas y de Energía y Minas.-Dado' en la
Casa de Gobierno, en Lima, 'a.los treinta días del mes marzo
de mil novecientos noventicuatro.—- Firmado Alberto Fujimori .
Fuiimori-Presidente de la República.—Jorge Camet Dickmann. -—
ministro de Economía y Finanzas.-Jaime Agustin Sobero Taira-—

Mánistro-de- Pesquería encargado de la Cartera de Energía y
1
A > E __<EI5IE AAA |

Minas ==========:
|

VABUANYBVE PL DETEG zos SETENTITRES

|

No DAAG1A5 e de

CONCLUSION: FORMALIZADO EL INSTRUMENTO, LOS OTORGANTES LE
DIERON LECTURA, DESPUES DE LO CUAL SE AFÍRMAN Y RATIFICAN
EN SU CONTENIDO, DECLARAMDO EN ESTE ACTO EL REPRESENTANTE
DE PERUPETRO S.A. DECLARA HABER RECIBIDO, CON FECHA
VEINTINUEVE DE MARZO DE MIL MOVECIENTOS NOVENTICUATRO, DE
MAPLE GAS CORPORATION DEL PERU SUCURSAL PERUANA; LA CARTA |
DE GARANTIA CORPORATIVA DE MAFLE RESOURCES CORPORATION , El.
FAGO POR CAPACITACION CONFORME. AL ACAPITE 15.1 Y LA FIANZA |
BANCARIA ESTIFULADA-EM-EL-ACAPITE-3.2-DE-ESTE- CONTRATO - —]
ESTA ESCRITURA SE INICIA EN La —FOJA-DE-—SERIE——NUMERO-—|

2446028 . Y CONCLUYE EN-LA FOJA DE SERIE NUMERO 2446145 -DE—-

DO LO QUE DOY FE Y FIRMAN , UA e!

CONCLUYE EL PROCESO DE FIRMAS EL; C/ACD DE _PORIZ DE ML ADEGEDRS
HOVEWTALCUATEO , .o.. .onooa J

a Ley el que rubrico, en cada una

signo y firmo.

Enlima. 15 FEB, 2011

Oficina: LIMA. Partida: 05006949. Pag. 5/33

1509

se

pi

273

=2—
Poe Testimonio elevado a Escorfura Público de pacha deeirda de Harro de =e
“mal norecentos nomntierabe, hon suscuido anda. el iblario Público de Lima, De. ad
Wicosdo Fernandiri Barreda, las empresar PERUPEMO +A, enprezerdade par E
su Tenidente de Directorio o! Alberto Bruce Cócases, con domicilio en Luo .
Degoniasr cvadrocientos cuarrafiono, Tan Tádeo, Limo, y THE MAPLE GAS
CORPONATIOW DEL PEÑU, SOUCUASAL PERUAWA, representado por »u Gerente 27
Geresol de, Rex Wo Canon y ou Manditarto Nacional 5". Gonzalo Rodriquer EY
Riera, el Contato de Licencia pure la Explotación de Hideocaroros dal E]
Lote Yeenhiono quión €, con la inleruenvón de lo empreso Maple Resources A
) coperodion debidorente mpreserlado por 50 Piesidende S. Jaeie U Manks a. Sl
tnteruención del Banco Central de Reperos del Peró debidamente autoricudo po De-
PS Supremo veinbivas guión noverficiades quid En, sepresartudo zos ms
perionañas De Tavier Belo Roja Hare y Ricardo Liaque “>odard. En
odiado denoninarenos a Pemprkio 1-Ñ. como Pirupetio y e The Maple Sur 2H
Colgoiabran del Mao, Duempobdal Pero como Combrahiabes, Luz pales mrvardon HR
¡lo siguente: Cidade PNlicinar Grenceatidades - Peropateo es dedular del A HH
ls del Pomkodo sindo A NN > HE
¿los egbrardos de prmperdad de Pempateo. Trpeboo iodeniene 000 puerliad 33
“que le da Ley Einbtacia 0d, doctedos wsinbuno, pera soles el presento: ii
¡Conkeado de Uiineió pues da enplelación de Hidocorburas y romper «ldoaho Se
) de prapradad “ae los Mishocaebio» extrardos del Arco dal Contato. por el Contra ñ
¡de, compila laeohpolado enel Comhato: Los Mneros del Fesente Contiaro : 32
"porman porte del seiano- E luto Permares Depinidanes. Cidusula Segundas | E
Dbqute del Cnebicdo. El objeto comiñ es producir Midroconbures enel Arco dal 3

¿Lordrado- EX kito ejecuta dedos las operaciones de euerdo a les dei
Jesino > que se. + pulen an al Contado y los leraran acobo directamente o =:
Aranda de sb gontratirtos, en el dress del Contrato y eo de cla, =e lo qe;
sulla pecóyarto. Peropaha . ¡erccro”, la, aupenáción ele las Operaciones y la Direr-
¡ctón Gáineral de Hidrocarburos la pocalicación. El Conhistisho propercionara” y se

ema de de todas los recursas hóznico”, ¡rrámcietor y económicos que

Equeran para las aperaciones. El Coctratiada produdea” los Midrocarhuras
“L ¿res del Conkralo y dendió el Derecho de Tiopiedad sobre dos mismo».
qee

274

oe] dió

Dexerde la igencio del Cockato, Pepeho slorga al contectislo oldercho de |
iyno del Equipo existende. Los portas acuerdan expresamente que Combrahuta no asar |
“ica! Alguna. ses ponsa bilidad, obligación, deuda o compromiso, pasada, presente o, E
quloca, con sespedlo a comhados, acuerdo», 6 conventos auacritos por Peteslen Ep
del Pasd — Pehoperó SA. Mo Petopelro * com terceras partes, del mimo nodo¡2
il Conkahiska montandra”. libre de toda respensabr hdad a Resupelra- Cldusola
Termas Plazo, Londicioner Y Garantías. El plato del presente contrato «sde
reindo oños contados a parta de lo qecho de suscripción, a menos que de can.
“joredod: cen lo establecdo en shas esfipulaciones del Contrato, varie <A paro.
¡La dmards del. Contarle podra” edbecidecdó: no puliendo exceder de cuarenta años La”
¡contados a. partir de la qecha de sugcripción, previo oo licitud justipicado del ed
idratrada, El Mogono Mínimo de Trabajo debe encontrarse quramlizado me-
¡diante el otorgamiento, por al Coricahi vda, de ona jionzo solidaria, sin bene :

ANY PUNA

SITO ZÓ/88 7 T6

pisto, excosión, incondicional, inmevocable y de tealización autom co amrdido: :
¡qe un banco eslableglo *n cel Rad y aceptado por Parupetro Elmondo de lo :

¡piano asta enal Anexo C. Hopla Resources Corporation intewiene paro e-

FOW3UA) POUY

ipectos. de prestas, la. Gatantii Corporativa s=gón Razxo b. Cldusula Cuarta!
RPiograna Mígimo d Trabajo; Secin se establece enel PP.” Conkato. Eidu + Es
sola Quedar E sfictación: Comienza <n la pecho de intaro, El Contradista esta 3
eaplolueión y tecopecación económica de las reservas de Hdrocor

¡obk gado

¡de los yolimiantes* sdel desa del Conticto, en coso de incuaplimieto 30 1equieo
acer <tpén punta sets del Contado Cigala Sexta! Misato E 3
de Su y £stodioz El Contratida mantended a Terpeho y = le $2
¿Dueatón ¿Seneral de Hidro co cbuia taparmados parmancale, oportuna y seqular $5
imente ¿ásbre las operaciones. Clcenola Setimos Comite de Supervisión. Lo dá
¡ Depersiód de la ejecución del Conkote, la epertuara” vn Gatto de Saperutetás *

qe eso taleyrado da una parte, por her miembras del Eontoabrita o sus ale
tanos, y de alo pate por tres riembros de Terupctes o sas olternos. elsu-;
¡sudar Octava: Regalía y Valorización. El Cositratisla Pagard ora regalía en «pee:

ojpaw

se -

¿Año cuyo mento se colculara' para cada quincena de cada mas calendaris . Los

2 valores »e expresos degún acprte ocha punto dos- La valorización se expreso?

¿1d en dolares. En coso que las pares do pudieran Megar a cualquiera de los:

¡cuac dos contemplados en eta eldusolo, cualguiero de ellos poded anticitar
Oficina: LIMA. Partida: 06006949. Pag. 7/33 la]

| 1 | 7d

LA opinión hécaica, dicha opción seco" emitido gor va Comilé de Conciliación com:
¿presto por dias miembros hermiconante colipicador en lo modera. Cada pode selec B
cionad a on miembro y el fercero ser determinado por mutuo acuerdo de loz des cio, E
aros crdañanea, los ¿ueublades del Comidl se expresan on el acepida ocho porto nue, E
¿Cidade Novena Tribalos El Combodieha ado sujeto al séqmen Ahidbudaria comba di .
as, 20 incluye Impuedo o la Bento sr coro las memos que ssdobles Ley ui
“sets melo deciartos veintiuno y evo ccglonendas. Lo euparlación de Hidrocarburos e !
jraróahas del drena del Combalo ada exenta de todo tributo indoyendo aquellos que
requieren mención express. El pago por concepto de cugon, sobrecanan y parlicipaciones
candarenta será de cogo de Terupaho , El Estudo, o hits del Minimicrio de Economia y |
) Canon» quasdiza al Codraliria al beneptota, de «dabuidad tribotario domnde la vi.
igor del Combo, por lo cual quedara” aliado 'onicamañte, él e2qumen hubufario vigente e;
la ¿asha de ouecripción. Ciefuacto Deyrrra? Deredros Aduemiros. El Contrabido quede im
ipurtar. por des años, bienes dectinodin = ss aciiadadí se la ruopendas tertudo de impor
tación inclura has que copien, sabión empiezas. Cláusula Décimo Primera? Derechos:
lEioanciocos. El Banca Gonliol de Riservo dol Cas mbnviene conjorme a la Lay membiccin ,
¡valo decienden vetrlicno y ¿Mudo Logilalió cuciendos sarerdiccho pura organ por «l ;
¿Estado al Conbatiata las let que se fndican endo prraente clduolo anmima queen: :
Ho rámon cambiació, Gitandizo dambda que «| régimen conlerido an esta cldusolo coo
¡mara arde de pin peral Comhiotida lrarde la vigencro del Corrado. Ciemat. i
¡Décino Seyordas Tona odos EL Comdeshela. contradard personal peruano en las propor =
) ¡ones cApládos por Vez, vudizndo cordecdor personal progesional e Henia epeializa-
po etranjís, me. coraidereí inaudiburile. Zíduealo. Diírimo Tar ceros Prolcación Ambiental. '
a Codcotislo se Des? Tm cumplir con Hodas las normas 20bre-Medio Ambient=. |
Denda la pacha de, islas el Condeatinio «2 responsable por los daños Scariona-
des a A A Tascaror, vas llandes de la contaminación ambental cauja-:

Sb:S1 1102/20/92
UND CUYA

“ad:qoBdieun: y 'd
'¡e8¡604 PrprIIqnd sp OIpau sabras Un souisuas VaDy

qe arctaienaclo por las Operadones que esta lava a cabo conforme ol entre
A Ho No a< puede E drama esta responsabilidad - El Confrobiata pra parard res!
¡alias de rpado Anbiendol”, Clémula Decina Cvador Protección de Hideo;
ls y Prevención, conteo pérdidas. Cltusula Décmo Quini Conoce basó

y Irlfisqecencio de Tecnelegío. Clguvla Décimo Dexd ol Cana. Cobo lo cesón
i

poema amo o Pempelio y debeó Mevocse o cobos en el Perú. a Cot

gres. previo uno a ogro y y con la aprobación dal Tide Ejecul wo, a terna
cina: LIMA. Partida: 06006949. Pag. 8/33

F

«,

o Puede Heminar con ondenoridod al paro de vyeacia del Contrato por acuerde *
a “expreso de loz partes, El Contrato ve stesolvera” de pleno derecho y sn pre.

276

perir dodo o parle de au qorticipación enel Conteo a una e filiada. Cláuzules

Décino Setima! Conlabilidad. El Contralisto deberd levas a contabilidod en e)

Pení, poke" Wevarlo en delares, Cldosla Décimo Octava! Varios. Cláusula De!
<imo Naweaa! Fuerza Hayor y Cuso Fortvido. En curo de disciepanera respecto:
la lo <xidencio de caso porluito o querza mayor sera sometida al Combi de -¡
Supervisión, Estan incl dos en este bro las huelgas, paro», querrtllos, actos H
seoristas, temanolos., eto. Ninguna de las partes as ióputabk por la imajecoción ele |

“una obligación o eu cumplimiento qorsial, fardio, o dejeduozo dinamde al décimo e

que dicha porte obligado se vea ojeclada. por envia de emo ¿orturta a querza. major
iy siempre que acredlido que dal cayo impedir su dlebído cumplimiento. Cidunula Vt-
gano: No hipicaciones y Comonicociones: A Reupeho 2.4, La» Begonias <valro.!
clestos eyacentino, Oficina osháriedo» one, SaniTodio , Lima veinliiele ¡Veró,
a Contkatista , Marconi cualigdantos- cincuentivas Jan Íaidio, Limo. Cláv-

' sola Vigésimo Pamecas Sonefinianlo e l ley y Convenio Aebiteal. El Cordrado. rr E

o negociado, redactado ¿y suaceirdo gon esréglo o nomas legales del Tecó y o:
«contenido, ejecución y ito consecueñciór que de el de origine 0c regiran por

les nomas de Decio Joderns, del Reró. Cualquier ú Higro, comlroverso., diyerendo
o reclamación eran: de ante £úndralo o relativa a 41, dales como su tnberpre-
dación, conplimiénlo", reaolucióa , derricación, epiocia o validez, que ura entre sl,
Conlaliato y Pipes y que no puedo ser resueblo de mulvo acuerdo entee lar:
portes, debes pe «exe tdo por medio de arbihoze internacional. dle Derecho :
¡egin lol Ley Genecál el Aebiteaje - El Arkikaje se levar a cabe en idioma ca
Hellano y de asirio a y? pactado en lo presente cléosula. En lo nu preutado 3« re-,
corria a Renedo de Mocediriendos de la Comisión Inderomericano de Arbitraje !
¿Comer li qua en la pecho de soscripción del contento. Los arbides sedán tres.

Acbreaje ¿eds logar en Lima salvo lo establecido en ésta eldusula. Las poros
¿tengación os recursos de anulación, casación o cualquier otro recurso impugna»

Sho codes el louda arbitral el cual sera obligatorio 7 dejinidivo para los par:
E A podes renuación a cualquier ceclamarión diplond hea. Cidusla Vigéaimo :
Segunda: Terminación del Conteo. De rige por normas del Código Cruil en cuan.
A nocesle pievisto poc lo Ley veimlincia mul docientos ueiativno y el Contrato!

,

MS,
ue: a pd 0150)

100 TWDIISV
¡opens

6b:ST 1102/20/82
EnpY vyyo

'ad:qob dun An :50PO] ted 03333% DU4Q) Sp
*1e435/824 PYPPIIGNA DP Opa OASMU UN SOLID VJOYY
Oficina: LIMA. Partida: 06006949. Pag. 9/33

27?

mo hemiba un dos caños que señala la presente clatogola. El Mrurlenio de Enano

b Miams. pueda terminar conel Corfeato 2 Contreahita 50 comple 56 dispomción so- E
ma proteción del medio ambiente. 61 complelada =l Piograro tiraimo de Trabajo E
jestigulendo an el acápite cubo. porto dos «l Comedia jualipica que mo <> ecanána; g*
ico conlimone con lar opermcione bajo «l Contato, as Contiatinia aoitertaral es Reupates E

da hemminación del contrato: Anexo "A" Descripción dal Arco del Condendo Lobo hren!
hen guión € Anexo “B* Hopa del Ikea del Contras Loté drentiuno quién. hast!
Cada Fano pora e Rogiomo Humo «le Tabo] o . Anexo "Y taranta Caperabiva, Anexo ;
¡Cquién una Hodelo de Carla de laducctón de Fig Bancaca. Ánexo “E* Moenlirterda
de Medición, Fincalitación y Cobol de onlidad de lacio Mexa *F" tula]
¡Aalacion»s y fozos exhlendes an el Peeg, E Condeaha. El expediente ha udo presen,

¡Ando enel Amento dos mil quiniardos, ns págroe docidador kembicualeo, tama
Jicecon des Libro Brario. Dec<=hos cios on oladá da tepóarlo del Bonco de la Uncrio,
ce panes dieciocho de Kaye de oil "apuiciendos noyeibicocdio, Limo veintinela de

0S:S1 1102/20/82
¡PNDY YUI

[oyo de rut novecientos sowerdiztro. E

SN a, i En

Ñ S Ze abel o E

ia: mm 96%: abia $

' Job Regia: a P CUL. Es
za. de Dicoación Generar de Hidrocacharos H 5
ISR $

De E

) ¡Toc Tev 3 al a Excrdina Público L pont hreteda de Mano de mil nosecian— | ji

- Lea R sonado ib sl Holasio “Píllico de Lino, de. Ricardo Femandini ¡ EH

¡Baneda, los nprejad Pedueerao SA an odalonde Pirugatro, representada por »| JE

¡Peentdante de Diueclóajó 570 Abaco Bevca Cafceres , cón domieclio en Los Begóntas aun $E

d

E

¿enctandos PA an Isidro, Limo y THE MAPLE SAL CONPORALION "DEL ren
: DULOASAL rom, ¿ enadelarde el Eordratata, _reguesantedo por 2 Carente Genemb
is Rex W. cb y * Mardadacio Nacional sr- Sonzalo ' Rodequez Rivero ; el

¡Conteho de dicencia pero la Explotación de Midrocorburo» en lor Lotes 3-8
¡y S-h, Se la. tnderanción dt Ls The Hople Resarces Cor poratian, debi"
laanarto Frenertado por so Pranidande te acu w. Monka «e sederuanción del Baneó
: de de Reserro del Par caprerantodo por los señores Jawer De lo Bosho toute |
¡Garidde Generol y Ricuido Llaque Godard, Gerente de Opera ciones Titenaciono lea!

SL, portes a b siguiente : Ciéusola Fee livinori Cormolidedes 1er

de d
]
